

EXECUTION VERSION
Exhibit 10.2
FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT, dated as of May 11,
2020 (this “First Amendment”) is entered into among COMMERCIAL VEHICLE GROUP,
INC., a Delaware corporation (the “Borrower”), each Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto (the “Guarantors”),
the Lenders party hereto (collectively, the “Consenting Lenders”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement referred to below, after giving
effect to this First Amendment (the “Amended Credit Agreement”).
RECITALS:
WHEREAS, the Borrower and the Administrative Agent are parties to that certain
Term Loan and Security Agreement dated as of April 12, 2017 (as may be amended,
restated, supplemented and/or otherwise modified from time to time prior to the
First Amendment Effective Date referred to below, the “Credit Agreement”), by
and among the Borrower, the Guarantors, the financial institutions party thereto
from time to time as lenders, and the Administrative Agent;
WHEREAS, the Borrower has requested that the Lenders agree to certain amendments
and modifications to the Credit Agreement as set forth in Exhibit A of this
First Amendment; and the Consenting Lenders (constituting the Required Lenders)
have agreed to such amendments and modifications;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, and for other good and valuable consideration, the
receipt of which hereby is acknowledged, the parties hereto agree as follows:
A.Amendments to Credit Agreement. Subject to the satisfaction of all of the
conditions set forth in Section B of this First Amendment, the Credit Agreement
is hereby amended with the stricken text deleted (indicated textually in the
same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.
B.Conditions Precedent. This First Amendment shall become effective as of the
first date (the “First Amendment Effective Date”) when each of the conditions
set forth in this Section B shall have been satisfied:
1.Administrative Agent shall have received duly executed counterparts hereof
that, when taken together, bear the signatures of (i) the Borrower, (ii) the
Guarantors, (iii) the Administrative Agent and (iv) the Required Lenders.
2.Borrower shall have, to the extent invoiced on or prior to the First Amendment
Effective Date, reimbursed or paid (or caused to have been reimbursed or paid)
(i) to the Administrative Agent, all reasonable and documented out-of-pocket
fees and expenses in connection with this First Amendment and any other
out-of-pocket fees and expenses of Administrative Agent, including the
reasonable and documented fees, charges and disbursements of counsel for
Administrative Agent as required to be paid or reimbursed pursuant to the Credit
Agreement and/or this First Amendment and (ii) to BofA Securities, Inc., the
fees and expenses payable pursuant to the express terms of the Engagement
Letter, dated April 28,








--------------------------------------------------------------------------------



2020, between the Borrower and BofA Securities, Inc. in connection with this
First Amendment (the “Engagement Letter”).
3.Administrative Agent shall have received:
(x) a certificate of good standing (or subsistence) with respect to each Obligor
from the Secretary of State (or similar official) of the State of such Obligor’s
organization; and
(y) a certificate executed by a duly authorized officer of each Obligor, dated
the First Amendment Effective Date:
1.certifying as to the incumbency and specimen signature of each officer of an
Obligor executing this First Amendment or any other document delivered in
connection herewith on behalf of any Obligor;
2.either (A) certifying that the certificate of incorporation (or other
applicable charter document) of each applicable Obligor as delivered prior to
the First Amendment Effective Date to Administrative Agent has not been amended
and remains in full force and effect or (B) certifying that attached thereto is
a true and complete copy of the certificate of incorporation (or other
applicable charter document) of each applicable Obligor, including all
amendments thereto, as in full force and effect on the First Amendment Effective
Date, certified as of a recent date by the Secretary of State (or analogous
official) of the jurisdiction of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (x) above;
3.either (A) certifying that the by-laws (or other applicable operating
agreement) of each applicable Obligor as delivered prior to the First Amendment
Effective Date to Administrative Agent have not been amended and remain in full
force and effect or (B) certifying that attached thereto is a true and complete
copy of the by-laws (or other applicable operating agreements) of each
applicable Obligor, including all amendments thereto, as in full force and
effect on the First Amendment Effective Date; and
4.certifying that attached thereto is a true and complete copy of resolutions
duly adopted or written consents duly executed by the board of directors (or
equivalent governing body) of each Obligor authorizing the execution, delivery
and performance of this First Amendment and the performance of the Amended
Credit Agreement and the other Loan Documents and certifying that such
resolutions or written consents were duly adopted or duly executed, have not
been modified, revoked or amended, are in full force and effect, and constitute
all resolutions adopted or written consents executed with respect to this First
Amendment.
4.Administrative Agent shall have received a certificate, dated as of the First
Amendment Effective Date and signed by a Responsible Officer of the Borrower
certifying as to the accuracy (with respect to clauses (i), (ii) and (iii) of
Section C(1), in all material respects) of the matters set forth in Section C(1)
of this First Amendment.
5.Borrower shall have paid (or caused to have been paid) to the Administrative
Agent, for the account of each Consenting Lender, a fee in an amount equal to
1.50% of the outstanding principal amount of the Term Loans held by such
Consenting Lender immediately prior to the occurrence of the First Amendment
Effective Date (the “Consent Fee”), which Consent Fee
2






--------------------------------------------------------------------------------



shall be earned, due and payable by wire transfer in immediately available funds
on the First Amendment Effective Date, and, once paid, shall be non-refundable.
C.Other Terms.
1.Obligor Certifications
. By execution of this First Amendment, each of the undersigned hereby
certifies, on behalf of the applicable Obligor and not in his/her individual
capacity, that as of the First Amendment Effective Date:
a.each Obligor has the corporate or other organizational power and authority to
execute and deliver this First Amendment and carry out the terms and provisions
of this First Amendment and the Amended Credit Agreement and has taken all
necessary corporate or other organizational action to authorize the execution
and delivery of this First Amendment and performance of this First Amendment and
the Amended Credit Agreement;
b.each Obligor has duly executed and delivered this First Amendment and each of
this First Amendment and the Amended Credit Agreement constitutes the legal,
valid and binding obligation of such Obligor enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally;
c.none of the execution and delivery by any Obligor of this First Amendment, the
performance by any Obligor of this First Amendment and the Amended Credit
Agreement or the compliance with the terms and provisions hereof or thereof or
the consummation of the transactions contemplated hereby (a) requires any
consent or approval of any holders of Equity Interests of any Obligor, other
than those already obtained; (b) contravenes the Organic Documents of any
Obligor; (c) violates or causes a default under any Applicable Law, Material
Contract or Restrictive Agreement, including the ABL Loan Documents, except to
the extent such violation or default could not reasonably be expected to result
in a Material Adverse Effect; or (d) results in or requires the imposition of
any Lien (other than Permitted Liens) on any Property of any Obligor;
d.the representations and warranties contained in the Amended Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the First Amendment Effective Date (both before and after giving
effect thereto) to the same extent as though made on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and
e.no Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated hereby.
2.Amendment, Modification and Waiver
. This First Amendment may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto and in accordance with the provisions of Section 15.1 of the
Credit Agreement.
3.Entire Agreement
3






--------------------------------------------------------------------------------



. This First Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.
4.Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial
. The provisions of Sections 15.16, 15.17 and 15.18 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, and shall apply with like
effect to this First Amendment as if fully set forth herein.
5.Severability
. In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
6.Counterparts
. This First Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract, and
shall become effective as provided in Section B above. Delivery of an executed
signature page to this First Amendment by facsimile transmission or in
electronic (e.g., “pdf” or “tif”) format shall be as effective as delivery of a
manually signed counterpart of this First Amendment.
1.Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Obligor hereby agrees that, as of the First Amendment Effective Date and after
giving effect to this First Amendment, all Obligations of Borrower shall be
guaranteed and secured pursuant to the Security Documents in accordance with the
terms and provisions thereof; and (ii) each Obligor hereby (A) agrees that,
notwithstanding the effectiveness of this First Amendment, as of the First
Amendment Effective Date and after giving effect to this First Amendment, the
Security Documents continue to be in full force and effect, (B) agrees as of the
First Amendment Effective Date that all of the Liens and security interests
created and arising under each Security Document remain in full force and effect
on a continuous basis, and the perfected status and priority of each such Lien
and security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, as collateral security for its
Obligations under the Loan Documents (as modified hereby) to which it is a
party, in each case, to the extent provided in, and subject to the limitations
and qualifications set forth in, such Loan Documents (as amended by this First
Amendment) and (C) as of the First Amendment Effective Date affirms and confirms
all of its obligations and liabilities under the Credit Agreement and each other
Loan Document (including this First Amendment), in each case after giving effect
to this First Amendment, including its guarantee of the Obligations and the
pledge of and/or grant of a security interest in its assets as Collateral
pursuant to the Security Documents to secure such Obligations, all as provided
in the Security Documents, and acknowledges and agrees that as of the First
Amendment Effective Date such obligations, liabilities, guarantee, pledge and
grant continue in full force and effect in respect of, and to secure, such
Obligations under the Amended Credit Agreement and the other Loan Documents, in
each case after giving effect to this First Amendment.
2.Miscellaneous. This First Amendment shall constitute a Loan Document for all
purposes of the Amended Credit Agreement and the other Loan Documents. The
provisions of
4






--------------------------------------------------------------------------------



this First Amendment are deemed incorporated as of the First Amendment Effective
Date into the Credit Agreement as if fully set forth therein. Except as
specifically amended by this First Amendment, (i) the Credit Agreement and the
other Loan Documents shall remain in full force and effect and (ii) the
execution, delivery and performance of this First Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under, the Credit Agreement or
any of the other Loan Documents.
3.Headings. The headings of this First Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
4.Further Assurances. Without limiting their respective obligations under
Section 10.1.12 of the Credit Agreement, each of the Obligors shall execute and
deliver such additional documents, and take such additional actions as may be
reasonably requested by Administrative Agent to effectuate the purposes of this
First Amendment.
5.Expenses; Indemnity.  Company agrees to pay promptly (a) all the actual and
reasonable out-of-pocket costs and expenses of the Administrative Agent incurred
in connection with the negotiation, preparation, execution, delivery and
administration of this First Amendment and any other documents prepared in
connection herewith, and (b) all other costs and expenses incurred in connection
with this First Amendment and the transactions contemplated hereby to the extent
required pursuant to the Engagement Letter and/or Section 3.4 of the Credit
Agreement. Borrower hereby confirms that the indemnification provisions set
forth in Section 15.2 of the Credit Agreement shall apply to this First
Amendment and such Claims which may arise herefrom or in connection herewith. It
is understood and agreed that this First Amendment constitutes a Loan Document.
6.Full Force and Effect; Limited Amendment.
i. Except as expressly set forth herein, this First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Administrative Agent, any Lender or any
other Secured Party under the Amended Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
Obligations or any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other provision of
the Amended Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Obligor to a consent to,
or a waiver, amendment, modification or other change of, any of the Obligations
or any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.
ii.On the First Amendment Effective Date, the Credit Agreement shall be amended
as provided herein. On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Credit Agreement. The parties hereto
acknowledge and agree that:  (i) this First Amendment and any other Loan
Documents executed and delivered in connection herewith do not constitute a
novation or termination of the “Obligations” or the “Guaranteed Obligations” (as
defined in the applicable Loan Documents) as in effect prior to the First
Amendment Effective Date; (ii) such “Obligations” and “Guaranteed Obligations”
are in all respects continuing with only the terms
5






--------------------------------------------------------------------------------



thereof being modified to the extent expressly provided in this First Amendment
and (iii) each Guaranty and the Liens and security interests as granted under
the Loan Documents securing payment of such “Obligations” are in all such
respects continuing in full force and effect and secure the payments of the
“Obligations”.
[Signature Pages Follow]




6







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this First Amendment as of the date first set
forth above.
BORROWER:


COMMERCIAL VEHICLE GROUP, INC.




By:  /s/ Harold C. Bevis   
Name: Harold C. Bevis
Title: President and Chief Executive Officer




GUARANTORS:


CABARRUS PLASTICS, INC.
CVG ALABAMA, LLC
CVG AR LLC
CVG CVS HOLDINGS, LLC
CVG LOGISTICS, LLC
CVG MANAGEMENT CORPORATION
CVG MONONA, LLC
CVG MONONA WIRE, LLC
CVG NATIONAL SEATING COMPANY, LLC
CVG FSE, LLC
CVG SPRAGUE DEVICES, LLC
MAYFLOWER VEHICLE SYSTEMS, LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.




By:  /s/ Aneezal H. Mohamed  
Name: Aneezal H. Mohamed
Title: Secretary







BANK OF AMERICA, N.A.,
as Administrative Agent
[Signature Page to First Amendment to CVG Term Loan and Security Agreement]






--------------------------------------------------------------------------------







By:  /s/ Jeremy L. Webb  
Name: Jeremy L. Webb
Title: AVP
        








































































        










[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]




--------------------------------------------------------------------------------



Bank of America N.A.,
as a Lender




By:  /s/ Lauren Lountzis  
Name: Lauren Lountzis
Title: Officer












--------------------------------------------------------------------------------



West CLO 2013-1 Ltd.,
as a Lender




By:  /s/ Joanna Willars  
Name: Joanna Willars
Title: Director, Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



West CLO 2014-1 Ltd.,
as a Lender




By:  /s/ Joanna Willars  
Name: Joanna Willars
Title: Director, Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



West CLO 2014-2 Ltd.,
as a Lender




By:  /s/ Joanna Willars  
Name: Joanna Willars
Title: Director, Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO 15, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO 16, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO 20, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO 22, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO XI, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO XIII, LIMITED,
as a Lender
BY: American Money Management Corp., as Collateral Manager




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



AMMC CLO XIV, LIMITED,
as a Lender




By:  /s/ David P. Meyer  
Name: David P. Meyer
Title: Senior Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Avery Point V CLO, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Avery Point VII CLO, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



BAIN CAPITAL CREDIT CLO 2016-2, LIMITED,
as a Lender
By: Bain Capital Credit CLO Advisors, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Bain Capital Credit CLO 2017-1, Limited,
as a Lender
By: Bain Capital Credit, LP, as Collateral Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Bain Capital Credit CLO 2017-2, Limited,
as a Lender
By: Bain Capital Credit, LP, as Collateral Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Bain Capital Credit CLO 2018-1, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Bain Capital Credit CLO 2018-2, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Bain Capital Credit CLO 2019-1, Limited,
as a Lender




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director






[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Griffin Institutional Access Credit Fund,
as a Lender
By: BCSF Advisors, LP, as Sub-Adviser




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director






[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Race Point IX CLO, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Race Point VIII CLO, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Race Point X CLO, Limited,
as a Lender
By: Bain Capital Credit, LP, as Portfolio Manager




By:  /s/ Andrew Viens  
Name: Andrew Viens
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2013-1 Ltd.,
as a Lender
By: Black Diamond CLO 2013-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2014-1 Ltd.,
as a Lender
By: Black Diamond CLO 2014-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2015-1 Ltd.,
as a Lender
By: Black Diamond CLO 2015-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2016-1 Ltd.,
as a Lender
By: Black Diamond CLO 2016-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2017-1 Ltd.,
as a Lender
By: Black Diamond CLO 2017-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2017-2 Ltd.,
as a Lender
By: Black Diamond CLO 2017-2 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2019-1 Ltd.,
as a Lender
By: Black Diamond CLO 2019-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2019-2 Ltd.,
as a Lender
By: Black Diamond CLO 2019-2 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Black Diamond CLO 2020-1 Ltd.,
as a Lender
By: Black Diamond CLO 2020-1 Adviser, L.L.C., as its Collateral Manager




By:  /s/ Stephen H. Deckoff  
Name: Stephen H. Deckoff
Title: Managing Principal




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



MADISON PARK FUNDING X, LTD.,
as a Lender
BY: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XIV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XIX, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XLI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XLII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XLIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XLIV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XVI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XVII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XVIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XX, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XVIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXIV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXIX, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXVI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXVII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXVIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXX, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXIII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Thomas Flannery
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXIV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Flannery, Thomas
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXV, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Flannery, Thomas
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXVI, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Flannery, Thomas
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Madison Park Funding XXXVII, Ltd.,
as a Lender
By: Credit Suisse Asset Management, LLC, as portfolio manager




By:  /s/ Thomas Flannery  
Name: Flannery, Thomas
Title: Managing Director




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



HarbourView CLO VII-R, Ltd.,
as a Lender
By: Invesco Senior Secured Management, Inc., as Investment Manager




By:  /s/ Robert P. Drobny  
Name: Robert P. Drobny
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



WhiteHorse VIII, Ltd.,
as a Lender
By: WhiteHorse Capital Management LLC, as Collateral Manager




By:  /s/ Jay Carvell   
Name: Jay Carvell
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Pioneer Investments Diversified Loans Fund
Pioneer Floating Rate Fund
Pioneer Floating Rate Trust
Pioneer Diversified High Income Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc., its advisor




By:  /s/ Margaret C. Begley  
Name: Margaret C. Begley
Title: Secretary, Associate General Counsel




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds
as a Lender
By: Sound Point Capital Management, LP as Sub-Advisor




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Kaiser Foundation Hospitals
as a Lender
By: Sound Point Capital Management, LP as Manager




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Kaiser Permanente Group Trust
as a Lender
By: Sound Point Capital Management, LP as Manager




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Privilege Underwriters Reciprocal Exchange
as a Lender
By: Sound Point Capital Management, LP as Manager




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



PURE Insurance Company
as a Lender
By: Sound Point Capital Management, LP as Manager




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Sound Point Senior Floating Rate Master Fund, L.P.
as a Lender
By: Sound Point Capital Management, LP as Investment Advisor




By:  /s/ Max Laskowski  
Name: Max Laskowski
Title: Associate




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Western and Southern Life Assurance Company
as a Lender




By:  /s/ Bernard M. Casey  
Name: Bernard M. Casey
Title: Vice President


By:  /s/ Garrick Bauer  
Name: Garrick Bauer
Title: Vice President




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



MARATHON CLO IX LTD.
as a Lender
By: MARATHON ASSET MANAGEMENT, L.P. as Portfolio Manager




By:  /s/ Louis Hanover  
Name: Louis Hanover
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Marathon CLO VI, Ltd.
as a Lender




By:  /s/ Louis Hanover  
Name: Louis Hanover
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Marathon CLO VII, Ltd.
as a Lender




By:  /s/ Louis Hanover  
Name: Louis Hanover
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Marathon CLO VIII, Ltd.
as a Lender




By:  /s/ Louis Hanover  
Name: Louis Hanover
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



Mackenzie Unconstrained Bond ETF
Mackenzie Diversified Alternatives Fund
IG Mackenzie Strategic Income Fund
Mackenzie Strategic Income Fund
Mackenzie Unconstrained Fixed Income Fund
Mackenzie Floating Rate Income ETF
Mackenzie Floating Rate Income Fund
IG Mackenzie Floating Rate Income Fund
as a Lender




By:  /s/ Movin Mokbel  
Name: Movin Mokbel
Title: VP Investments


By:  /s/ Daniel Cooper  
Name: Daniel Cooper
Title: Authorized Signatory




[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]



--------------------------------------------------------------------------------



BARINGS GLOBAL SHORT DURATION HIGH YIELD FUND
as a Lender
By: Barings LLC as Investment Manager




By:  /s/ James Chemplavil  
Name: James Chemplavil
Title: Director


The foregoing is executed on behalf of Barings Global Short Duration High Yield
Fund, organized under an Agreement and Declaration of Trust dated May 19, 2011,
as amended from time to time. The obligations of such Trust are not personally
binding upon, nor shall resort be had to the property of, any of the Trustees,
shareholders, officers, employees or agents of such Trust, but only the Trust's
property and assets shall be bound.






[Signature Page to First Amendment to CVG Term Loan and Security Credit
Agreement]




--------------------------------------------------------------------------------



EXHIBIT A
AMENDED CREDIT AGREEMENT



AMERICAS 99807716





--------------------------------------------------------------------------------



Execution VersionCONFORMED COPY THROUGH FIRST AMENDMENT DATED AS OF MAY 11, 2020


        
        

COMMERCIAL VEHICLE GROUP, INC.,
as Borrower
and
CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors
______________________________________________________________________________
______________________________________________________________________________
TERM LOAN AND SECURITY AGREEMENT
Dated as of April 12, 2017
$175,000,000
______________________________________________________________________________
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BANK OF AMERICA, N.A.,


as Administrative Agent
BANK OF AMERICA, N.A.
and JPMORGAN CHASE BANK, N.A.,


as Joint Lead Arrangers and Joint Bookrunners




SEAPORT LOAN PRODUCTS, LLC,
as Co-Arranger and Co-Manager





AmericasAMERICAS 92614726102699923





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 1
a.Definitions 1
b.Accounting Terms 4345
c.Uniform Commercial Code 4446
d.Certain Matters of Construction 4446
e.Certifications 4447
f.Times of Day 4547
SECTION 2. CREDIT FACILITIES 4547
a.Term Loan Commitments 4547
i.Term Loans 4547
ii.Term Loan Notes and Denominations 4548
iii.Use of Proceeds 4548
iv.Increase in Term Facility 4548
v.New Incremental Term Facility 4850
vi.Extension of Term Loans 5153
SECTION 3. INTEREST, FEES AND CHARGES 5457
a.Interest 5457
i.Rates and Payment of Interest 5457
ii.Application of LIBOR to Outstanding Loans 5557
iii.Interest Periods 5558
iv.Interest Rate Not Ascertainable 5658
b.Fees 5659
i.Fees Generally 5659
ii.Effective Date Fee 5659
i.Prepayment Premium 59
b.Computation of Interest, Fees, Yield Protection 5659
c.Reimbursement Obligations 5760
d.Illegality 5760
e.Inability to Determine Rates 5861
f.Increased Costs; Capital Adequacy 5862


-1-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


i.Increased Costs Generally 5862
ii.Capital Requirements 5863
iii.Compensation 5963
iv.LIBOR Loan Reserves 5963
g.Mitigation 5963
h.Funding Losses 5964
i.Maximum Interest 6064
SECTION 4. LOAN ADMINISTRATION 6064
a.Manner of Borrowing and Funding Term Loans 6064
i.Notice of Borrowing 6064
ii.Fundings by Lenders 6065
iii.[Reserved] 6165
iv.Notices 6165
b.Defaulting Lender 6166
i.Reallocation of Pro Rata Share; Amendments 6266
ii.Payments; Fees 6266
iii.Status; Cure 6266
c.Amount of Base Rate Loans; Number and Amount of LIBOR Loans; Determination of
Rate 6266
d.[Reserved]. 6267
e.Effect of Termination 6367
SECTION 5. PAYMENTS 6367
a.General Payment Provisions 6367
b.Repayment of Loans 6468
c.Mandatory and Option Prepayments 6569
i.Mandatory Prepayments 6569
ii.Optional Prepayments 6772
d.Payment of Other Obligations 6973
e.Marshaling; Payments Set Aside 6973
f.Allocation of Payments 6973
i.Allocations Generally 6973


-2-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


ii.Post-Default Allocation 6973
iii.Application of Amounts 7074
iv.Erroneous Application 7074
g.[Reserved] 7074
h.Loan Account; Account Stated 7074
i.Loan Account 7074
ii.Entries Binding 7074
i.Taxes 7074
i.Payments Free of Taxes; Obligation to Withhold; Tax Payment 7074
ii.Payment of Other Taxes 7175
iii.Tax Indemnification 7175
iv.Evidence of Payments 7276
v.Treatment of Certain Refunds 7276
vi.Survival 7276
j.Lender Tax Information 7277
i.Status of Lenders 7277
ii.Documentation 7377
iii.Redelivery of Documentation 7478
SECTION 6. CONDITIONS PRECEDENT 7478
a.Conditions Precedent to Effective Date 7478
b.Conditions Precedent to All Credit Extensions 7680
SECTION 7. COLLATERAL 7681
a.Grant of Security Interest 7681
b.[Reserved] 7883
c.Lien on Deposit Accounts; Cash Collateral 7883
i.Deposit Accounts 7983
ii.Cash Collateral 7983
d.Real Estate Collateral 7983
i.Lien on Real Estate (Post-Closing) 7983
ii.Lien on Real Estate (After-Acquired) 7983


-3-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


e.Other Collateral 7984
i.Commercial Tort Claims 8084
ii.Certain After-Acquired Collateral 8084
iii.[Reserved] 8085
f.No Assumption of Liability 8085
g.Further Assurances 8185
h.Foreign Subsidiary Stock 8185
SECTION 8. COLLATERAL ADMINISTRATION 8185
a.Administration of Equipment 8185
i.Records and Schedules of Equipment 8185
ii.Dispositions of Equipment 8185
iii.Condition of Equipment 8185
b.Administration of Deposit Accounts 8186
c.General Provisions 8286
i.Insurance of Collateral; Condemnation Proceeds 8286
ii.Protection of Collateral 8287
iii.Defense of Title to Collateral 8387
d.Power of Attorney 8387
SECTION 9. REPRESENTATIONS AND WARRANTIES 8388
a.General Representations and Warranties 8388
i.Organization and Qualification 8388
ii.Power and Authority 8488
iii.Enforceability 8488
iv.Capital Structure 8488
v.Title to Properties; Priority of Liens 8488
vi.[Reserved] 8589
vii.Financial Statements 8589
viii.Surety Obligations 8589
ix.Taxes 8589
x.[Reserved] 8590
xi.Intellectual Property 8590


-4-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


xii.Governmental Approvals 8690
xiii.Compliance with Laws 8690
xiv.Compliance with Environmental Laws 8690
xv.Burdensome Contracts 8690
xvi.Litigation 8691
xvii.No Defaults 8691
xviii.ERISA 8791
xix.Trade Relations 8892
xx.Labor Relations 8892
xxi.[Reserved] 8892
xxii.Not a Regulated Entity 8892
xxiii.Margin Stock 8892
xxiv.OFAC 8892
xxv.Anti-Corruption Laws 8892
xxvi.Delivery of ABL Loan Documents 8893
xxvii.Insurance 8993
xxviii.EEA Financial Institutions 8993
xxix.Use of Proceeds 8993
b.Complete Disclosure 8993
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 8994
a.Affirmative Covenants 8994
i.Inspections; Appraisals. 8994
ii.Financial and Other Information 9094
iii.Notices 9296
iv.[Reserved] 9296
v.Compliance with Laws 9297
vi.Taxes 9397
vii.Insurance 9397
viii.Licenses 9397
ix.Future Subsidiaries and Property 9397
x.Anti-Corruption and Sanctions Laws 9498


-5-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


xi.Maintenance of Properties 9498
xii.Further Assurances 9499
xiii.Use of Proceeds 9599
xiv.Intellectual Property 9599
xv.Post-Closing Covenants 9599
b.Negative Covenants 95100
i.Permitted Debt 95100
ii.Permitted Liens 97102
iii.[Reserved] 99104
iv.Distributions; Upstream Payments 100104
v.[Reserved] 100105
vi.Investments 100105
vii.Disposition of Assets 100105
viii.[Reserved] 100105
ix.Restrictions on Payment of Certain Debt 100105
x.Fundamental Changes 101105
xi.Subsidiaries 101106
xii.Organic Documents 101106
xiii.Tax Consolidation 101106
xiv.Accounting Changes 101106
xv.Restrictive Agreements 101106
xvi.Hedging Agreements 102107
xvii.Conduct of Business 102107
xviii.Affiliate Transactions 102107
xix.Plans 102107
xx.[Reserved] 102107
xxi.Amendments to Subordinated Debt or ABL Credit Agreement 102107
c.Financial Covenant 103107
i.Total Leverage Ratio 108
ii.Liquidity 108
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 103108


-6-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


a.Events of Default 103108
b.Remedies upon Default 105110
c.License 106110
d.Setoff 106111
e.Remedies Cumulative; No Waiver 106111
i.Cumulative Rights 106111
ii.Waivers 107111
SECTION 12. ADMINISTRATIVE AGENT 107112
a.Appointment, Authority and Duties of Administrative Agent 107112
i.Appointment and Authority 107112
ii.Duties 107112
iii.Delegation of Duties; Administrative Agent Professionals 108112
iv.Instructions of Required Lenders 108113
b.Agreements Regarding Collateral and Guaranties 108113
i.Lien and Guaranty Releases; Care of Collateral 108113
ii.Possession of Collateral 109114
c.Reliance By Administrative Agent 109114
d.Action Upon Default 109114
e.Ratable Sharing 110114
f.Indemnification of Administrative Agent Indemnitees 110115
g.Limitation on Responsibilities of Administrative Agent 110115
h.Successor Administrative Agent and Co-Agents 111115
i.Resignation; Successor Administrative Agent 111116
ii.Separate Collateral Agent 111116
i.Due Diligence and Non-Reliance 112116
j.Replacement of Certain Lenders 112117
k.Remittance of Payments and Collections 112117
i.Remittances Generally 112117
ii.Failure to Pay 113117


-7-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


iii.Recovery of Payments 113118
l.Administrative Agent in its Individual Capacity 113118
m.Administrative Agent Titles 113118
n.[Reserved] 113118
o.Administrative Agent May File Proofs of Claim 114118
p.No Third Party Beneficiaries 114119
k.Certain ERISA Matters 119
SECTION 13. [Reserved]. 114120
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS 114120
a.Successors and Assigns 114120
b.Participations 115120
i.Permitted Participants; Effect 115120
ii.Voting Rights 115121
iii.Participant Register 115121
iv.Benefit of Set-Off 115121
c.Assignments 116121
14.3.2. Permitted Assignments 116121
14.3.3. Effect; Effective Date 116122
14.3.4. Certain Assignees 116122
14.3.5. Register 117122
SECTION 15. MISCELLANEOUS 117123
a.Consents, Amendments and Waivers 117123
i.Amendment 117123
ii.Limitations 117123
iii.Payment for Consents 118123
iv.Technical Amendments 118123
v.Flood Insurance Laws 118124
vi.Additional Facilities 118124
b.Indemnity 118124


-8-




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


c.Waiver of Consequential Damages, etc. 118124
d.Notices and Communications 119125
i.Notice Address 119125
ii.Electronic Communications; Voice Mail 119125
iii.Platform 119125
iv.Public Information 120126
v.Non-Conforming Communications 120126
e.Performance of Borrower’s Obligations 120126
f.Credit Inquiries 121127
g.Severability 121127
h.Cumulative Effect; Conflict of Terms 121127
i.Counterparts; Execution 121127
j.Entire Agreement 122127
k.Relationship with Lenders 122127
l.No Advisory or Fiduciary Responsibility 122128
m.Process Agent 122128
n.Confidentiality 123128
o.[Reserved] 123129
p.GOVERNING LAW 123129
q.Consent to Forum; Bail-In of EEA Financial Institutions 123129
i.Forum 123129
ii.Other Jurisdictions 124130
iii.Acknowledgement and Consent to Bail-In of EEA Financial Institutions 124130
r.Waivers by the Borrower and Guarantors 124130
s.Patriot Act Notice 125131
t.Intercreditor Agreement 125131
u.NO ORAL AGREEMENT 125131
o.Acknowledgement Regarding Any Supported QFCs 131




-9-





--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
Exhibit A Term Loan Note
Exhibit B Prepayment Notice
Exhibit C Assignment and Acceptance
Exhibit D Assignment Notice
Exhibit E [Reserved]
Exhibit F Compliance Certificate
Exhibit G Notice of Borrowing
Exhibit H Notice of Conversion/Continuation
Exhibit I [Reserved]
Exhibit J Perfection Certificate
Schedule 1.1  Initial Term Loan Commitments of Lenders
Schedule 7.1  Commercial Tort Claims
Schedule 7.4  Mortgages
Schedule 8.2  Deposit Accounts
Schedule 9.1.4  Names and Capital Structure
Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14 Environmental Matters
Schedule 9.1.15 Burdensome Contracts
Schedule 9.1.16 Litigation
Schedule 9.1.18 Pension Plans
Schedule 9.1.20 Labor Contracts
Schedule 10.1.15 Post-Closing Covenants
Schedule 10.2.1 Existing Debt
Schedule 10.2.2 Existing Liens 
Schedule 10.2.6(I) Permitted Effective Date Investments
Schedule 10.2.6(II) Other Permitted Investments
Schedule 10.2.7 Permitted Asset Dispositions
Schedule 10.2.15 Restrictive Agreements
Schedule 10.2.18 Existing Affiliate Transactions
Schedule 11.1  Events not Constituting an Event of Default
Schedule 15.4  Administrative Agent’s Office















--------------------------------------------------------------------------------



TERM LOAN AND SECURITY AGREEMENT
THIS TERM LOAN AND SECURITY AGREEMENT is dated as of April 12, 2017 (this
“Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Borrower”), certain Subsidiaries party to this Agreement from time to time as
Guarantors, the financial institutions party to this Agreement from time to time
as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as Administrative Agent.
R E C I T A L S:
WHEREAS, the Borrower has requested that the Lenders make a term loan to the
Borrower in an aggregate principal amount of $175,000,000 on the Effective Date
on the terms and subject to the conditions set forth in this Agreement


WHEREAS, on the Effective Date, the proceeds of the Term Loans incurred
hereunder will be used, together with $65,000,000 of cash on hand of the
Borrower, to (a) redeem all of its outstanding 7.875% Senior Secured Notes due
2019 issued pursuant to that certain Indenture, dated as of April 26, 2011 (as
supplemented prior to the date hereof, the “Indenture”), among the Borrower, as
issuer, the subsidiaries of the Borrower party thereto as subsidiary guarantors
and U.S. Bank National Association, as trustee and (b) pay related transaction
costs, fees and expenses incurred in connection therewith (together with the
borrowing of Term Loans and the redemption of the Second Lien Notes,
collectively, the “Transactions”);


WHEREAS, the Lenders are willing to make available to the Borrower such Term
Loans subject to the terms and conditions set forth herein;


NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION
a..Definitions
. As used herein, the following terms have the meanings set forth below:
ABL Administrative Agent: Bank of America, as administrative agent, and any
successor administrative agent under the ABL Credit Agreement.
ABL Credit Agreement: that certain Third Amended and Restated Loan and Security
Agreement dated as of the date hereof by and among the Borrower, the other loan
parties thereto, the ABL Administrative Agent and the ABL Lenders, as the same
may be amended, restated, replaced, modified or supplemented from time to time,
including, without limitation, amendments, modifications, supplements,
restatements and/or replacements thereof giving effect to increases, renewals,
extensions, refundings, deferrals, restructurings, replacements or refinancings
of, or additions to, the arrangements provided in such documents, in each case
in accordance with the terms thereof and the terms of this Agreement and the
Intercreditor Agreement.




--------------------------------------------------------------------------------



ABL Debt: ABL Loans and other Debt incurred pursuant to the ABL Loan Documents.
ABL Facility First Lien Collateral: has the meaning provided in the
Intercreditor Agreement.
ABL Lenders: each of the lenders from time to time party to the ABL Credit
Agreement.
ABL Loan: any “Loan” (or analogous term) as defined in the ABL Credit Agreement.
ABL Loan Documents: collectively, the ABL Credit Agreement, and each “Security
Document” and “Other Agreement” (as such terms, or any analogous terms, are
defined in the ABL Credit Agreement), in each case, as the same may be amended,
restated, replaced modified or supplemented from time to time, including,
without limitation, amendments, modifications, supplements, restatements and/or
replacements thereof giving effect to increases, renewals, extensions,
refundings, deferrals, restructurings, replacements or refinancings of, or
additions to, the arrangements provided in such documents, in each case in
accordance with the terms thereof and the terms of this Agreement and the
Intercreditor Agreement.
Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.
Additional Lender: at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender,
is an Eligible Assignee and that agrees to provide any portion of any (a) Term
Facility Increase in accordance with Section 2.1.4 or (b) Incremental Term
Facility in accordance with Section 2.1.5.
Administrative Agent: Bank of America in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
Administrative Agent Indemnitees: Administrative Agent and its Related Parties.
Administrative Agent Professionals: attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by
Administrative Agent.
Administrative Agent’s Office: the Administrative Agent’s address and, as
appropriate, account as set forth Schedule 15.4, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
Affected Financial Institution: (a) any EEA Financial Institution or (b) any UK
Financial Institution.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to


2






--------------------------------------------------------------------------------



exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have correlative meanings.
Agreement: as defined in the preamble.
All-In Yield: as to any Debt, the yield thereof, whether in the form of interest
rate, margin, original issue discount, upfront fees, recurring periodic fees in
substance equivalent to interest, a LIBOR or Base Rate floor (in the case of any
Incremental Term Facility, solely to the extent greater than 1.00% or 2.00%,
respectively), or otherwise, in each case, incurred or payable by the Borrower
generally to all the lenders of such indebtedness; provided that original issue
discount and upfront fees shall be equated to interest rate based upon a 4-year
average life to maturity on a straight-line basis (e.g. 100 basis points of
original issue discount equals 25 basis points of interest rate margin for a
four year average life to maturity) (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Debt); and provided, further, that
“All-In Yield” shall not include arrangement fees, structuring fees, commitment
fees, underwriting fees and other similar fees not paid generally to all lenders
of such Debt.
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines having
the force of law and applicable to the Person, conduct, transaction, agreement
or matter in question, including all applicable statutory law, common law and
equitable principles, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders, ordinance, injunction, writ award or decrees of any
Governmental Authorities, in each case having the force of law.
Applicable Margin: a percentage per annum equal to:
(a)for all periods (other than during the period commencing with April 1, 2020
and ending on September 30, 2021 (such period the “Elevated Pricing Period”)),
in the case of Term Loans maintained as (i) Base Rate Loans, 5.00%, and (ii)
LIBOR Loans, 6.00%; and
(b)during the Elevated Pricing Period, in the case of Term Loans maintained as
(i) Base Rate Loans, 9.50%, and (ii) LIBOR Loans, 10.50%.
Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arrangers: Bank of America (and any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), JPMorgan Chase Bank, N.A. and Seaport Loan Products, LLC.
Arranger Indemnitees: the Arrangers and their respective Related Parties.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of the Borrower or any Subsidiary (whether effected
pursuant to a Division or


3






--------------------------------------------------------------------------------



otherwise), including a disposition of Property in connection with a
sale-leaseback transaction or synthetic lease.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in substantially the form of Exhibit C.
Available Amount: at any time, an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to, without duplication:
(a)$10,000,000, plus (ii) the Retained Excess Cash Flow Amount as of such date
to the extent Not Otherwise Applied; plus
(b)the sum of (i) 100% of the aggregate amount of cash contributions to the
common capital of (or the net proceeds of an offering of Equity Interests by)
the Borrower after the Effective Date at such time Not Otherwise Applied, plus
(ii) the Net Proceeds of issuances or incurrences of Debt after the Effective
Date of the Borrower or any Subsidiary owed or issued, as applicable, to a
Person other than the Borrower or a Subsidiary which shall have been
subsequently exchanged for or converted into Equity Interests of the Borrower at
such time Not Otherwise Applied, plus
(c)in the event that all or a portion of the Available Amount has been applied
to make an Investment pursuant to clause (r) of the definition of “Restricted
Investment”, an amount equal to the aggregate amount received by the Borrower or
any Subsidiary in cash and Cash Equivalents from: (i) the sale (other than to
the Borrower or any Subsidiary) of any such Investment less any amounts that
would be deducted pursuant to clauses (a) through (e) of the definition of “Net
Proceeds” if such sale constituted an Asset Disposition, (ii) any dividend or
other Distribution received in respect of any such Investment or (iii) interest,
returns of principal, repayments and similar payments received in respect of any
such Investment, in each case, to the extent Not Otherwise Applied; provided
that the amount added to Available Amount pursuant to this clause (c) shall not
exceed the amount of the Investment made in reliance upon clause (r) of the
definition of “Restricted Investment”, plus
(d)any Declined Amounts; less
(e)any usage of such Available Amount pursuant to this Agreement.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
Bail-In Legislation: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the


4






--------------------------------------------------------------------------------



resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its Related Parties.
Bank Product: any of the following products, services or facilities extended to
any Obligor by a Lender or any of its Affiliates: (a) Cash Management Services;
(b) products under Hedging Agreements; (c) commercial credit card and merchant
card services, cash management services and (d) other banking products or
services as may be requested by any Obligor, other than Letters of Credit (as
defined in the ABL Credit Agreement).
Bankruptcy Code: Title 11 of the United States Code, as amended from time to
time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
Board of Directors: the Board of Directors of the Borrower or any committee
thereof duly authorized to act on behalf of such Board of Directors.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, (a) all
obligations of such Obligor for borrowed money; (b) all obligations of such
Obligor evidenced by notes, bonds, debentures, credit documents or similar
instruments, including obligations so incurred in connection with the
acquisition of Property, assets or businesses; (c) all Capital Leases; (d) all
reimbursement obligations with respect to letters of credit; and (e) Purchase
Money Debt.
Borrower: as defined in the preamble.
Borrower Materials: Compliance Certificates and other information, reports,
financial statements and other materials delivered by the Borrower hereunder.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.


5






--------------------------------------------------------------------------------



Borrowing Base: means, as of any date, an amount equal to: (a) 50% of the face
amount of all accounts receivable owned by the Borrower and its Subsidiaries as
of the end of the most recent fiscal quarter preceding such date; plus (b) 25%
of the book value of all inventory owned by the Borrower and its Subsidiaries as
of the end of the most recent fiscal quarter preceding such date; provided,
however, that, (i) if Debt is being incurred to finance an Acquisition pursuant
to which any accounts receivable or inventory will be acquired (whether through
the direct acquisition of assets or the acquisition of Equity Interests of a
Person), the Borrowing Base shall include the applicable percentage of any
accounts receivable and inventory to be acquired in connection with such
acquisition and (ii) any accounts receivable owned by an Excluded Receivables
Subsidiary, or which the Borrower or any of its Subsidiaries has agreed to
transfer to a Excluded Receivables Subsidiary, shall be excluded for purposes of
determining such amount.
Business Day: (i) with respect to Base Rate Loans, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, New York, New York and (ii) with
respect to a LIBOR Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by the Borrower or a Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, provided, that “Capital Expenditures” shall not
include any such expenditures which constitute an Acquisition permitted by
Section 10.2.6.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Administrative Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Administrative Agent at such financial institution as
Administrative Agent may select in its sole discretion, which account shall be
subject to Administrative Agent’s Liens for the benefit of Secured Parties.
Cash Collateralize: the delivery of cash to Administrative Agent, as security
for the payment of Obligations, in an amount equal to, with respect to any
inchoate, contingent or other Obligations, Administrative Agent’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations. Such deposits shall not bear interest
other than any interest earned on the investment of such deposits, which
investments shall be made only in Cash Equivalents and at the direction of the
Borrower and at the Borrower’s risk and expense. “Cash Collateralization” has a
correlative meaning.
Cash Equivalents: (i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (ii)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case


6






--------------------------------------------------------------------------------



which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (iii) repurchase obligations with a term of not
more than 30 days for underlying investments of the types described in clauses
(i) and (ii) entered into with any bank meeting the qualifications specified in
clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and maturing within nine months of the date of acquisition;
(v) shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P; and (vi) in the case of any Foreign Subsidiary, (A)
investments of the type and (to the extent applicable) maturity described in
clauses (i) through (v) above of (or maintained with) a comparable foreign
obligor, which investments or obligors (or the parent thereof) have ratings
described in clause (ii) or (iii) above, if applicable, or equivalent ratings
from comparable foreign rating agencies or (B) investments of the type and
maturity (to the extent applicable) described in clauses (i) through (v) above
of (or maintained with) a foreign obligors (or the parent thereof), which
investments or obligors (or the parents thereof) are not rated as provided in
such clauses or in subclause (A) of this clause (vi) but which are, in the
reasonable judgment of the Company, comparable in investment quality to such
investments and obligors (or the parents of such obligors).
Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to the Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
Casualty Proceeds: as defined in Section 5.3.1(b).
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
CFC: a “controlled foreign corporation” as defined in Section 957 of the Code.
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any


7






--------------------------------------------------------------------------------



such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Borrower; (b) the
merger or consolidation of the Borrower with or into another Person or the
merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction following which (i) in the
case of a merger or consolidation transaction, holders of securities that
represented 100% of the Voting Stock of the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the voting power of the Voting Stock of the surviving Person
in such merger or consolidation transaction immediately after such transaction
and substantially the same proportion as before the transaction and (ii) in the
case of a sale of assets transaction, each transferee becomes an obligor in
respect of the Obligations and a Subsidiary of the transferor of such assets; or
(c) a “change of control” under the ABL Credit Agreement or any similar
definition or concept in any Refinancing Debt of any of the foregoing.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Administrative Agent, or replacement of any Lender) incurred by
or asserted against any Indemnitee in any way relating to (a) any Loans, Loan
Documents, or the use thereof or transactions relating thereto, (b) any action
taken or omitted to be taken by any Indemnitee in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.
Class: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans or Extended Term Loans; when used in reference to any
Term Loan Commitment, refers to whether such Term Loan Commitment is an Initial
Term Loan Commitment, a Term Loan Commitment with respect to any Incremental
Term Facility; and when used in reference to any Lender, refers to whether such
Lender has a Term Loan or Term Loan Commitment with respect to a particular
Class. Incremental Term Loans (together with the respective Incremental Term
Loan Commitments in respect thereof) shall, at the election of the Borrower, be
construed to be in different Classes.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time and any successor statute.


8






--------------------------------------------------------------------------------



Compliance Certificate: a certificate, in the form of Exhibit F or such other
certificate, in form and substance satisfactory to Administrative Agent.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Net Income: as of any date for the applicable period ending on such
date with respect to the Borrower and the Subsidiaries on a consolidated basis,
net income (or loss) (excluding, without duplication, (i) extraordinary items,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
(except to the extent required for any calculation of EBITDA on a Pro Forma
Basis), (iii) any out of period restoration (or diminution) of income of any
contingent reserve, and related tax effect in accordance with GAAP, and (iv) the
cumulative effect of a change in accounting principles during such period) as
determined in accordance with GAAP.
Consolidated Working Capital: at any date, the excess of (a) the sum of (i) all
amounts (other than cash and Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Subsidiaries at
such date and (ii) long-term accounts receivable over (b) the sum of (i) all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Borrower and the Subsidiaries on such date and (ii) long-term
deferred revenue, but excluding, without duplication, (1) the current portion of
any Funded Debt, (2) all Debt consisting of Revolver Loans and LC Obligations
(as such terms (or analogous terms) are defined in the ABL Credit Agreement) to
the extent otherwise included therein, (3) the current portion of interest, (4)
the current portion of current and deferred income taxes, (5) the current
portion of any Capital Leases and (6) deferred revenue arising from cash
receipts that are earmarked for specific projects. In all events, the effects of
purchase accounting shall be excluded.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, Foreign Bank
Product Debt, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Administrative Agent, for the benefit of Secured
Parties, a Lien on such


9






--------------------------------------------------------------------------------



Obligor’s interests in its Copyrights, as security for the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
Copyrights: as defined in the definition of “Intellectual Property”.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Declined Amounts: as defined in Section 5.3.1(e).
Declining Lender: as defined in Section 5.3.1(e).
Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations issued, undertaken or assumed as
the deferred purchase price of Property or services, but excluding trade
payables and accrued obligations incurred and being paid in the Ordinary Course
of Business; (c) all Contingent Obligations; (d) all obligations of such Person
evidenced by bonds, debentures, notes, credit documents or similar instruments,
including obligations so incurred in connection with the acquisition of
Property, assets or businesses; (e) all obligations of such Person under
conditional sale or other title retention agreements or incurred as financings
relating to Property purchased by such Person; (f) the principal balance of any
synthetic lease, tax retention operating lease, off-balance sheet loan, or
similar off-balance sheet financing; (g) all Capital Leases; (h) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; (i) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (j) in the case of the
Obligors, the Obligations. The Debt of a Person shall include any recourse Debt
of any partnership in which such Person is a general partner or joint venturer
to the extent such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that terms of such Debt provide that such Person is liable therefor.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto (other than to Defaulting Lenders).
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or the Borrower that such Lender does not
intend to comply with its funding obligations hereunder or under any other
credit facility, or has made a public statement to that effect; (c) has failed,
within three Business Days following request by Administrative Agent or the
Borrower, to confirm in a manner satisfactory to Administrative Agent and the
Borrower that such Lender will comply with its funding obligations hereunder; or
(d) has, or has a direct or indirect parent company that has, become the subject
of an Insolvency Proceeding (including reorganization, liquidation, or
appointment of a receiver, custodian, administrator or similar Person by the
Federal Deposit Insurance Corporation or any other regulatory authority) or
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by


10






--------------------------------------------------------------------------------



virtue of a Governmental Authority’s ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.
Deposit Account Control Agreements: the deposit account control agreements to be
executed by the applicable Obligor, Administrative Agent, the ABL Administrative
Agent and each institution maintaining a Deposit Account (other than payroll,
trust, tax withholding, employee benefits and petty cash Deposit Accounts) for
each Obligor, in favor of Administrative Agent, for the benefit of Secured
Parties as security for the Obligations, and in favor of the ABL Administrative
Agent, for the benefit of the Secured Parties (as such term is defined in the
ABL Credit Agreement) as security for the Obligations (as such term is defined
in the ABL Credit Agreement).
Designation Date: as defined in Section 2.1.6.
Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Designated Permitted Asset Disposition: a Permitted Asset Disposition
consummated in reliance upon clause (b) of the definition thereof.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided, that in no event shall a “Distribution” include (i) cashless exercise
of options, (ii) retirement of fractional shares, (iii) repurchases of Equity
Interests deemed to occur in connection with the surrender of shares of Equity
Interests to satisfy tax withholding obligations, (iv) the cashless exercise of
warrants, or (v) any other distribution, interest or dividend on any Equity
Interest or any purchase, redemption or other acquisition or retirement for
value of any Equity Interest.
Dividing Person: as defined in the definition of “Division.”
Division: the division of the assets, liabilities and/or obligations of a Person
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
Division Successor: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
Dollars and $: lawful money of the United States.
Domain Names: as defined in the definition of “Intellectual Property”.


11






--------------------------------------------------------------------------------



Domestic Subsidiary: any direct or indirect Subsidiary of the Borrower that is
organized under the laws of the United States or any state, protectorate or
territory of the United States.
        Early Prepayment Amount: as defined in Section 3.2.3. 


Early Prepayment Event: as defined in Section 3.2.3.


Early Prepayment Fee: as defined in Section 3.2.3.


EBITDA: determined on a consolidated basis for the Borrower and Subsidiaries,
the sum of:


(i)        Consolidated Net Income, calculated before or plus, as the case may
be, without duplication:


(a)        interest expense,


(b)        provision for income taxes,


(c)        depreciation and amortization expense,


(d)        gains or losses arising from the sale of capital assets,


(e)        gains arising from the write-up of assets,


(f)        any extraordinary gains,


(g)        non-cash charges and expenses (other than those which represent a
reserve for or actual cash item in such period or any future period),


(h)        reasonable and customary fees, expenses, premiums and other charges
in connection with the issuance or repayment of Debt, the issuance of Equity
Interests, any refinancing transaction, amendment or other modification of any
debt instrument, the making of any Investment, or any non-ordinary course asset
sale, in each case whether or not consummated,


(i)        costs and expenses in connection with the termination of the
Obligors’ existing credit facility, the redemption of the Second Lien Notes, and
the execution of the Loan Documents and ABL Loan Documents,


(j)        severance costs and expenses to the extent paid in cash in an amount
not to exceed (i) $1,500,000 in the Fiscal Year ending December 31, 2016, (ii)
$4,000,000 in the Fiscal Year ending December 31, 2017 and2017, (iii) $2,000,000
in the Fiscal Year ending December 31, 2018, (iv) $2,000,000 in the Fiscal Year
ending December 31, 2019 and (v) $6,000,000 in the aggregate in any subsequent
Fiscal Year,




12






--------------------------------------------------------------------------------



(k)        any non-cash losses resulting from mark to market accounting of
Hedging Agreements,


(l)        the amount of any restructuring charge or reserve, integration cost
or other business optimization expense, retention, non-recurring charges or
expenses, recruiting, relocation and signing bonuses and expenses, systems
establishment costs, costs associated with office and facilities opening,
closing and consolidating, transaction fees and expenses in an amount for any
four consecutive fiscal quarter period not to exceed $3,000,000,6,000,000,


(m)        in connection with the preparation, negotiation, approval, execution
and delivery of this Agreement, any Loan Document, the ABL Credit Agreement and
the transactions relating hereto and thereto, including all transaction fees,
costs, charges and expenses incurred within 120 days following the Effective
Date,


(n)        the amount of any cash payments in connection with the settlement or
payment of any judgment arising in connection with certain litigation matters
pending against the Borrower, along with associated legal fees, costs and
expenses paid in connection with such litigation, in amount not to exceed
$3,000,000 in the aggregate, and


(o)        the amount of “run rate” cost savings projected by the Borrower in
good faith to be realized as a result of specified actions taken, committed to
be taken or reasonably expected to be taken (which cost savings shall be added
to EBITDA until fully realized and calculated on a pro forma basis as though
such cost savings had been realized on the first day of the relevant period),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings are reasonably identifiable and
quantifiable in the good faith judgment of the Borrower, (B) no cost savings
shall be added pursuant to this clause (B) to the extent duplicative of any
expenses or charges relating to such cost savings that are included in clause
(A) above (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken), (C) such actions
have been taken, are committed to be taken or are reasonably expected to be
taken within 12 months after the end of the relevant period, and (D) such cost
savings do not exceed in any four consecutive fiscal quarter period 10.0% of
EBITDA (prior to giving effect to this clause (o)), minus


(ii)        non-cash gains (including those resulting from mark to market
accounting of Hedging Agreements), minus


(iii)        cash payments made in such period to the extent such payments
relate to a non-cash loss, charge or expense in any prior period which was added
back in determining EBITDA.
Effective Date: the date each of the conditions set forth in Section 6.1 is
satisfied.


13






--------------------------------------------------------------------------------



Effective Date Total Leverage Ratio: 3.80 : 1.00.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date: the date each of the conditions set forth in Section 6.1 is
satisfied.
Effective Date Total Leverage Ratio: 3.00 : 1.00.
Elevated Pricing Period: as defined in the definition of “Applicable Margin.”
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by the Borrower (which approval shall not be required if any
Event of Default has occurred and is continuing, and which approval shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within fifteenfive Business Days after notice of the proposed assignment)
and Administrative Agent; or (c) during an Event of Default, any Person
acceptable to Administrative Agent in its discretion. No Defaulting Lender or
any of its Subsidiaries nor any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender
shall be an Eligible Assignee.
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help, exercise
of setoff or recoupment, or otherwise).
Environmental Laws: all Applicable Laws (including all programs, local policies,
permits and guidance promulgated by regulatory agencies), relating to public
health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
Environmental Notice: a notice from any Governmental Authority or other Person
of any possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation or otherwise.


14






--------------------------------------------------------------------------------



Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation, company,
or beneficial interests in a trust or other equity ownership interest of a
Person and any warrants, options, or other rights entitling the holder thereof
to purchase or acquire any such equity interest; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited liability company; or (d) other Person having any other form of equity
security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance under Section 430 of the
Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, or any Obligor
or ERISA Affiliate requests a minimum funding waiver; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default: as defined in Section 11.1.
Excess Cash Flow: means, for any period, an amount equal to the excess of:
(a)the sum, without duplication, of:
(i)Consolidated Net Income of the Borrower for such period,


15






--------------------------------------------------------------------------------



(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii)decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or dispositions by the Borrower and the
Subsidiaries completed during such period or the application of purchase
accounting),
(iv)an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and the Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and
(v)cash receipts in respect of Swap Obligations during such fiscal year to the
extent not otherwise included in Consolidated Net Income, over
(b)the sum, without duplication, of:
(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Income and cash charges included in clauses (i) through (v) of the
definition of Consolidated Net Income,
(ii)without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of Debt of the Borrower or the Subsidiaries,
(iii)the aggregate amount of all principal payments of Debt of the Borrower and
the Subsidiaries (including (A) the principal component of payments in respect
of Capital Leases and (B) the amount of any mandatory prepayment of Term Loans
pursuant to Section 5.3.1(b) to the extent required due to an Asset Disposition
or insurance or condemnation award that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase),
except to the extent financed with the proceeds of other Debt of the Borrower or
the Subsidiaries,
(iv)an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and the Subsidiaries during such period (other than Asset Dispositions
in the Ordinary Course of Business) to the extent included in arriving at such
Consolidated Net Income,
(v)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and the
Subsidiaries completed during such period or the application of purchase
accounting),


16






--------------------------------------------------------------------------------



(vi)cash payments by the Borrower and the Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Subsidiaries other than
Debt,
(vii)cash payments made in connection with Permitted Acquisitions and
Investments made in reliance upon clauses (m), (q) and (t) of the definition of
Restricted Investments, but only to the extent financed with internally
generated cash flow of the Borrower and the Subsidiaries;
(viii)the amount of Distributions paid during such period pursuant to Sections
10.2.4(c) and 10.2.4(d), including retirements of fractional shares, to the
extent such amounts were financed with internally generated cash flow of the
Borrower and the Subsidiaries;
(ix)the aggregate amount of expenditures actually made by the Borrower and the
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed during
such period or are not deducted in calculating Consolidated Net Income,
(x)the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Subsidiaries during such period that are
made in connection with any prepayment of Debt,
(xi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period; provided that, to
the extent the aggregate amount of internally generated cash flow actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, and
(xii)the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period.
Excess Cash Flow Period: any fiscal year of the Borrower, commencing with the
fiscal year ending on December 31, 2018 but in all cases for purposes of
calculating the Retained Excess Cash Flow Amount shall only include such fiscal
years for which financial statements and a Compliance Certificate have been
delivered in accordance with Section 10.1.2 and for which any prepayments
required by Section 5.3.1(a) (if any) have been made (it being understood that
the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Retained Excess Cash Flow Amount regardless of whether
a prepayment is required by Section 5.3.1(a)).


17






--------------------------------------------------------------------------------



Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
Excluded Collateral: as defined in Section 7.1.
Excluded Receivables Subsidiary: any Subsidiary created and operated for the
sole purpose of collecting and selling accounts receivable and assets related
thereto pursuant to any Qualified Receivables Transaction; provided that such
Subsidiary may engage in necessary corporate governance, accounting and other
similar incidental transactions required in connection with maintaining its
existence.
Excluded Subsidiary: (a) each Excluded Receivables Subsidiary; (b) each
Immaterial Subsidiary; (c) each Foreign Holding Company; (d) each Domestic
Subsidiary that is owned directly or indirectly by any Foreign Subsidiary that
is a CFC or any Foreign Holding Company; (e) each Foreign Subsidiary; and (f)
each non-wholly-owned Subsidiary.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by a Recipient’s net income (however
denominated), franchise Taxes and branch profits Taxes (i) as a result of such
Recipient being organized under the laws of, or having its principal office or
applicable Lending Office located in, the jurisdiction imposing such Tax, or
(ii) constituting Other Connection Taxes; (b) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to its
interest in a Loan or Term Loan Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment at the request
of the Borrower) or changes its Lending Office, unless the Taxes were payable to
its assignor immediately prior to such assignment or to the Lender immediately
prior to its change in Lending Office; (c) Taxes attributable to a Recipient’s
failure to comply with Section 5.10; and (d) U.S. federal withholding Taxes
imposed pursuant to FATCA. In no event shall “Excluded Taxes” include any
withholding imposed on amounts paid by or on behalf of a foreign Obligor to a
Recipient that has complied with Section 5.10.2.
Existing Loans: as defined in Section 2.1.6.
Existing Tranche: as defined in Section 2.1.6.
Extended Term Loans: as defined in Section 2.1.6.
Extended Tranche: as defined in Section 2.1.6.


18






--------------------------------------------------------------------------------



Extended Term Lender: as defined in Section 2.1.6.
Extension: as defined in Section 2.1.6.
Extension Amendment: as defined in Section 2.1.6.
Extension Date: as defined in Section 2.1.6.
Extension Election: as defined in Section 2.1.6.
Extension Request: as defined in Section 2.1.6.
Extension Request Deadline: as defined in Section 2.1.6.
Extraordinary Expenses: all costs, expenses or advances that Administrative
Agent or any Lender may incur during a Default or an Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) subject to
Section 15.2, any action, arbitration or other proceeding (whether instituted by
or against Administrative Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Administrative Agent’s Liens with respect to any Collateral), Loan Documents or
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of Administrative Agent or
any Lender in, or the monitoring of, any Insolvency Proceeding; (d) settlement
or satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; and (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
Facility: the Initial Term Facility, any Incremental Term Facility, any other
Tranche of Term Loan Commitments or Term Loans, and any other Facility
hereunder, as the context may require.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, and any law, regulation, rule, promulgation or official agreement
implementing an official governmental agreement or intergovernmental agreement
with respect to the foregoing.
FCPA: as defined in Section 9.1.25.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the


19






--------------------------------------------------------------------------------



preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up to the nearest 1/100 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent;
provided, that in no event shall such rate be less than zero.
Financial Covenant: as definedeach financial covenant described in Section 10.3.
First Amendment: that certain First Amendment to Term Loan and Security
Agreement, dated May 11, 2020, among the Borrower, the Guarantors party thereto,
the Administrative Agent and the Lenders party thereto.
First Amendment Effective Date: as defined in the First Amendment.
Fiscal Month: each fiscal month of the Borrower and Subsidiaries for accounting
and tax purposes.
Fiscal Quarter: each period of three Fiscal Months, commencing on the first day
of a Fiscal Year.
Fiscal Year: the fiscal year of the Borrower and Subsidiaries for accounting and
tax purposes, ending on or about December 31 of each year.
Flood Insurance Laws: collectively, (i) the National Flood Insurance Act of
1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), (iv) the
Flood Insurance Reform Act of 2004 and (v) the Biggert-Waters Flood Insurance
Reform Act of 2012, each as now or hereafter in effect or any successor statute
thereto.
FLSA: the Fair Labor Standards Act of 1938, as amended from time to time.
Foreign Bank Product Debt: Debt and other obligations of a Foreign Subsidiary
relating to Bank Products.
Foreign Holding Company: any Subsidiary of the Borrower all or substantially all
of the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries that are CFCs (or are treated as consisting of such assets for U.S.
federal income tax purposes).
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.
Full Payment: with respect to any Obligations (other than contingent obligations
not then due and owing or for which no claim has been made), (a) the full cash
payment thereof,


20






--------------------------------------------------------------------------------



including any interest, fees and other charges accruing during an Insolvency
Proceeding (whether or not allowed in the proceeding); (b) if such Obligations
are contingent and asserted or likely to be asserted, Cash Collateralization
thereof (or delivery of a standby letter of credit reasonably acceptable to
Administrative Agent in its discretion, in the amount of required Cash
Collateral); and (c) a satisfaction or release of any Claims of Obligors against
Administrative Agent and Lenders arising on or before the payment date.
Fund: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
Funded Debt: all Debt of the Borrower and the Subsidiaries for borrowed money
that matures more than one year from the date of its creation or matures within
one year from such date that is renewable or extendable, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including Debt in
respect of the Loans.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, municipal, local, foreign or other
governmental department, agency, authority, body, commission, board, bureau,
court, instrumentality, political subdivision, local authority, council,
regulatory body, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to any government or court, in each case whether associated with
the United States, a state, district or territory thereof, for any governmental,
judicial, investigative, regulatory or self-regulatory authority (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or European Central Bank).
Guarantor: any Person who guarantees payment or performance of any Obligations,
which, as of the Effective Date, shall include each Subsidiary other than any
Excluded Subsidiary.
Guaranty: each guaranty agreement executed by a Guarantor in favor of
Administrative Agent.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Immaterial Subsidiary: any Subsidiary of the Borrower (a) the assets of which
Subsidiary constitute less than or equal to 2.5% of the Total Assets of the
Borrower and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 7.5% of


21






--------------------------------------------------------------------------------



the Total Assets of the Borrower and its Subsidiaries on a consolidated basis,
and (b) the revenues of which Subsidiary account for less than or equal to 2.5%
of the total revenues of the Borrower and its Subsidiaries on a consolidated
basis and collectively with all Immaterial Subsidiaries, less than or equal to
7.5% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis.
Incremental Amendment: an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative Agent and the Lenders providing Debt in accordance
with Section 2.1.4 or Section 2.1.5.
Incremental Cap: as of any time of determination, the sum of:
(a)$20,000,000 less (ii) the aggregate principal amount of all Incremental Term
Facilities and Term Facility Increases previously incurred in reliance on the
foregoing clause (i) after the Effective Date; plus
(b)an additional amount to the extent that the Total Leverage Ratio on a Pro
Forma Basis after giving effect to the incurrence of any such proposed
Incremental Term Facilities and any related transactions (not including the Net
Proceeds of any proposed Incremental Term Facility or Term Facility Increases in
the amount of cash to be netted in calculating the Total Leverage Ratio for such
purpose but including any simultaneous incurrence of Debt in reliance on the
foregoing clause (a)) would be less than or equal to 3.50:1.00,
it being understood that debt may be incurred under both clauses (a) and (b),
but that proceeds from any such incurrence shall be utilized by first
calculating the incurrence under clause (a) above and then calculating the
incurrence under clause (b) above.
Incremental Term Facility: as defined in Section 2.1.5.
Incremental Term Facility Effective Date: as defined in Section 2.1.5.
Incremental Term Loan: as defined in Section 2.1.5.
Incremental Term Loan Commitment: as defined in Section 2.1.5.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Administrative Agent Indemnitees, Arranger Indemnitees, Lender
Indemnitees and Bank of America Indemnitees.
Indenture: as defined in the preamble.
Initial Maturity Date: April 12, 2023.


22






--------------------------------------------------------------------------------



        Initial Term Loan Commitment: as to each Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.1.1 in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 under the caption “Initial Term Loan Commitment” or opposite a
comparable caption in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Loan Commitments of all Lenders is $175,000,000.
        Initial Term Facility: (a) on or prior to the Effective Date, the
aggregate Initial Term Loan Commitments of all Lenders at such time and (b)
thereafter, the aggregate Initial Term Loans of all Lenders at such time.
Initial Term Loans: as defined in Section 2.1.1.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian or
similar officer for such Person or any part of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including the following:
(a)any patent, and any divisions, inventions, continuations (including, but not
limited to, continuations-in-parts) and improvements thereof, as well as any
application for a patent made now or hereafter, together with all causes of
action arising prior to or after the date hereof for infringement of any of the
foregoing (collectively, “Patents”);
(b)any United States or foreign copyright rights to any works of authorship or
other copyrightable subject matter, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office,
together with all causes of action arising prior to or after the date hereof for
infringement of any of the foregoing (collectively, “Copyrights”);
(c)all Internet domain names and associated uniform resource locator addresses
(collectively, “Domain Names”);
(d)all computer programs, object code, source code and supporting documentation,
including, without limitation, “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York and
computer programs that may be construed as included in the definition of “goods”
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York, and all media that may contain Software or recorded data of any kind
(collectively, “Software”);
(e)any trade secrets or other proprietary and confidential information,
including unpatented inventions, invention disclosures, engineering or other
technical data,


23






--------------------------------------------------------------------------------



financial data, procedures, know-how, designs, personal information, supplier
lists, customer lists, business, production or marketing plans, formulae,
methods (whether or not patentable), processes, compositions, schematics, ideas,
algorithms, techniques, analyses, proposals, source code, object code and data
collections (collectively, “Trade Secrets”); and
(f)all right, title and interest in and to any trademarks, service marks and
trade names, including any registration or application for registration of any
trademarks and service marks, which are registered or filed in the United States
Patent and Trademark Office or the equivalent thereof in any state of the United
States or any equivalent foreign office or agency, as well as any unregistered
trademarks and service marks and any trade dress including logos, designs,
fictitious business names and other business identifiers used by such Person or
any other indicia of origin, and all causes of action arising prior to or after
the date hereof for infringement of any of the foregoing or unfair competition
regarding the same (collectively, “Trademarks”).
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that the Borrower’s or a Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Intercreditor Agreement: the Intercreditor Agreement, dated as of April 12,
2017, the Borrower, the other Obligors from time to time party thereto as
grantors, Bank of America, as ABL Facility Security Agent, Bank of America, as
Term Loan Security Agent, and certain other Persons party or that may become
party thereto from time to time.
Interest Payment Date: as defined in Section 3.1.1(c).
Interest Period: as defined in Section 3.1.3.
Investment: any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.
IRS: the United States Internal Revenue Service.
Junior Debt: as defined in Section 10.2.9.
Latest Maturity Date: at any date of determination, the latest maturity date
applicable to any Tranche of Term Loans hereunder at such time, including the
latest maturity or expiration date of any Initial Term Loan, any Extended Term
Loan or any Incremental Term Facility (or Loan thereunder), in each case, as
extended in accordance with this Agreement from time to time.
Lender Indemnitees: Lenders, the Affiliates of any Lender, and the officers,
directors, employees, agents and attorneys of each Lender and each such
Affiliate.
Lenders: as defined in the preamble to this Agreement, including any other
Person who hereafter becomes a “Lender” pursuant to an Assignment and
Acceptance.


24






--------------------------------------------------------------------------------



Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to
Administrative Agent and the Borrower.
LIBOR: the per annum rate of interest determined by Administrative Agent at or
about 11:00 a.m. (London time) two Business Days prior to an interest period,
for a term equivalent to such period, equal to the London Interbank Offered
Rate, or comparable or successor rate approved by Administrative Agent, as
published on the applicable Bloomberg screen page (or other commercially
available source designated by Administrative Agent from time to time);
provided, that any comparable or successor rate shall be applied by
Administrative Agent, if administratively feasible, in a manner consistent with
market practice (the “LIBOR Screen Rate”); provided further, that in no event
shall LIBOR be less than 1.00%.
LIBOR Loan: each set of LIBOR Term Loans having a common length and commencement
of Interest Period.
LIBOR Screen Rate: as defined in the definition of “LIBOR”.
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
LIBOR Term Loan: a Term Loan that bears interest based on LIBOR.
License: with respect to any Obligor, all of such Obligor’s right, title, and
interest in and to any and all licensing agreements or similar arrangements
relating to its owned Intellectual Property and any license or agreement under
which an Obligor is authorized to use Intellectual Property in connection with
(a) any manufacture, marketing, distribution or disposition of Collateral, (b)
any use of Property or (c) any other conduct of its business, and all income,
Royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and all rights to sue for past, present,
and future breaches thereof.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including


25






--------------------------------------------------------------------------------



any agreement to give any of the foregoing any conditional sale or retention of
title agreement, any financing or similar agreement), security interests,
pledges, hypothecations, statutory trusts, reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Property;
provided, however, that non-exclusive licenses of Intellectual Property in the
Ordinary Course of Business are not Liens.
Loan: a Term Loan.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has or could be
reasonably expected to have a material adverse effect on (a) the business,
operations, Properties or financial condition of the Obligors, taken as a whole;
(b) the enforceability of the Loan Documents, or on the validity or priority of
Administrative Agent’s Liens on the Collateral; (c) the ability of the Obligors,
taken as a whole, to perform any obligations under the Loan Documents, including
repayment of any Obligations; or (d) the ability of Administrative Agent or any
Lender to enforce or collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.
Maturity Date: (a) with respect to the Initial Term Facility, the earliest of
(i) the Initial Maturity Date and (ii) the date that the Initial Term Loans are
declared due and payable pursuant to Section 11.2, (b) with respect to any
Incremental Term Facility, the final maturity date as specified in the
applicable Incremental Amendment and (c) with respect to any Tranche of Extended
Term Loans, the final maturity date as specified in the applicable Extension
Amendment,; provided, in each case, that if such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.
Minimum Extension Condition: as defined in Section 2.1.6.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Mortgages: each mortgage, fixed charge, deed of trust or deed to secure debt,
assignments of leases and rents, and other security documents pursuant to which
the Borrower or the applicable Obligor grants to Administrative Agent, for the
benefit of Secured Parties, a Lien upon any Mortgaged Property owned by the
Borrower or the applicable Obligor, as security for the Obligations, each in
form and substance reasonably satisfactory to the Administrative Agent, as
amended, supplemented or otherwise modified from time to time.


26






--------------------------------------------------------------------------------



Mortgaged Properties: all parcels of Real Estate (other than a parcel with a
fair market value (as reasonably determined by the Borrower in good faith) of
less than $2,500,000) owned in fee by any Obligor; provided, however, that one
or more parcels owned in fee by such Obligor and located adjacent to, contiguous
with, and generally comprising one property in the reasonable discretion of the
Administrative Agent, be deemed to be one parcel for the purposes of this
definition.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such Asset Disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien on Collateral sold; (c) transfer or similar taxes and the Borrower’s good
faith estimate of income taxes paid or payable in connection with such sale; (d)
reserves for indemnities or purchase price adjustments, until such reserves are
no longer needed; and (e) the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the assets
sold (provided that, to the extent such cash proceeds are not so used within 180
days of such Asset Disposition, such cash proceeds shall constitute Net
Proceeds).
New Incremental Term Lender: as defined in Section 2.1.5.
Non-Extending Lender: as defined in Section 2.1.6.
Not Otherwise Applied: with reference to any proceeds of any transaction or
event or of Excess Cash Flow or the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 5.3.1 and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction.
Notes: each Term Loan Note.
Notice of Borrowing: a Notice of Borrowing to be provided by the Borrower to
request a Borrowing of Term Loans, in substantially the form attached hereto as
Exhibit G or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Senior Officer of the Borrower.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by the Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in substantially the form attached hereto as Exhibit H or otherwise
in form reasonably satisfactory to Administrative Agent.


27






--------------------------------------------------------------------------------



Obligations: all (a) principal of and premium, if any on the Loans, (b)
interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (c) obligations of Obligors under any indemnity for Claims, (d)
Extraordinary Expenses and (e) other Debts, obligations and liabilities of any
kind owing by Obligors pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several; provided that Obligations of an Obligor shall not include any
Excluded Swap Obligations.
Obligor: the Borrower, each Guarantor or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Administrative Agent
on its assets to secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of the Borrower or
any Subsidiary, undertaken in good faith.
Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.
OSHA: the Occupational Safety and Health Act of 1970.
Other Agreement: each Note, Real Estate Document, Intercreditor Agreement,
Compliance Certificate, Borrower Materials, amendment and/or joinder agreement
entered into pursuant to Section 2.1.4 or 2.1.5, Extension Amendment, or other
note, document, instrument or agreement (other than this Agreement or any
Security Document), now or hereafter delivered by an Obligor or other Person
(providing that an Obligor is also party to thereto) to Administrative Agent or
a Lender in connection with any transactions relating hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to a request of the Borrower).
Participant: as defined in Section 14.2.


28






--------------------------------------------------------------------------------



Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants to Administrative Agent, for the benefit of Secured Parties, a
Lien on such Obligor’s interests in its Patents, as security for the
Obligations, as amended, restated, supplemented or otherwise modified from time
to time.
Patents: as defined in the definition of “Intellectual Property”.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001), as amended.
Payment Item: each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Percentage: for any Lender (other than any Defaulting Lender), as applicable,
the percentage of the aggregate Term Loan Commitments represented by its Term
Loan Commitment.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Perfection Certificate: a certificate (or supplement thereto) in substantially
the form of Exhibit J.
Permitted Acquisition: any Acquisition as to which all of the following
conditions are satisfied or waived:
(a)such Acquisition is an acquisition of all or substantially all of the assets
or of all of the outstanding Equity Interests of another Person, involving a
line or lines of business or a distribution channel which is related, similar or
complementary to, or supportive of the lines of business or distribution
channels in which the Borrower and its Subsidiaries, considered as an entirety,
are engaged on the Effective Date;
(b)such Acquisition is not actively opposed by the Board of Directors (or
similar governing body) of the selling Person or the Person whose equity
interests are to be acquired;
(c)as soon as available, but not less than ten (10) days prior to the closing of
such Acquisition (or such shorter time period as Administrative Agent may
otherwise agree), the Borrower shall submit to Administrative Agent (i) notice
of such Acquisition together with a reasonably detailed description of the
business or assets to be acquired, (ii) copies of all available business and
financial information as reasonably requested by Administrative Agent relating
to such Acquisition, (iii) pro forma financial statements, (iv) audited
financial statements for the acquired business or distribution channel for the


29






--------------------------------------------------------------------------------



most recent fiscal year, unless the same are unavailable, and the most recent
unaudited financial statements for the acquired business or distribution
channel, (v) a certificate of the chief financial officer of the Borrower
certifying that such pro forma financial statements, on a combined basis,
present fairly in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the date thereof after giving
effect to such Acquisition, and which shall include a representation and
warranty as to compliance with each of the other criteria for a “Permitted
Acquisition” and (vi) at least five days prior to the date of such Acquisition
(or such shorter time period as Agent may otherwise agree), the Borrower shall
deliver drafts of the related purchase agreement, together with lien release
letters and other documents as Administrative Agent may reasonably require to
evidence the termination of Liens (other than Permitted Liens) and any other
information as Administrative Agent may reasonably request, with final, executed
copies of such purchase agreement and other related documents to be delivered no
later than five days after the closing of such Acquisition;
(d)if the Person so acquired is intended to be a Guarantor, then prior to such
Acquisition, Administrative Agent shall have been provided with such information
as it shall reasonably request to complete its evaluation of any such Person
(including all information necessary to comply with the Patriot Act);
(e)the Purchase Consideration paid by or on behalf of the Borrower and the other
Subsidiaries for any such Acquisition of an entity that does not become a
Guarantor (including by way of merger), when aggregated with the Purchase
Consideration paid by or on behalf of the Borrower and the Subsidiaries for all
other Acquisitions made by the Borrower and the Subsidiaries of entities that
have not become Guarantors (including by way of merger), shall not exceed
$15,000,000; andprovided that no such Acquisition of an entity that does not
become a Guarantor (including by way of merger) shall be permitted from and
after the First Amendment Effective Date;
(f)within the time periods specified in Section 10.1.9, Administrative Agent
shall have a perfected and continuing first priority security interest in and
Lien on all Term Loan First Lien Collateral, and subject to the Intercreditor
Agreement, a perfected security interest in and Lien on all other assets that
are the subject of such Acquisition (subject, in each case, to Permitted Liens);
and
(a)on a Pro Forma Basis, the Total Leverage Ratio after giving effect to the
subject Acquisition is less than or equal to the Effective Date Total Leverage
Ratio.
Permitted Asset Disposition:
(a)a sale of Inventory in the Ordinary Course of Business;
(b)a disposition of Property for fair market value (as reasonably determined in
good faith by the Borrower), provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) if the
purchase price is greater than $1,000,000, not less than 75% of the
consideration received in connection with the disposition shall be composed of
cash and Cash Equivalents;


30






--------------------------------------------------------------------------------



(c)disposition of Inventory that is obsolete, unmerchantable or otherwise
unsaleable in the Ordinary Course of Business and dispositions of accounts
receivable in connection with the collection or compromise thereof in the
Ordinary Course of Business (which, for the avoidance of doubt, shall exclude
receivable financing or factoring);
(d)termination of a lease, sublease, license, sublicense, use agreement or
similar agreement of real or personal Property which could not reasonably be
expected to have a Material Adverse Effect;
(e)the leasing (including subleasing) or non-exclusive licensing (including
sublicensing) of Intellectual Property, personal Property or real Property in
the Ordinary Course of Business or the abandonment of Intellectual Property in
the Ordinary Course of Business as permitted in Section 10.1.4;
(f)dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property;
(g)sales of Cash Equivalents and marketable securities;
(h)sales, transfers, leases, exchanges and dispositions (i) among the Obligors,
(ii) from non-Obligors to the Obligors, (iii) among non-Obligors or (iv) to the
extent constituting an Investment permitted hereunder, from Obligors to
non-Obligor Subsidiaries;
(i)granting of Permitted Liens, (ii) Distributions permitted to be made pursuant
to Section 10.2.4, (iii) dividends, distributions and purchases of Equity
Interests excluded from the definition of “Distributions” pursuant to the
proviso therein and (iv) Investments otherwise permitted hereunder (other than
Investments made pursuant to clause (s) of the definition of “Restricted
Investment”);
(j)mergers, consolidations, amalgamations, liquidations and dissolutions to the
extent permitted by Section 10.2.10;
(k)termination of any Hedging Agreement;
(l)any disposition of Real Estate to a Governmental Authority as a result of
casualty or a condemnation of such Real Estate;
(m)issuances of Equity Interests to qualifying directors of Foreign Subsidiaries
or to Persons (other than the Borrower or a Subsidiary) required by Applicable
Law to hold shares in a Subsidiary;
(n)the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
(o)the cancellation, forgiveness, set off or acceptance of prepayments of Debt
owed to the Borrower to the extent not otherwise prohibited by the terms of this
Agreement;


31






--------------------------------------------------------------------------------



(p)dispositions in connection with the settlement of claims or disputes and the
settlement, release or surrender of tort or other litigation claims;
(q)dispositions set forth on Schedule 10.2.7;
(r)sale of accounts receivable and related rights or assets pursuant to any
Qualified Receivables Transactions and preliminary intercompany transfers of
accounts receivable and related rights or assets in connection therewith;
(s)dispositions approved in writing by Administrative Agent and Required
Lenders;
(t)any Permitted Sale-Leaseback; and
(u)the sale or issuance of common Equity Interests of any Subsidiary to the
Borrower or any other Subsidiary (provided that in the case of such issuance of
common Equity Interests of a Subsidiary that is not a wholly owned Subsidiary,
Equity Interests of such Subsidiary may be also issued to other owners thereof
to the extent such issuance is not dilutive to the ownership of the Borrower and
the Guarantors).
Permitted Contingent Obligations: Contingent Obligations:
(a)arising from endorsements of Payment Items for collection or deposit in the
Ordinary Course of Business;
(b)arising from Hedging Agreements permitted hereunder;
(c)incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations;
(d)arising from customary indemnification obligations in favor of (i) purchasers
of Equity Interests or in connection with Permitted Asset Dispositions and (ii)
sellers in connection with Acquisitions permitted hereunder;
(e)arising under the Loan Documents or the ABL Loan Documents; or
(f)in an aggregate amount of $5,000,000 or less at any time.
Permitted Lien: as defined in Section 10.2.2.
Permitted Netted Cash: an amount equal to the aggregate amount of unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries credited to a
deposit or securities account located in the United States as of the date of
measurement; provided, that at no time shall such amount exceed $20,000,000.
Permitted Purchase Money Debt: Purchase Money Debt of the Borrower and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not at any time exceed the greater of (i)
$15,000,000 and (ii) 3.0% of Total Assets (prior to giving effect to any
acquisition or Investment made or intended to be made using the proceeds of such
Purchase Money Debt).


32






--------------------------------------------------------------------------------



Permitted Ratio Debt: means Debt of the Borrower and/or any Guarantor; provided
that:
(a)such Debt is either (i) senior unsecured or (ii) subordinated in right of
payment to the Obligations,
(b)such Debt does not mature prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Debt is incurred,
(c)such Debt has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (other than customary offers to repurchase upon a change of
control, asset sale or casualty event and customary acceleration rights after an
event of default) prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time such Debt is incurred,
(d)immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default or Event of Default shall exist or result therefrom and
(ii) the Total Leverage Ratio after giving effect to the incurrence of such Debt
on a Pro Forma Basis is less than or equal to the Effective Date Total Leverage
Ratio, and
(e)such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Borrower and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Borrower in good faith; provided that a certificate of the Borrower as to
the satisfaction of the conditions described in clause (e) above delivered to
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Debt, together with a reasonably detailed description of the material
covenants of the Debt proposed to be issued or drafts of documentation relating
thereto, stating that the Borrower has reasonably determined in good faith that
the terms of such Debt satisfy the foregoing requirements, shall be conclusive
unless the Administrative Agent notifies the Borrower within three (3) Business
Days of the receipt of such certificate that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees).
Permitted Sale-Leaseback: Asset Dispositions by the Borrower or Subsidiaries of
fixed or capital assets pursuant to sale-leaseback transactions where the sale
is for cash consideration in an amount not less than the fair value of such
fixed or capital asset (as reasonably determined in good faith by the Borrower).
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.


33






--------------------------------------------------------------------------------



Platform: as defined in Section 15.4.3.
Pledge Agreement: collectively, the pledge agreement, dated as of the Effective
Date, among the Borrower and each other Domestic Subsidiary party thereto, as
pledgors, and Bank of America, N.A., as pledgee, and each other pledge agreement
executed by an Obligor in favor of Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
Preferred Stock: as applied to the Equity Interests of any Person, the Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over Equity Interests of any other class of such Person.
Prepayment Amount: as defined in Section 5.3.1(e).
Prepayment Date: as defined in Section 5.3.1(e).
Prepayment Fees: as defined in Section 5.3.2(b).
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Principal Increase: as defined in Section 3.1.1(d).
Pro Forma Basis: relative to a Specified Transaction, means that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of the Borrower or any division or product line of
the Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement
of Debt, and (c) any Debt incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith and if such Debt has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Debt as at the relevant date of determination.
Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined by dividing the amount of such Lender’s Loans of a
Class by the aggregate amount of all outstanding Loans of such Class.
Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the


34






--------------------------------------------------------------------------------



obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently pursued; (iii) appropriate reserves have been
established in accordance with GAAP; (iv) the failure to pay could not
reasonably be expected to have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (v) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the reasonable satisfaction
of Administrative Agent; and (v) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
Purchase Consideration: the aggregate, without duplication, of (i) cash paid or
payable by the Borrower and its Subsidiaries, directly or indirectly to the
sellers (including the repayment of any Debt or other obligations and payments
with respect to consulting, non-compete or other agreements as a result of such
Acquisition) in connection with any Acquisition, (ii) the Debt assumed or
incurred by the Borrower and its Subsidiaries, whether in favor of the seller or
any other Person, and whether fixed or contingent, including without limitation
earn-outs and/or other contingent payments and other seller notes in connection
with any Acquisition, and (iii) any other consideration given or obligation
incurred by the Borrower or any Subsidiary in connection with any Acquisition in
favor of the seller or any Affiliate of the seller; provided, however, Equity
Interests of the Borrower issued in connection with any Acquisition shall be
excluded from the determination of “Purchase Consideration”.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions, refinancings or replacements thereof in an aggregate principal
amount that does not exceed the principal amount of the Debt being renewed,
extended, refinanced or replaced (except by the amount of any accrued interest,
payment in kind interest, reasonable closing costs, expenses, fees and premium
paid in connection with such renewal, extension, refinancing or replacement).
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and proceeds thereof) and constituting
a Capital Lease or a purchase money security interest under the UCC; provided
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender.
Qualified ECP: an Obligor with total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, or that constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of such act.


35






--------------------------------------------------------------------------------



Qualified Receivables Transaction: any transaction or series of transactions
designated in writing by the Administrative Agent to be a “Qualified Receivables
Transaction” and which is entered into by the Borrower or its Subsidiaries, as
applicable, pursuant to which the Borrower or its Subsidiaries, as applicable,
may sell, convey or otherwise transfer to (i) any Excluded Receivables
Subsidiary or (ii) any other Person (in the case of a transfer by an Excluded
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower, and
any assets related thereto, including all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, and proceeds of such accounts receivable and other
assets that are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving accounts receivable; provided that such transaction shall
not involve any recourse to the Borrower or any Subsidiary (other than recourse
only to the Excluded Receivables Subsidiary or, solely with respect to Standard
Securitization Undertakings, any other Subsidiary) for any reason other than
repurchases of non-eligible accounts receivable.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: collectively, all right, title and interest (whether as owner,
lessor or lessee) in and to any and all parcels of or interests in real Property
owned in fee or leased by any Obligor, whether by lease, license, easement or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all buildings, structures, parking areas or
other improvements thereon and appurtenant fixtures incidental to the ownership,
lease or operation thereof.
        Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to
Administrative Agent and received by Administrative Agent for review within the
time periods set forth in the applicable provisions of this Agreement:


(a)a Mortgage, duly executed and acknowledged by the applicable Obligor that is
the owner of or holder of any interest in the Mortgaged Property, and otherwise
in form for recording in the recording office of the appropriate Clerk of Court
of the county where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as may be necessary or
advisable in connection with the recording or filing thereof to create a Lien
under applicable laws, and such financing statements and other instruments as
may be necessary or advisable to grant a mortgage or deed of trust Lien under
the laws of the applicable jurisdiction on the Mortgaged Property (provided that
if a mortgage tax will be owed on the entire amount of the Obligations evidenced
hereby, then, to the extent permitted by, and in accordance with, applicable
law, the amount of such mortgage tax shall be calculated based on the lesser of
(x) the amount of the Obligations allocated to the applicable Mortgaged Property
and (y) an amount equal to 110% of the fair market value of the Mortgaged
Property (as reasonably determined by the Borrower in good faith) at the time
the Mortgage is entered into, which in the case of clause (y) will result in a
limitation of the Obligations secured by the Mortgage to such amount);




36






--------------------------------------------------------------------------------



(b)a mortgagee title policy (or binder therefor) covering Administrative Agent’s
interest under the Mortgage, in form, substance and amount and by an insurer
acceptable to Administrative Agent, and evidence reasonably acceptable to the
Administrative Agent of payment by the Borrower or the applicable Obligor of all
title insurance policy premiums, search and examination charges, escrow charges
and related charges, mortgage recording taxes, fees, costs and expenses required
for the recording of the Mortgages and the issuance of the title insurance
policies and requested title endorsements;


(c)a current ALTA or equivalent survey of the Real Estate, containing, among
other things, a property description and flood plain certification, and
certified by a licensed surveyor reasonably acceptable to Administrative Agent
or an existing survey together with an affidavit of no change in each case
reasonably acceptable to Administrative Agent and sufficient for the title
insurer to remove the standard survey exception from the mortgagee title policy
referenced in clause (b) above and to provide the coverage referenced in clause
(b), including reasonable and customary survey and survey-related endorsements
thereto; provided that no survey shall be required for any Mortgaged Property in
connection with which the applicable Obligor can induce the title insurer to
issue the mortgagee title policy referenced in clause (b) above, which mortgagee
title policy shall not contain the standard survey exception for matters that
would be shown on a survey, and shall include the coverage referenced in clause
(b), including all customary survey and survey-related endorsements;


(d)a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each parcel of Mortgaged Property, in form and
substance reasonably acceptable to the Administrative Agent (together with
notice about special flood hazard area status and flood disaster assistance, and
to the extent required, duly executed by the Borrower or applicable Obligor),
and if any improved Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) to have special
flood hazards, flood insurance for such Mortgaged Property in an amount, with
endorsements and by an insurer reasonably acceptable to Administrative Agent,
and in compliance in all other respects with the Flood Insurance Laws and
Regulation H of the Board of Governors;


(e)to the extent requested by Administrative Agent and obtainable after
exercising commercially reasonable efforts, such consents, approvals,
assignments, amendments, supplements, tenant subordination agreements,
non-disturbance agreements or other instruments as may be reasonably necessary
or advisable in order for the applicable Obligor to grant the Lien of the
Mortgage on the applicable Mortgaged Property;


(f)at the request of the Administrative Agent, a favorable legal opinion,
addressed to Administrative Agent and the Secured Parties, of local counsel to
the Obligors in each jurisdiction (i) where a Mortgaged Property is located and
(ii) where the applicable Obligor granting the Mortgage on said Mortgaged
Property is organized, regarding the due execution, delivery and enforceability
of each such Mortgage, the corporate formation, existence and good standing of
the applicable Obligor, and such other matters as may be reasonably requested by
Administrative Agent and as are customary for


37






--------------------------------------------------------------------------------



transactions of a similar nature, each in form and substance reasonably
acceptable to Administrative Agent;


(g)if available, any existing appraisal of the Mortgaged Properties; and


(h)if available, a Phase I environmental assessment, prepared by environmental
engineers reasonably acceptable to Administrative Agent (consent not to be
unreasonably withheld), which shall all be in form and substance reasonably
satisfactory to Administrative Agent (consent not to be unreasonably withheld).
Recipient: Administrative Agent, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt:
(a)it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, payment in kind interest, reasonable closing
costs, expenses, fees and premium paid in connection with such extension,
renewal, refinancing or replacement);
(b)it has a final stated maturity no sooner than, and a Weighted Average Life to
Maturity no less than the Debt being extended, renewed, refinanced or replaced;
(c)the Debt, and/or the Liens securing the Debt, as applicable, is subordinated
to the Obligations at least to the same extent as the Debt, or the Liens
securing the Debt, as applicable, being extended, renewed, refinanced or
replaced;
(d)such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Borrower and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Borrower in good faith; provided that a certificate of the Borrower as to
the satisfaction of the conditions described in clause (d) above delivered to
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Debt, together with a reasonably detailed description of the material
covenants of the Debt proposed to be issued or drafts of documentation relating
thereto, stating that the Borrower has reasonably determined in good faith that
the terms of such Debt satisfy the foregoing requirements, shall be conclusive
unless the Administrative Agent notifies the Borrower within three (3) Business
Days of the receipt of such certificate that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees);
(e)the Debt is not secured by any property or assets other than the property or
assets that were collateral (and then only with the same priority) for the Debt
being extended, renewed or refinanced at the time of such extension, renewal or
refinancing;


38






--------------------------------------------------------------------------------



(f)the obligor or obligors under any such Refinancing Debt are the same as the
obligor(s) under the Debt being extended, renewed, refinanced or replaced on
such Debt; and
(g)upon giving effect to it, no Default or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of the Term Loan Indebtedness or Debt permitted under Section
10.2.1(b), (d), (f) or (x), in each case, so long as each Refinancing Condition
is satisfied and, in the case of the Term Loan Indebtedness, is permitted by and
in accordance with the Intercreditor Agreement.
Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, sub-agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates.
Relevant Governmental Body: the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement.
Relevant Transaction: as defined in Section 5.3.1(b).
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Repricing Event: any prepayment or refinancing of all or a portion of the
Initial Term Loans with the incurrence by any Obligor of any financing incurred
for the primary purpose of reducing the All-In Yield to less than the All-In
Yield of the Initial Term Loans, as applicable, including without limitation, as
may be effected through any amendment to this Agreement relating to or affecting
the All-In Yield of the Initial Term Loans, but which, for the avoidance of
doubt, does not include any prepayment or refinancing in connection with a
Change of Control or any refinancing that involves an upsizing in connection
with a Permitted Acquisition.
Required Lenders: Lenders having outstanding Term Loans in excess of 50% of the
aggregate outstanding Term Loans; provided, that the Term Loans held by
Defaulting Lenders or their Affiliates shall be treated as being equal to zero
for the purposes of calculating Required Lenders.
Resolution Authority: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
Restricted Foreign Subsidiary Amount: as defined in Section 5.3.1(f).
Restricted Investment: any Investment by the Borrower or Subsidiary, other than:
(a)Investments in Subsidiaries to the extent existing on the Effective Date and
other Investments existing on the Effective Date and set forth on Schedule
10.2.6(I);


39






--------------------------------------------------------------------------------



(b)Cash Equivalents; provided, however, that, to the extent such Cash
Equivalents constitute Collateral, such Cash Equivalents are subject to
Administrative Agent’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent;
(c)Investments consisting of lease, utility and other similar deposits or any
other deposit permitted under Section 10.2.2 in the Ordinary Course of Business;
(d)prepayments and deposits to suppliers in the Ordinary Course of Business;
(e)Hedging Agreements to the extent permitted by Section 10.2.16;
(f)Investments (i) by an Obligor in any other Obligor, or (ii) by Subsidiaries
that are non-Obligors into Obligors or other non-Obligors;
(g)the establishment of wholly owned Subsidiaries subject to compliance with
Section 10.1.9 (to the extent applicable); provided that any Subsidiary
established in reliance on this clause (g) may be less than wholly owned solely
to the extent necessary due to any issuance of Equity Interests to qualifying
directors of Foreign Subsidiaries or to Persons (other than the Borrower or a
Subsidiary) required by Applicable Law to hold shares in such Subsidiary;
(h)Investments in securities or other assets of trade creditors, customers or
other Persons in the Ordinary Course of Business that are received in settlement
of bona fide disputes or pursuant to any plan of reorganization or liquidation
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers;
(i)guarantees, Contingent Obligations and other Investments permitted under
Section 10.2.1;
(j)Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.6 hereof;
(k)the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
(l)the cancellation, forgiveness, set off or acceptance of prepayments of Debt
owed to the Borrower to the extent not otherwise prohibited by the terms of this
Agreement;
(m)loans and advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business, not to exceed,
in the aggregate, $4,000,000 at any time outstanding; provided, that the
aggregate amount of such loans and advances made and outstanding from time to
time from and after the First Amendment Effective Date shall not exceed
$100,000;
(n)prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;


40






--------------------------------------------------------------------------------



(o)deposits with financial institutions permitted hereunder;
(p)Investments in an Excluded Receivables Subsidiary in connection with a sale
of receivables to such Excluded Receivables Subsidiary pursuant to a Qualified
Receivables Transaction;
(q)Investments not to exceed, in the aggregate at any time outstanding, the
greater of (i) $35,000,000 and (ii) 10.0% of Total Assets (prior to giving
effect to any such Investments); provided, that no such Investment may be made
from and after the First Amendment Effective Date;
(r)Investments made with the portion, if any, of the Available Amount on the
date that the Borrower elects to apply all or a portion thereof to this clause
(r); provided that (i) immediately after giving effect to any such Investment,
no Default or Event of Default shall have occurred and be continuing and, (ii)
immediately after giving effect to any such Investment, the Total Leverage Ratio
is less than or equal to the Effective Date Total Leverage Ratio on a Pro Forma
Basis, and (iii) no such Investment may be made from and after the First
Amendment Effective Date;
(s)Investments arising in connection with Permitted Asset Dispositions permitted
hereunder (other than Permitted Asset Dispositions made pursuant to clause
(i)(iv) of the definition of “Permitted Asset Disposition”);
(t)Investments in entities that are not Guarantors in an aggregate amount not to
exceed $15,000,000; provided, that no such Investment may be made from and after
the First Amendment Effective Date;
(u)Investments set forth on Schedule 10.2.6(II); and
(v)any intermediate Investment necessary to facilitate the ultimate consummation
of an Investment otherwise permitted hereby.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of the Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Retained Excess Cash Flow Amount: at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Effective Date and prior to such date.
Retained Percentage: with respect to any period for which Excess Cash Flow is
calculated, (a) 100% minus (b) the percentage of Excess Cash Flow determined in
accordance with Section 5.3.1 with respect to such period (it being understood
that, for any such period for which 0% of Excess Cash Flow is required to be
applied, the Retained Percentage for such period shall be 100%).


41






--------------------------------------------------------------------------------



Royalties: all royalties, fees, expense reimbursement and other amounts payable
by the Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the United Nations Security Council, European Union, Her
Majesty’s Treasury or other sanctions authority.
Second Lien Notes: the 7.875% Senior Secured Notes due April 15, 2019, issued by
the Borrower under the Indenture, in the aggregate amount of $235,000,000 (plus
all interest paid in kind).
Secured Parties: Administrative Agent and the Lenders.
Security Documents: this Agreement (in respect of the grants of security made
pursuant to Section 7), the Pledge Agreements, Guaranties, Copyright Security
Agreements, Patent Security Agreements, Trademark Security Agreements, Deposit
Account Control Agreements, Mortgages, Perfection Certificates and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer,
managing director, treasurer, controller, director of finance, chief financial
officer or finance officer of the Borrower, any other officer or employee of the
Borrower or a Guarantor so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower or a Guarantor designated in or pursuant to an agreement between the
Borrower or such Guarantor, as applicable, and the Administrative Agent.
SOFR: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body.
SOFR-Based Rate: SOFR or Term SOFR.
Software: as defined in the definition of “Intellectual Property”.
Solvent: as to any Person, such Person (a) owns Property whose fair saleable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair saleable value (as defined below) is greater than
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Person as they become absolute and
matured; (c) is able to generally pay all of its debts as they mature; (d) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage; (e) is not “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by way of
assumption or


42






--------------------------------------------------------------------------------



otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair saleable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase on a going concern basis.
Specified Existing Tranche: as defined in Section 2.1.6.
Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of the Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.
Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Borrower or any Excluded
Receivables Subsidiary which are determined in good faith by the Borrower to be
customary in securitization transactions involving accounts receivables.
Subordinated Debt: Debt incurred by the Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations pursuant to a
customary subordination agreement in form and substance reasonably satisfactory
to Administrative Agent.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Borrower (including indirect ownership by the Borrower
through other entities in which the Borrower directly or indirectly owns 50% of
the voting securities or Equity Interests).
Swap Obligations: with respect to an Obligor, any obligation to pay or perform
under a Hedging Agreement that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Facility Increase: as defined in Section 2.1.4.
Term Facility Increase Lender: as defined in Section 2.1.4.
Term Increase Effective Date: as defined in Section 2.1.4.
Term Loan: any Initial Term Loan, Incremental Term Loan, Extended Term Loan or
other Term Loan under any other Tranche.
Term Loan Commitment: as to each applicable Lender, (i) its Initial Term Loan
Commitment, if any, (ii) its Incremental Term Loan Commitment, if any, (iii) its
commitment to provided Extended Term Loans, if any, and (iv) without duplication
of the foregoing, its commitment to provide Term Loans in connection with a Term
Facility Increase or an additional


43






--------------------------------------------------------------------------------



term facility pursuant to Section 15.1.6, if any, in each case as the context
may require as such amounts may be adjusted from time to time in accordance with
this Agreement.
Term Loan Commitments: the aggregate amount of such commitments of all Lenders.
Term Loan First Lien Collateral: has the meaning provided in the Intercreditor
Agreement.
Term Loan Indebtedness: shall have the meaning set forth in the Intercreditor
Agreement.
Term Loan Note: a promissory note executed by the Borrower in favor of and at
the request of a Lender substantially in the form of Exhibit A, which shall be
in the amount of, and shall evidence, the Term Loans made by such Lender.
Total Assets: as of any date of determination, the total assets on a
consolidated basis of the Borrower and the Subsidiaries as at the end of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 10.1.2(b) as shown on such financial statements in
accordance with GAAP.
Total Funded Indebtedness: Borrowed Money, Purchase Money Debt and unreimbursed
obligations in respect of drawn letters of credit that have not been reimbursed
within one Business Day after the date of such drawing, in each case, of the
Borrower and the Subsidiaries.
Total Leverage Ratio: as of any date of determination, the ratio of (a) (i)
Total Funded Indebtedness as at such date (after giving effect to any
incurrence, repayment, repurchase, redemption, defeasance, retirement or
discharge of Debt on such date) minus (ii) Permitted Netted Cash as at such date
to (b) EBITDA, calculated on a Pro Forma Basis, for the period of the most
recent four consecutive Fiscal Quarters ending prior to the date of such
determination for which financial statements have been made available (or were
required to be made available) pursuant to Section 10.1.2(b).
Trade Secrets: as defined in the definition of “Intellectual Property”.
Term SOFR: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in Section 3.1.3 and that is based on SOFR and that has
been selected or recommended by the Relevant Governmental Body, in each case as
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion.
Trademarks: as defined in the definition of “Intellectual Property”.
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Administrative Agent, for the benefit of Secured
Parties, a Lien on such Obligor’s interests in Trademarks, as security for the
Obligations, as amended, restated, supplemented or otherwise modified from time
to time.
Tranche: the respective facility and commitments utilized in making Loans
hereunder, with there being one Tranche on the Effective Date, i.e., Initial
Term Loans. Each Class of Loans


44






--------------------------------------------------------------------------------



or Commitments shall constitute a separate Tranche hereunder. Additional
Tranches may be added after the Effective Date pursuant to Section 2.1.5, 2.1.6
or 15.1.6.
Transactions: as defined in the preamble.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code as in effect in such jurisdiction.
UK Financial Institution: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
UK Resolution Authority: the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
Unpaid Sum: any sum due and payable but unpaid by the Borrower under this
Agreement.
Upstream Payment: a pro rata Distribution by a Subsidiary of the Borrower to
such Subsidiary’s direct equity holders.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Voting Stock: for any Person, all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
Weighted Average Life to Maturity: when applied to any Debt at any date, the
number of years (and/or portion thereof) obtained by dividing: (a) the sum of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Debt.


45






--------------------------------------------------------------------------------



Write-Down and Conversion Powers: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of the applicablesuch EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
b..Accounting Terms
.
Under the Loan Documents (except as otherwise specified herein or therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of the Borrower delivered to Administrative Agent before the Effective Date,
except for any change required or permitted by GAAP if the Borrower’s certified
public accountants concur in such change, the change is disclosed to
Administrative Agent and Section 10.3 is amended in a manner satisfactory to
Required Lenders to take into account the effects of the change.
Notwithstanding anything to the contrary contained herein, financial ratios and
other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, Administrative Agent, Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to Administrative
Agent and Lenders as reasonably requested hereunder a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. It is agreed that a change in GAAP contemplated above shall
include the International Financial Reporting Standards, or certain of the
standards contained therein, becoming the required methodology of financial
reporting. Notwithstanding the foregoing the implementation following the
Effective Date of any changes in GAAP that would require a lease to be
capitalized shall be disregarded for purposes of any financial ratio or
limitation in this Agreement.
c..Uniform Commercial Code
.


46






--------------------------------------------------------------------------------



As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time: “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation.”
d..Certain Matters of Construction
.
The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, supplements, amendments
and successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean times of day at Administrative Agent’s notice address under
Section 15.4.1; or (g) discretion of Administrative Agent or any Lender mean the
sole and absolute discretion of such Person. All fundings of Loans and payments
of Obligations shall be in Dollars. Unless the context otherwise requires, all
determinations (including calculations of the Financial Covenant) made from time
to time under the Loan Documents shall be made in light of the circumstances
existing at such time. The Borrower shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Administrative Agent or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrower’s
knowledge” or words of similar import are used in any Loan Documents, including
references to “knowledge of any Obligor”, it means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained if he or she had
engaged in good faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter to which such phrase relates. Any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).


47






--------------------------------------------------------------------------------



e..Certifications
.
All certifications to be made hereunder by an officer or representative of an
Obligor shall be made by such person in his or her capacity solely as an officer
or a representative of such Obligor, on such Obligor’s behalf and not in such
person’s individual capacity.
f..Times of Day
.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
SECTION 2.CREDIT FACILITIES
a..Term Loan Commitments
.
i...Term Loans
. (i) On the Effective Date, each Lender with an Initial Term Loan Commitment
agrees, severally on a Pro Rata basis, to make a single term loan denominated in
Dollars to the Borrower in an aggregate amount not to exceed such Lender’s
Initial Term Loan Commitment (the “Initial Term Loans”) and (ii) after the
Effective Date, each Lender with a Term Loan Commitment (other than an Initial
Term Loan Commitment) with respect to any Tranche of Term Loans (other than
Initial Term Loans) severally agrees to make a Term Loan denominated in Dollars
under such Tranche to the Borrower in an amount not to exceed such Lender’s Term
Loan Commitment under such Tranche on the date of incurrence thereof, which Term
Loans under such Tranche shall be incurred pursuant to a single drawing on the
date set forth for such incurrence. Each Borrowing shall consist of Term Loans
made simultaneously by the Lenders in accordance with their respective Term Loan
Commitments. Amounts borrowed under this Section 2.1.1 and subsequently repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or LIBOR
Loans as further provided herein. The Initial Term Loan Commitments shall
terminate in their entirety on the Effective Date (after giving effect to the
incurrence of Initial Term Loans on the Effective Date).
ii...Term Loan Notes and Denominations
. The Term Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Administrative Agent and such Lender. Promptly
following the request of any Lender, the Borrower shall deliver a Term Loan Note
to such Lender. Borrowings by the Borrower shall be denominated only in Dollars.
iii...Use of Proceeds


48






--------------------------------------------------------------------------------



. The proceeds of Term Loans shall be used by the Borrower solely (a) to satisfy
existing Debt under the Indenture; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; and (c) for working capital
and other lawful corporate purposes of the Borrower (including Capital
Expenditures and the financing of Investments and Acquisitions permitted
hereunder). The Borrower shall not, directly or indirectly, use any Loan
proceeds, nor use, lend, contribute or otherwise make available any Loan
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that is the subject of any Sanction; or (ii) in any manner that
would result in a violation of a Sanction by any Person (including any Secured
Party or other individual or entity participating in any transaction); or (iii)
for any purpose that would breach the FCPA, UK Bribery Act 2010 or similar law
in any jurisdiction.
iv...Increase in Term Facility
.
(a)TheAt any time prior to, but not on or after, the First Amendment Effective
Date, the Borrower may from time to time, upon notice by the Borrower to the
Administrative Agent specifying the proposed amount thereof, request an
increase, from any Lender or any Additional Lender, in any Tranche of Term Loans
(each, a “Term Facility Increase”) (which shall be on the same terms as (other
than with respect to upfront fees and customary arrangement or commitment fees),
and become part of, the applicable Tranche of Term Loans hereunder (except as
otherwise provided in Sections 2.1.4(d) and 2.1.4(f)) by an aggregate principal
amount not to exceed, at the time the time of incurrence, the Incremental Cap;
provided that any such request for a Term Facility Increase shall be in a
minimum amount of the lesser of (x) $5,000,000 and (y) the entire remaining
amount of any Term Facility Increase that may be requested under this Section
2.1.4; provided, further, that no more than three (3) such requests for Term
Facility Increases (in the aggregate with any requests for Incremental Term
Facilities pursuant to Section 2.1.4) may be made by the Borrower.
(b)Each such notice shall specify the identity of each Lender or other Person
that is an Eligible Assignee (each, a “Term Facility Increase Lender”) to whom
the Borrower proposes any portion of such Term Facility Increase be allocated
and the proposed amounts of such allocation; provided that (v) Additional
Lenders may only be approached to participate in such Term Facility Increase if
the then existing Lenders have not elected to increase their Term Loans in the
entire amount of the Term Facility Increase (after having 5 Business Days to
elect), (w) any Lender approached to provide all or a portion of the Term
Facility Increase may elect or decline, in its sole discretion, to increase its
applicable Tranche of Term Loans, the Administrative Agent shall have the right
to consent (such consent not to be unreasonably conditioned, withheld or
delayed) to such Person’s providing such portion of the Term Facility Increase
if such consent of the Administrative Agent would be required under Section 14
for an assignment of Term Loans or Term Loan Commitments to such Person. Any
applicable Lender not responding within such time period shall be deemed to have
declined to increase its applicable Tranche of Term Loans.
(c)The Administrative Agent shall notify the Borrower and each applicable Lender
of the applicable Lenders’ responses to each request made under this Section
2.1.4.


49






--------------------------------------------------------------------------------



(d)If any Term Facility is increased in accordance with this Section 2.1.4, the
Administrative Agent and the Borrower shall determine the effective date (the
“Term Increase Effective Date”) and the final allocation of such Term Facility
Increase among the applicable Term Facility Increase Lenders which need not be
on a ratable basis for all existing Lenders of the applicable Tranche. The
Administrative Agent shall promptly notify the applicable Lenders of the final
allocation of such increase and the Term Increase Effective Date. As of the Term
Increase Effective Date, the amortization schedule for the Term Facility subject
to the Term Facility Increase set forth in Section 5.2(a) (or any other
applicable amortization schedule for the relevant Term Facility) shall be
amended in a writing (which may be executed and delivered solely by the Borrower
and the Administrative Agent) to increase the then-remaining unpaid installments
of principal by an aggregate amount equal to the additional Term Loans being
made on such date, such aggregate amount to be applied to increase such
installments ratably in accordance with the amounts in effect immediately prior
to the Term Increase Effective Date. In addition, in connection with any Term
Facility Increase pursuant to this Section 2.1.4, the Lenders hereby authorize
the Administrative Agent to enter into amendments (which may be executed and
delivered solely by the Borrower and the Administrative Agent) to this Agreement
and the other Loan Documents with the Borrower as may be necessary in the
reasonable opinion of the Administrative Agent in order to reflect any technical
changes necessary to give effect to such Term Facility Increase in accordance
with its terms as set forth herein.
(e)Such Term Facility Increase shall become effective, as of the applicable Term
Increase Effective Date; provided that (i) no Default or Event of Default shall
have occurred and be continuing or would result after giving effect to such Term
Facility Increase (or, in the case of an Term Facility Increase incurred to
finance a Permitted Acquisition, no Default or Event of Default shall have
occurred and be continuing as of the date the definitive agreements for such
Permitted Acquisition are entered into), (ii) after giving effect to the making
of any Term Loans or the effectiveness of any Term Facility Increase, the
conditions set forth in Section 6.2 shall be satisfied, (iii) the Term Facility
Increase shall be effected pursuant to one or more joinder agreements and/or
amendments (in form and substance reasonably satisfactory to the Administrative
Agent) executed and delivered by the Borrower and the Term Facility Increase
Lenders, and to the extent applicable, the Administrative Agent, and each of
which shall be recorded in the register pursuant to Section 14.3.4, (iv) the
Borrower shall have delivered a certificate dated as of the Term Increase
Effective Date signed by a Senior Officer of the Borrower certifying that the
conditions precedent set forth in subclauses (i) and (ii) have been satisfied
and that the Borrower is in compliance on a Pro Forma Basis with the Financial
Covenant (together with supporting calculations demonstrating compliance with
such requirement), (v) to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received legal opinions, board
resolutions, officers’ certificates (including solvency certificates), good
standing certificates and/or reaffirmation agreements (and/or such amendments to
the Security Documents) consistent in all material respects with those delivered
on the Effective Date under Section 6.1 with respect to the Borrower and all
Guarantors (other than changes to such legal opinions resulting from a Change in
Law or change in fact) and evidencing the approval of such Term Facility
Increase by the Borrower and each Guarantor, (vi) the Administrative Agent and
each Lender shall have completed to its respective satisfaction all due
diligence and compliance requirements pursuant to or in respect of Flood
Insurance Laws and (vii) all fees and expenses owing in respect of such Term
Facility Increase to the Administrative Agent and the applicable Lenders shall
have been paid. The additional Term


50






--------------------------------------------------------------------------------



Loans made pursuant to any Term Facility Increase shall be made by the
applicable Lenders participating therein pursuant to the procedures set forth in
Section 4.1.
(f)The Term Loans incurred pursuant to any Term Facility Increase shall have the
same Applicable Margin (subject to the proviso in this clause (f)) as the Term
Facility to which such Term Loans are being added; provided that if the
Applicable Margin for the Term Loans to be increased pursuant to such Term
Facility Increase shall be higher than the Applicable Margin for the Term
Facility to which such Term Loans are being added, then the Applicable Margin
for such Term Facility shall be automatically increased as and to the extent
needed to eliminate such deficiency.
(g)On the date of the making of such new Term Loans, and notwithstanding
anything to the contrary set forth in Section 2.1, such new Term Loans shall be
added to (and constitute a part of) each borrowing of outstanding Term Loans of
the same Type with the same Interest Period of the respective Term Facility on a
pro rata basis (based on the relative sizes of the various outstanding
Borrowings), so that each Term Lender will participate proportionately in each
then outstanding borrowing of Term Loans of the same Type with the same Interest
Period of the respective Term Facility.
(h)To the extent the provisions of preceding clause (g) require that Term
Facility Increase Lenders making new Term Loans add such Term Loans to the then
outstanding borrowings of LIBOR Loans of the respective Term Facility, it is
acknowledged that the effect thereof may result in such new Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBOR Loans of the respective Term
Facility and which will end on the last day of such Interest Period).
v...New Incremental Term Facility
.
(i)TheAt any time prior to, but not on or after, the First Amendment Effective
Date, the Borrower may from time to time, upon notice by the Borrower to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request, from any Lender or any Additional Lender, to add one or more
new term loan facilities to the Facilities (each, an “Incremental Term
Facility”; and any commitment made by a Lender thereunder, an “Incremental Term
Loan Commitment”, and any advance made by a Lender thereunder, an “Incremental
Term Loan”) in an aggregate principal amount not to exceed, at the time of
incurrence, the Incremental Cap; provided that any such request for an
Incremental Term Facility shall be in a minimum amount of the lesser of (x)
$5,000,000 and (y) the entire amount that may be requested under this Section
2.1.5; provided, further, that no more than three (3) such requests for
additional Incremental Term Facilities (in the aggregate with any requests for a
Term Facility Increase pursuant to Section 2.1.4) may be made by the Borrower.
(j)Each such notice shall specify the identity of each Lender or other Person
that is an Eligible Assignee (each, a “New Incremental Term Lender”) to whom the
Borrower proposes any portion of such Incremental Term Facility be allocated and
the proposed amounts of such allocations; provided that (v) Additional Lenders
may only be approached to participate in such Incremental Term Facility if the
then existing Lenders have not elected to fund the entire


51






--------------------------------------------------------------------------------



amount of such Incremental Term Facility (after having 10 Business Days to
elect), (w) any Lender approached to provide all or a portion of the Incremental
Term Facility may elect or decline, in its sole discretion, to provide an
Incremental Term Facility, (x) the Administrative Agent shall have the right to
consent (such consent not to be unreasonably conditioned, withheld or delayed)
to such Person’s providing such Incremental Term Facility if such consent of the
Administrative Agent would be required under Section 14 for an assignment of
Term Loans or Term Loan Commitments to such Person and (y) any Affiliate Lender
providing an Incremental Term Facility shall be subject to the same restrictions
set forth in Section 14.3.3 as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliate Lender of Term Loans. At the
time of sending such notice to any Lenders that are approached to provide all or
a portion of an Incremental Term Facility, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each
applicable Lender is requested to respond. Any Lender not responding within such
time period shall be deemed to have declined to participate in such Incremental
Term Facility. The Administrative Agent shall notify the Borrower and each
applicable Lender of the Lenders’ responses to each request made under this
Section 2.1.5.
(k)If an Incremental Term Facility is added in accordance with this Section
2.1.5, the Borrower, in consultation with the Administrative Agent working in
good faith, shall determine the effective date (the “Incremental Term Facility
Effective Date”) and the final allocation of such Incremental Term Facility
among the New Incremental Term Lenders. The Administrative Agent shall promptly
notify the applicable Lenders of the final allocation of the Incremental Term
Facility and the Incremental Term Facility Effective Date. In connection with
any addition of an Incremental Term Facility pursuant to this Section 2.1.5, the
Lenders hereby authorize the Administrative Agent to enter into amendments
(which may be executed and delivered solely by the Borrower and the
Administrative Agent) to this Agreement and the other Loan Documents with the
Borrower as may be necessary in the reasonable opinion of the Administrative
Agent and the Borrower in order to give effect to such Incremental Term Facility
in accordance with its terms as set forth herein (including, without limitation,
the addition of such Incremental Term Facility as a “Facility” hereunder and
treated in a manner consistent with the other Facilities, as applicable,
including for purposes of prepayments and voting).
(l)Such Incremental Term Facility shall become effective as of the applicable
Incremental Term Facility Effective Date; provided that (i) no Default or Event
of Default shall have occurred and be continuing or would result after giving
effect to such Incremental Term Facility (or, in the case of an Incremental Term
Facility incurred to finance a Permitted Acquisition, no Default or Event of
Default shall have occurred and be continuing as of the date the definitive
agreements for such Permitted Acquisition are entered into), (ii) after giving
effect to the making of any Incremental Term Loans, the conditions set forth in
Section 6.2 shall be satisfied, (iii) the Incremental Term Facility shall be
effected pursuant to one or more joinder agreements and/or amendments (in form
and substance reasonably satisfactory to the Administrative Agent) executed and
delivered by the Borrower and the New Incremental Term Lenders, and to the
extent applicable, the Administrative Agent and each of which shall be recorded
in the register pursuant to Section 14.3.4, (iv) the Borrower shall have
delivered a certificate dated as of the Incremental Term Facility Effective Date
signed by a Senior Officer of the Borrower certifying that the conditions
precedent set forth in subclauses (i) and (ii) have been satisfied and that the
Borrower is in compliance on a Pro Forma Basis with the Financial


52






--------------------------------------------------------------------------------



Covenant (together with supporting calculations demonstrating compliance with
such requirement), (v) to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received legal opinions, board
resolutions, officers’ certificates (including solvency certificates), good
standing certificates and/or reaffirmation agreements (and/or such amendments to
the Security Documents) consistent in all material respects with those delivered
on the Effective Date under Section 6.1 with respect to the Borrower and all
Guarantors (other than changes to such legal opinions resulting from a Change in
Law or change in fact) and evidencing the approval of such increase by the
Borrower and each Guarantor, (vi) the Administrative Agent and each Lender shall
have completed to its respective satisfaction all due diligence and compliance
requirements pursuant to or in respect of Flood Insurance Laws and (vii) all
fees and expenses owing in respect of such Incremental Term Facility to the
Administrative Agent and the applicable Lenders shall have been paid.
(m)The terms, provisions and documentation of the Incremental Term Loans and
Incremental Term Facilities, as the case may be, shall be as determined by the
Borrower; provided that, except as set forth below, to the extent such terms,
provisions and documentation are not consistent with the Initial Term Facility
such Incremental Term Facility shall be no more favorable (taken as a whole) to
the New Incremental Term Lenders than those applicable to Lenders under the
Initial Term Facility or shall otherwise be reasonably satisfactory to the
Administrative Agent (it being understood that to the extent that any additional
financial maintenance covenant is added for the benefit of any Incremental Term
Facility, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of any corresponding existing Facility) in each case, except for
terms, provisions and documentation applicable only to periods after the Latest
Maturity Date in effect on the date of incurrence; provided further that:
a.such Incremental Term Facility and the Loans thereunder shall rank pari passu
in right of payment, have the same borrower and guarantees as, and be secured on
an equal and ratable basis with (by the same Collateral securing), the Initial
Term Loans;
b.the final maturity of any Tranche of Incremental Term Loans shall be no
earlier than the Latest Maturity Date in effect at the time of incurrence;
c.the Weighted Average Life to Maturity of such Incremental Term Facility shall
be no shorter than the then longest remaining Weighted Average Life to Maturity
of the then outstanding Tranches of Term Loans outstanding at the time of
incurrence;
d.subject to clauses (B) and (C) of this proviso, the amortization schedule
applicable to any Incremental Term Facility shall be determined by the Borrower
and the New Incremental Term Lenders providing such Incremental Term Facility;
e.any Incremental Term Facility may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) in any


53






--------------------------------------------------------------------------------



prepayments of the Initial Term Facility pursuant to Sections 5.3.1 and 5.3.2,
as specified in the applicable joinder agreement;
f. the All-In Yield applicable to the Incremental Term Loans of each Tranche
shall be determined by the Borrower and the applicable New Incremental Term
Lenders and shall be set forth in each applicable joinder agreement; provided
that, in the event that the All-In Yield for any Incremental Term Facility is
higher than the All-In Yield for the Initial Term Loans by more than 50 basis
points, then the Applicable Margin for the Initial Term Loans shall be increased
to the extent necessary so that the All-In Yield for the Initial Term Loans is
equal to the All-In Yield for such Incremental Term Facility minus 50 basis
points; and
g.subject to clause (F) above, any fees payable in connection with any such
Incremental Term Facility shall be determined by the Borrower and the Lenders
providing such Incremental Term Facility.
The Incremental Term Loans and Incremental Term Loan Commitments made or
established pursuant to this Section 2.1.5 shall constitute Loans and Term Loan
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from each Guaranty and the security
interests created by the Security Documents. The Borrower and the Subsidiaries
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien granted by the Security Documents continue to
be perfected under the Uniform Commercial Code or otherwise to the extent
required under Section 10.1.9 and the Security Documents after giving effect to
the extension or establishment of any such Loans or any such Term Loan
Commitments.
vi...Extension of Term Loans
.
(n)The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of one or more Tranches existing at the time of such
request (each, an “Existing Tranche”, and the Term Loans of such Tranche, the
“Existing Loans”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to any such Existing Tranche (any such
Existing Tranche which has been so extended, an “Extended Tranche” and the Term
Loans of such Extended Tranche, the “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.1.6; provided that (i) any such
request shall be made by the Borrower to all Lenders with Term Loans of the
applicable Tranche with a like maturity date on a pro rata basis (based on the
aggregate outstanding principal amount of the applicable Term Loans) and on the
same terms to each such Lender and (ii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower in its sole
discretion. In order to establish any Extended Tranche, the Borrower shall
provide a written notice to the Administrative Agent (who shall provide a copy
of such notice to each of the Lenders of the applicable Existing Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Tranche to
be established, which terms shall be substantially similar to those applicable
to the Existing Tranche from which they are to be extended (the “Specified


54






--------------------------------------------------------------------------------



Existing Tranche”) except with respect to the following as determined by the
Borrower and set forth in the Extension Request: (i) interest margins and fees,
(ii) other covenants or other provisions applicable only to periods after the
Maturity Date of the applicable Existing Tranche and (iii) amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments; provided that, (A) the Weighted Average Life to Maturity of such
Extended Tranche shall be no shorter than the remaining Weighted Average Life to
Maturity of the Specified Existing Tranche, (B) the final maturity date of such
Extended Tranche shall be no earlier than the Maturity Date of the applicable
Existing Tranche, (C) any Extended Term Loans may participate on a pro rata
basis or on a less than pro rata basis (but not greater than pro rata basis) in
any mandatory prepayments of Term Loans under Sections 5.3.1(a) or (b); provided
that, notwithstanding anything to the contrary in this Section 2.1.6 or
otherwise, assignments and participations of Extended Tranches shall be governed
by the same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Initial Term Loans set forth in Section
14.1. No Lender shall have any obligation to agree to have any of its Existing
Loans converted into an Extended Tranche or Extended Term Loan, as applicable,
pursuant to any Extension Request. Any Extended Tranche shall constitute a
separate Tranche of Loans from the Specified Existing Tranches and from any
other Existing Tranches (together with any other Extended Tranches so
established on such date).
(o)The Borrower shall provide the applicable Extension Request at least ten (10)
Business Days (or such shorter period as the Administrative Agent may agree in
its reasonable discretion) but no more than sixty (60) days prior to the date on
which Lenders under the applicable Existing Tranche or Existing Tranches are
requested to respond. Any Lender (an “Extending Term Lender”) wishing to have
all or a portion of its Specified Existing Tranche converted into an Extended
Tranche shall notify the Administrative Agent (each, an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Specified Existing Tranche that it has elected to convert into an Extended
Tranche. In the event that the aggregate amount of the Specified Existing
Tranche subject to Extension Elections exceeds the amount of Extended Tranches
requested pursuant to the Extension Request, the Specified Existing Tranches
subject to Extension Elections shall be converted to Extended Tranches on a pro
rata basis based on the amount of Specified Existing Tranches included in each
such Extension Election. In connection with any extension of Loans pursuant to
this Section 2.1.6 (each, an “Extension”), the Borrower shall agree to such
procedures regarding timing, rounding and other administrative adjustments to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.1.6. The Borrower may amend, revoke or replace an Extension
Request pursuant to procedures reasonably acceptable to the Administrative Agent
at any time prior to the date (the “Extension Request Deadline”) on which
Lenders under the applicable Existing Tranche or Existing Tranches are requested
to respond to the Extension Request. Any Lender may revoke an Extension Election
at any time prior to 5:00 p.m. New York time on the date that is two (2)
Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by the Borrower).
The revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline.


55






--------------------------------------------------------------------------------



(p)Extended Tranches shall be established pursuant to an amendment in form and
substance reasonably satisfactory to the Administrative Agent (an “Extension
Amendment”) to this Agreement (which may include amendments to provisions as set
forth in Section 2.1.6(a), and which, in each case, except to the extent
expressly contemplated by the last sentence of this Section 2.1.6(c) and
notwithstanding anything to the contrary set forth in Section 15.1, shall not
require the consent of any Lender other than the Extending Term Lenders with
respect to the Extended Tranches established thereby) executed by the Obligors,
the Administrative Agent, and the Extending Term Lenders. For the avoidance of
doubt, the failure of a Lender to respond to a request for an Extension shall be
treated as if such non-responding Lender had affirmatively declined to
participate in such Extension. No Extension Amendment may provide for any
Extended Tranche to be secured by any Collateral or other assets of any Obligor
that does not also secure the Existing Tranches or be guaranteed by any Person
other than the Guarantors. Notwithstanding anything to the contrary in Section
15.1, any such Extension Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary, in
the reasonable judgment of the Borrower and the Administrative Agent, to effect
the provisions of this Section 2.1.6.
(q)Such Extended Tranche shall become effective as of the applicable Extension
Date; provided that (i) no Default or Event of Default shall have occurred and
be continuing or would result after giving effect to such Extended Tranche or
the incurrence of Extended Term Loans thereunder, (ii) after giving effect to
the making of any Extended Term Loans, the conditions set forth in Section 6.2
shall be satisfied, (iii) an Extension Amendment shall have been executed and
delivered by the Obligors, the Administrative Agent, and the Extending Term
Lenders, (iv) the Borrower shall have delivered a certificate dated as of the
Extension Date signed by a Senior Officer of the Borrower certifying that the
conditions precedent set forth in subclauses (i) and (ii) have been satisfied,
(v) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, board resolutions,
officers’ certificates (including solvency certificates), good standing
certificates and/or reaffirmation agreements (and/or such amendments to the
Security Documents) consistent in all material respects with those delivered on
the Effective Date under Section 6.1 with respect to the Borrower and all
Guarantors (other than changes to such legal opinions resulting from a Change in
Law or change in fact) and evidencing the approval of such extension by the
Borrower and each Guarantor, (vi) the Administrative Agent and each Lender shall
have completed to its respective satisfaction all due diligence and compliance
requirements pursuant to or in respect of Flood Insurance Laws and (vii) all
fees and expenses owing in respect of such Extended Tranche to the
Administrative Agent and the applicable Lenders shall have been paid.
(r)Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
maturity date(s) in accordance with clause (a) above (an “Extension Date”), in
the case of the Specified Existing Tranche of each Extending Term Lender, the
aggregate principal amount of such Specified Existing Tranche shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Tranche
so converted by such Lender on such date, and such Extended Tranches shall be
established as a separate Tranche from the Specified Existing Tranche and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).


56






--------------------------------------------------------------------------------



(s)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 14.3 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension Amendment; provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Existing Loans so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender
concurrently with such Assignment and Acceptance. In connection with any such
replacement under this Section 2.1.6, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Acceptance and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance as of such date and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance on behalf of such Non-Extending Lender.
(t)Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Term Loan under the applicable Extended Tranche on any
date (each date a “Designation Date”) prior to the maturity date of such
Extended Tranche; provided that such Lender shall have provided written notice
to the Borrower and the Administrative Agent at least ten (10) Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion); provided, further, that no
greater amount shall be paid by or on behalf of the Borrower or any of its
Affiliates to any such Non-Extending Lender as consideration for its extension
into such Extended Tranche than was paid to any Extending Term Lender as
consideration for its Extension into such Extended Tranche. Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Tranche, and any Existing Loans held by such Lender not elected to be extended,
if any, shall continue to be “Existing Loans” of the applicable Tranche.
(u)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.1.6, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 5.3.1(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
2.1.6 (including, for the


57






--------------------------------------------------------------------------------



avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans on such terms as may be set forth in the relevant Extension
Request) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 5.2 and 5.3.1(a) and (b)) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.1.6.
SECTION 3.INTEREST, FEES AND CHARGES
a..Interest
.
i...Rates and Payment of Interest
.
(v)The Loans shall bear interest (i) if a Base Rate Loan, at the Base Rate in
effect from time to time, plus the Applicable Margin, (ii) if a LIBOR Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin; and (iii)
if any other overdue Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans. Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by the
Borrower. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
(w)During an Insolvency Proceeding with respect to the Borrower, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). The Borrower acknowledges that the cost and expense to Administrative
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Administrative
Agent and Lenders for this.
(x)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until repaid by the Borrower. Interest accrued on the Loans
shall be due and payable in arrears, (i) (x) in the case of LIBOR Loans, on the
last day of each Interest Period (or, if any Interest Period for a LIBOR Loan
exceeds (3) months, the respective dates that fall every three (3) months after
the beginning of such Interest Period) and (y) in the case of Base Rate Loans,
the last Business Day of each of March, June, September and December (the dates
described in this clause (i), each, an “Interest Payment Date”); (ii) on any
date of prepayment, with respect to the principal amount of Loans being prepaid;
and (iii) on the applicable Maturity Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
(a)Anything herein (or in any other Loan Document) to the contrary
notwithstanding, a portion of interest at a rate not to exceed 4.50% per annum
that is otherwise payable in cash on any Interest Payment Date occurring during
the Elevated Pricing Period shall be paid-in-kind (each such addition, a
“Principal Increase”), unless the Borrower shall otherwise


58






--------------------------------------------------------------------------------



elect to pay such interest in cash. Principal Increases shall be considered a
principal obligation outstanding in respect of a Loan for all purposes
hereunder, including, without limitation, calculation of interest on subsequent
Interest Payment Dates.
ii...Application of LIBOR to Outstanding Loans
.
(b)The Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Administrative Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
(c)Whenever the Borrower desires to convert or continue Loans as LIBOR Loans,
the Borrower shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. New York time at least three
Business Days before the requested conversion or continuation date; provided,
however, that if the Borrower wishes to convert or continue Loans as LIBOR Loans
having an Interest Period other than 1, 2, 3 or 6 months in duration as provided
in Section 3.1.3, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. New York time at least four Business Days prior
to the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the relevant Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m. New York time, three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders.
Promptly after receiving any such notice, Administrative Agent shall notify each
Lender thereof. Subject to Section 3.5 and Section 3.6, each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans. Administrative Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.
iii...Interest Periods
. In connection with the making, conversion or continuation of any LIBOR Loans,
the Borrower shall select an interest period (“Interest Period”) to apply, which
interest period shall be 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months or a shorter period); provided, however, that:
(d)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;


59






--------------------------------------------------------------------------------



(e)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(f)no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.
iv...Interest Rate Not Ascertainable
. If, due to any circumstance affecting the London interbank market,
Administrative Agent determines that adequate and fair means do not exist for
ascertaining LIBOR on any applicable date or any Interest Period is not
available on the basis provided herein, then Administrative Agent shall
immediately notify the Borrower of such determination. Until Administrative
Agent notifies the Borrower that such circumstance no longer exists, the
obligation of Lenders to make affected LIBOR Loans shall be suspended and no
further Loans may be converted into or continued as such LIBOR Loans. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of a LIBOR Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Loan.
b..Fees
(a) .
i...Fees Generally
(a) . Borrower shall pay to Administrative Agent such fees as have been
separately agreed.
ii...Effective Date Fee
. Borrower shall pay to Administrative Agent, for the account of each Lender on
the Effective Date in accordance with its Initial Term Loan Commitment, a fee
(which may take the form of original issue discount) in an amount equal to 2.00%
of the stated principal amount of such Lender’s Initial Term Loans, payable to
such Lender from the proceeds of its Initial Term Loans as and when funded on
the Effective Date. Such fee will be in all respects fully earned, due and
payable on the Effective Date and non-refundable and non-creditable thereafter.
iii...Prepayment Premium
. If (A) the principal balance of any Loan is repaid, prepaid, refinanced or
replaced, for any reason (the amount so repaid, prepaid, refinanced or replaced,
the “Early Prepayment Amount”), whether voluntary or mandatory, including as a
result of any acceleration of the Obligations, as applicable (other than in
connection with a payment required to be made pursuant to Section 5.2(a),
Section 5.3.1(a) or Section 5.3.1(b)), in whole or in part whether before or
after acceleration of the Obligations or the commencement of any Insolvency
Proceeding (each, herein an “Early Prepayment Event”), in each case, occurring
after the First Amendment Effective Date and on or prior to June 30, 2022, the
Borrower shall pay to the


60






--------------------------------------------------------------------------------



Administrative Agent, for the account of the Lenders entitled to a portion of
such Early Prepayment Amount, a prepayment fee (the “Early Prepayment Fee”) as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder with respect to the Loans equal to (1) if the Early
Prepayment Event occurs after the First Amendment Effective Date and on or prior
to June 30, 2021, 2.00% of such Early Prepayment Amount, and (2) if the Early
Prepayment Event occurs on or after July 1, 2021 but on or prior to June 30,
2022, 1.00% of such Early Prepayment Amount. On and after July 1, 2022, no Early
Prepayment Fee shall be due and payable.
c..Computation of Interest, Fees, Yield Protection
. All interest in respect of LIBOR Loans, as well as fees and other charges
calculated on a per annum basis, shall be computed for the actual days elapsed,
based on a year of 360 days. Fees, interest and charges in respect of Base Rate
Loans shall be calculated for the actual days elapsed, based on a year of 365
days (or 366 days as applicable) and shall be payable in Dollars. Each
determination by Administrative Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate setting forth amounts payable by the Borrower under Section 3.4,
3.6, 3.7, 3.9 or 5.9, submitted to the Borrower by Administrative Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error, and the Borrower shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.
d..Reimbursement Obligations
. The Borrower shall reimburse Administrative Agent any each Lender for all
Extraordinary Expenses promptly upon written request (including documentation
reasonably supporting such request). The Borrower shall also reimburse
Administrative Agent for all (a) reasonable out-of-pocket legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with negotiation and preparation of any Loan Documents, including any
amendment or other modification thereof; (b) legal, accounting, appraisal,
consulting and other fees, costs and expenses in connection with administration
of and actions relating to any Collateral, Loan Documents and transactions
contemplated thereby, including any actions taken to perfect or maintain
priority of Administrative Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.1(b), all fees, costs and expenses in connection with
each inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Administrative Agent’s personnel or a third party. The
Borrower acknowledges that counsel may provide Administrative Agent with a
benefit (such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Administrative Agent, including fees paid
hereunder. If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and within two (2) Business Days of written notice from
Administrative Agent the Borrower shall pay to Administrative Agent, for the
ratable benefit of Lenders, an amount equal to the difference between the amount
of interest and fees that would


61






--------------------------------------------------------------------------------



have accrued using the proper margin and the amount actually paid. If, for any
reason (including inaccurate reporting in any Borrower Materials), it is
determined that a lower Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively
(such retroactivity not to exceed 90 days from the date of such determination)
and Administrative Agent shall establish a credit for the Borrower in an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid for such period to
Lenders; provided that nonpayment of such amount by the Borrower as a result of
any such inaccuracy shall not constitute a Default or Event of Default (whether
retroactive or otherwise), and no such amount shall be deemed overdue (and no
amount shall accrue interest at the applicable Default Rate), at any time prior
to the third (3rd) Business Day following written notice thereof from
Administrative Agent. All amounts payable by the Borrower under this Section
shall be due and payable promptly following demand therefor.
e..Illegality
. If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender to
perform any of its obligations hereunder, to make, maintain, fund or charge
applicable interest or fees with respect to any Loan, or to determine or charge
interest based on LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Administrative Agent, any obligation of such Lender to perform
such obligations, to make, maintain or fund the Loan (or to charge interest or
fees with respect thereto), or to continue or convert Loans as LIBOR Loans,
shall be suspended until such Lender notifies Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, the Borrower shall prepay the applicable Loan, or, if
applicable, convert LIBOR Loan(s) of such Lender to Base Rate Loan(s), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain the LIBOR Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain the LIBOR Loan. Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
f..Inability to Determine Rates
. IfNotwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Administrative Agent determines (which determination shall be
conclusive absent manifest error), or if Required Lenders notify Administrative
Agent, for any reason in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) that the Required
Lenders have determined, that:
(i)adequate and reasonable means do not exist for determining LIBOR for the
requested Interest Period, or (c) LIBOR for the requested Interest Period does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
thenascertaining LIBOR for any requested Interest Period, including, without
limitation,


62






--------------------------------------------------------------------------------



because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or
(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.6, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended until Administrative Agent (upon instruction by
Required Lenders) revokes such notice, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of a LIBOR LoanLIBOR Loans (to the


63






--------------------------------------------------------------------------------



extent of the affected LIBOR Loans or Interest Periods) or, failing that, will
be deemed to have submittedconverted such request into a request for a Borrowing
of Base Rate LoanLoans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.
g..Increased Costs; Capital Adequacy
.
i...Increased Costs Generally
. If any Change in Law shall:
(g)impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);
(h)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b), (c) or (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Term Loan Commitment or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(i)impose on any Lender or the London interbank market any other condition, cost
or expense affecting any Loan, Loan Document or Term Loan Commitment;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or converting to or continuing any interest option for a Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, within 10 Business
Days of receiving the request from such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender, for
such additional costs incurred or reduction suffered.
ii...Capital Requirements
. If any Lender determines that a Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender or holding company’s capital as a
consequence of this Agreement, or such Lender’s Term Loan


64






--------------------------------------------------------------------------------



Commitments, Loans or participations in Loans, to a level below that which such
Lender’s or holding company could have achieved but for such Change in Law
(taking into consideration such Lender and holding company’s policies with
respect to capital adequacy), then within 10 Business Days of receiving the
request from such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.
iii...Compensation
. Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of its right to demand such
compensation, but the Borrower shall not be required to compensate a Lender for
any increased costs incurred or reductions suffered more than nine months prior
to the date that Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
iv...LIBOR Loan Reserves
. If any Lender is required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits, the Borrower
shall pay additional interest to such Lender on each LIBOR Loan equal to the
costs of such reserves allocated to the Loan by the Lender (as determined by it
in good faith, which determination shall be conclusive). The additional interest
shall be due and payable on each interest payment date for the Loan; provided,
however, that if the Lender notifies the Borrower (with a copy to Administrative
Agent) of the additional interest less than 10 days prior to the interest
payment date, then such interest shall be payable 10 days after the Borrower’s
receipt of the notice.
h..Mitigation
. If any Lender gives a notice under Section 3.5 or requests compensation under
Section 3.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts with respect to a Lender under Section 5.9, then at the
request of the Borrower, such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) would not subject Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to it or unlawful. The Borrower shall promptly
following request therefor pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
i..Funding Losses
. If for any reason (a) any Borrowing of, or conversion to or continuation of, a
LIBOR Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn), (b)
any repayment or conversion of a LIBOR Loan occurs on a day other than the end
of its Interest Period, or (c) the Borrower fails to repay a


65






--------------------------------------------------------------------------------



LIBOR Loan when required hereunder, then the Borrower shall pay to
Administrative Agent its customary administrative charge and to each Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. Lenders shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if each Lender had purchased
such deposits to fund its LIBOR Loans.
j..Maximum Interest
. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”). If Administrative Agent or any Lender shall receive interest in an
amount that exceeds the maximum rate, the excess interest shall be applied to
the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged or received by Administrative Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.LOAN ADMINISTRATION
a..Manner of Borrowing and Funding Term Loans
.
i...Notice of Borrowing
. Whenever the Borrower desires funding of a Borrowing of Term Loans, the
Borrower shall give Administrative Agent notice by telephone (provided that any
telephonic notice by the Borrower must be confirmed immediately by delivery to
the Administrative Agent of a Notice of Borrowing) or a Notice of Borrowing.
Such Notice of Borrowing must be received by Administrative Agent no later than
11:00 a.m. New York time (i) on the Business Day of the requested funding date,
in the case of Base Rate Loans, and (ii) at least three Business Days prior to
the requested funding date, in the case of LIBOR Loans; provided, however, that
if the Borrower wishes to request LIBOR Loans having an Interest Period other
than 1, 2, 3 or 6 months in duration as provided in Section 3.1.3, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. New York time at least four Business Days prior to the requested date
of such funding date, whereupon the Administrative Agent shall give prompt
notice to the relevant Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Notices received after
11:00 a.m. New York time shall be deemed received on the next Business Day.
Subject to Section 3.5 and Section 3.6, each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans, or LIBOR Loans, and (D) in the


66






--------------------------------------------------------------------------------



case of LIBOR Loans, the duration of the applicable Interest Period (which shall
be deemed to be 30 days if not specified).
ii...Fundings by Lenders
. Each Lender shall timely honor its Term Loan Commitment by funding its Pro
Rata share of each Borrowing of Term Loans that is properly requested hereunder.
Administrative Agent shall promptly notify Lenders of each Notice of Borrowing.
Each Lender shall fund to Administrative Agent at the Administrative Agent’s
Office such Lender’s Pro Rata share of the Borrowing to the account specified by
Administrative Agent in immediately available funds not later than 1:00 p.m. New
York time on the requested funding date. Subject to its receipt of such amounts
from Lenders, Administrative Agent shall disburse the proceeds of the Term Loans
as directed by the Borrower. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of LIBOR Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon New
York time on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 4.1 (or, in the case of a Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by this Section 4.1) and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 4.1.2 shall be conclusive, absent manifest
error.
iii...[Reserved]
.
iv...Notices


67






--------------------------------------------------------------------------------



. The Borrower authorizes Administrative Agent and Lenders (and Administrative
Agent and Lenders hereby agree) to extend, convert or continue Loans, effect
selections of interest rates, and transfer funds to or on behalf of the Borrower
based on telephonic or e-mailed instructions to Administrative Agent. The
Borrower shall confirm each such request by prompt delivery to Administrative
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs materially from the action taken by Administrative
Agent or Lenders, the records of Administrative Agent and Lenders shall govern.
Neither Administrative Agent nor any Lender shall have any liability for any
loss suffered by the Borrower as a result of Administrative Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Administrative Agent or any Lender to be a
person authorized to give such instructions on the Borrower’s behalf.
b..Defaulting Lender
. Notwithstanding anything herein to the contrary:
i...Reallocation of Pro Rata Share; Amendments
. For purposes of determining Lenders’ obligations or rights to fund,
participate in or receive collections with respect to Loans, Administrative
Agent shall reallocate Pro Rata shares by excluding the Term Loan Commitments
and Loans of a Defaulting Lender from the calculation of such shares. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document until all of its defaulted obligations have been
cured.
ii...Payments; Fees
. Administrative Agent shall receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Administrative Agent such amounts until all
Obligations owing to Administrative Agent, non-Defaulting Lenders and other
Secured Parties have been paid in full. Administrative Agent shall use such
amounts to cover the Defaulting Lender’s defaulted obligations, to readvance the
amounts to the Borrower or to repay Obligations. A Lender shall not be entitled
to receive any fees accruing hereunder during the period in which it is a
Defaulting Lender.
iii...Status; Cure
. Administrative Agent may determine in its discretion that a Lender constitutes
a Defaulting Lender and the effective date of such status shall be conclusive
and binding on all parties, absent manifest error. The Borrower, and
Administrative Agent may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans. Unless expressly
agreed by the Borrower, and Administrative Agent, as expressly provided herein
with respect to Bail-In Actions and related matters, no reallocation of
Commitments and Loans to non-Defaulting Lenders or reinstatement of a Defaulting
Lender shall constitute a waiver or release of claims against such Lender. The
failure of any Lender to fund a Loan or otherwise to perform obligations
hereunder shall not relieve any other Lender of its obligations under any


68






--------------------------------------------------------------------------------



Loan Document, and no Lender shall be responsible for default by another Lender.
For the avoidance of doubt, Lenders and Administrative Agent agree that, solely
for purposes of determining a Defaulting Lender’s right to vote on matters
relating to the Loan Documents and to share in payments, fees and Collateral
proceeds thereunder, a Defaulting Lender shall not be deemed to be a “Lender”
until all its defaulted obligations have been cured.
c..Amount of Base Rate Loans; Number and Amount of LIBOR Loans; Determination
of Rate
. Each Borrowing of Base Rate Loans when made shall be in a minimum amount of
$500,000, plus any increment of $100,000 in excess thereof. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, plus any
increment of $1,000,000 in excess thereof. No more than six Borrowings of LIBOR
Loans may be outstanding at any time (or to the extent there has been an
increase in the Term Loan Commitments pursuant to Section 2.1.4, nine
Borrowings), and all LIBOR Loans denominated in the same currency and having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by the Borrower, Administrative Agent shall
promptly notify the Borrower thereof by telephone or electronically and, if
requested by the Borrower, shall confirm any telephonic notice in writing.


d..[Reserved].
e..Effect of Termination
. On the applicable Maturity Date for any Term Loans, all applicable Obligations
shall be immediately due and payable. Until Full Payment of the Obligations, all
undertakings of the Borrower contained in the Loan Documents shall continue, and
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. Notwithstanding Full Payment of
the Obligations, in the event Administrative Agent has incurred any damages as a
result of the dishonor or return of Payment Items applied to Obligations,
Administrative Agent’s Liens shall not be terminated until Administrative Agent
receives (a) a written agreement, executed by the Borrower, indemnifying
Administrative Agent and Lenders from any such damages; or (b) such Cash
Collateral as Administrative Agent, in its reasonable discretion, deems
necessary to protect against any such damages. Sections 3.4, 3.6, 3.7, 3.9, 5.5,
5.9, 5.10, 12, 15.2, 15.3 and this Section, and the obligation of each Obligor
and Lender with respect to each indemnity or waiver given by it in any Loan
Document, shall survive the resignation or replacement of Administrative Agent
or any assignment of rights by or replacement of a Lender, the termination of
the Term Loan Commitments, and the repayment, satisfaction, discharge or Full
Payment of any Obligations and any release relating to this credit facility.
Upon Full Payment of the Obligations, except as set forth above, all Liens of
the Administrative Agent securing the Obligations shall be automatically
released and terminated. Administrative Agent shall, upon reasonable request by
the Borrower, execute and/or file such instruments, releases, UCC-3 filings and
other documents as requested by the Borrower to evidence such release, all at
the sole expense of the Borrower.
SECTION 5.PAYMENTS
a..General Payment Provisions


69






--------------------------------------------------------------------------------



.
(j)All payments of Obligations shall be made in Dollars, without offset,
counterclaim or defense of any kind, free and clear of (and without deduction
for) any Taxes, and in immediately available funds, at the Administrative
Agent’s Office not later than 2:00 p.m. New York time on the due date. Any
payment after such time shall be deemed made on the next Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be. Any payment of a
LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9. Any prepayment of Term Loans shall be applied
first to Base Rate Loans and then to LIBOR Loans.
(k)Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender with respect to
any amount owing under this Section 5.1(b) shall be conclusive, absent manifest
error.
b..Repayment of Loans
.
(l)The Borrower shall repay on the last Business Day of each Fiscal Month set
forth below to the Administrative Agent, for the ratable account of the Lenders
holding Initial Term Loans, the aggregate principal amount of Initial Term Loans
set forth opposite each such date below (which installment payments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 5.3 or be
increased as a result of any increase in the amount of Initial Term Loans
pursuant to Section 2.1.4 (such increased amortization payments to be calculated
in the same manner (and on the same basis) for the Initial Term Loans made as of
the Effective Date)):


70






--------------------------------------------------------------------------------




DateAmountSeptember 2017$1,093,750December 2017$1,093,750March
2018$1,093,750June 2018$1,093,750September 2018$1,093,750December
2018$1,093,750March 2019$1,093,750June 2019$1,093,750September
2019$1,093,750December 2019$1,093,750March 2020$1,093,750June
2020$1,093,750September 2020$1,093,750December 2020$1,093,750March
2021$1,093,750June 2021$1,093,750September 2021$1,093,750December
2021$1,093,750March 2022$1,093,750June 2022$1,093,750September
2022$1,093,750December 2022$1,093,750March 2023$1,093,750June
2023$1,093,750September 2023$1,093,750December 2023$1,093,750March
2024$1,093,750Initial Maturity DateRemaining outstanding principal

All remaining and unpaid Initial Term Loans shall be due and payable in full on
the Initial Maturity Date, unless payment is sooner required hereunder.
(m) The principal amount of Incremental Term Loans of each Lender shall be
repaid by the Borrower as provided in the Incremental Amendment in respect of
such Incremental Term Loans as contemplated by Section 2.1.5, subject to the
requirements of Section 2.1.5 (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 5.3, or be increased
as a result of any increase in the amount of Incremental Term Loans pursuant to
Section 2.1.4 (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the schedule set forth in the Incremental
Amendment in respect of such Incremental Term Loans as contemplated by Section
2.1.5 for the initial incurrence of such Incremental Term Loans)). To the extent
not previously paid, each Incremental Term Loan shall be due and payable on the
Maturity Date applicable to such Incremental Term Loans.


71






--------------------------------------------------------------------------------



(n)The principal amount of Extended Term Loans of each Extending Term Lender
shall be repaid by the Borrower as provided in the amendment to this Agreement
in respect of such Extended Term Loans as contemplated by Section 2.1.6, subject
to the requirements of Section 2.1.6 (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 5.3, or be increased
as a result of any increase in the amount of Incremental Term Loans pursuant to
Section 2.1.4 (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the schedule set forth in the amendment to
this Agreement in respect of such Extended Term Loans as contemplated by Section
2.1.6)). To the extent not previously paid, each Extended Term Loan shall be due
and payable on the Maturity Date applicable to such Extended Term Loans.
c..Mandatory and Option Prepayments
.
i...Mandatory Prepayments
.
(o)In addition to any other mandatory prepayments required pursuant to this
Section 5.3.1, within ten (10) Business Days after financial statements have
been delivered (or were required to be delivered) pursuant to Section 10.1.2(a)
and the related Compliance Certificate has been delivered (or was required to be
delivered) pursuant to Section 10.1.2(c), the Borrower shall prepay, subject to
Sections 5.3.1(e) and 5.3.1(f), an aggregate principal amount of Term Loans in
an amount equal to 75% (as may be adjusted pursuant to the proviso below) of
Excess Cash Flow, if any, for the Excess Cash Flow Period then ended; provided
that such percentage shall be reduced to (x) 50% if the Total Leverage Ratio as
of the end of such Fiscal Year was equal to or less than 3.00:1.00 but greater
than 2.00:1.00, (y) 25% if the Total Leverage Ratio as of the end of such Fiscal
Year was equal to or less than 2.00:1.00 but greater than 1.00:1.00 and (z) 0%
if the Total Net Leverage Ratio as of the end of such Fiscal Year was equal to
or less than 1.00:1.00.
(p)In addition to any other mandatory prepayments required pursuant to this
Section 5.3.1, if the Borrower or any Subsidiary (i) (x) makes any Designated
Permitted Asset Disposition prior to the First Amendment Effective Date, and any
such Designated Permitted Asset Disposition or series of related Designated
Permitted Asset Dispositions results in the receipt by the Borrower or such
Subsidiary of aggregate Net Proceeds in excess of $2,500,000 in any Fiscal Year
or (y) makes any Designated Permitted Asset Disposition from and after the First
Amendment Effective Date, and any such Designated Permitted Asset Disposition or
series of related Designated Permitted Asset Dispositions results in the receipt
by the Borrower or such Subsidiary of any Net Proceeds or (ii) receives any
proceeds of casualty insurance proceeds or condemnation awards (any such
proceeds, “Casualty Proceeds”) paid in respect of any Collateral (any such
transaction or series of related transactions resulting in Net Proceeds, or any
receipt of Casualty Proceeds, each being a “Relevant Transaction”), the Borrower
shall (1) give written notice to the Administrative Agent thereof promptly after
the date of receipt of such Net Proceeds or Casualty Proceeds and (2) except to
the extent the Borrower elects in such notice to reinvest all or a portion of
such Net Proceeds or Casualty Proceeds in accordance with Section


72






--------------------------------------------------------------------------------



5.3.1(b)(B), the Borrower shall, subject to Section 5.3.1(e) and 5.3.1(f),
prepay an aggregate principal amount of Term Loans in an amount equal to the Net
Proceeds or Casualty Proceeds, as applicable, received from such Relevant
Transaction in excess of such annual limit within ten (10) Business Days of
receipt thereof by the Borrower or such Subsidiary (but, solely with respect to
a Relevant Transaction that occurred prior to the First Amendment Effective
Date, only to the extent (I) in excess of the annual limit described in clause
(i)(x) of this Section 5.3.1(b)(A), if applicable, and (II) the Borrower did not
elect in such notice to reinvest all or a portion of such Net Proceeds or
Casualty Proceeds in accordance with Section 5.3.1(b)(B)); provided that any
such Net Proceeds or Casualty Proceeds paid in respect of any ABL Facility First
Lien Collateral shall first be applied to repay ABL Loans to the extent required
pursuant to Section 5.2 or 5.3.1 of the ABL Credit Agreement (or any analogous
provision of any ABL Loan Document).
          (B) With respect to any Net Proceeds or Casualty Proceeds, as
applicable, realized or received with respect to any Relevant Transaction that
occurred prior to the First Amendment Effective Date, at the option of the
Borrower, the Borrower or relevant Subsidiary may reinvest all or any portion of
such Net Proceeds or Casualty Proceeds in the business of the Borrower or any
Subsidiary (including to make Permitted Acquisitions) within three hundred sixty
(360) days following receipt of such Net Proceeds or Casualty Proceeds (or, if
the Borrower or the relevant Subsidiary, as applicable, has contractually
committed within three hundred sixty (360) days following receipt of such Net
Proceeds or Casualty Proceeds to reinvest such Net Proceeds or Casualty
Proceeds, then within five hundred forty (540) days following receipt of such
Net Proceeds or Casualty Proceeds); provided, however, that if any of such Net
Proceeds or Casualty Proceeds are no longer intended to be so reinvested at any
time after the occurrence of the Relevant Transaction (or are not reinvested
within such three hundred sixty (360) days or five hundred forty (540) days, as
applicable), an amount equal to any such Net Proceeds or Casualty Proceeds, as
applicable, shall be promptly applied to the prepayment of the Term Loans as set
forth in this Section 5.3.1.
(q)In addition to any other mandatory prepayments required pursuant to this
Section 5.3.1, upon the incurrence or issuance by the Borrower or any Subsidiary
of any Debt not expressly permitted to be incurred or issued pursuant to Section
10.2.1, the Borrower shall prepay the Term Loans, in each case in an amount
equal to 100% of all net proceeds received therefrom (net of the fees, costs and
expenses incurred in connection with the incurrence thereof) immediately upon
receipt thereof by the Borrower or such Subsidiary.
(r)Subject to Sections 2.1.5(e)(E), 2.1.6 and 4.2, each prepayment of Term Loans
pursuant to this Section 5.3.1 shall be (i) allocated to the Tranches of Term
Loans outstanding based upon the then outstanding principal amounts of the
respective Tranches of Term Loans, pro rata, (ii) applied pro rata to Term Loans
of Term Lenders within each Tranche, based upon the outstanding principal
amounts owing to each such Term Lender under each such Tranche of Term Loans and
(iii) applied to reduce such remaining scheduled installments of principal
within each such Tranche in direct order of maturity; provided that (x) with
respect to the allocation of such prepayments under this clause (d) between an
Existing Tranche and Extended Term Tranche of the same extension series, the
Borrower may allocate such prepayments as the Borrower may specify, subject to
the limitation that the Borrower shall not allocate to Extended Term Loans of
any extension series any such mandatory prepayment unless


73






--------------------------------------------------------------------------------



such prepayment under this clause (d) is accompanied by at least a pro rata
prepayment, based upon the applicable remaining scheduled installments of
principal due in respect thereof, of the Term Loans of the Existing Tranche, if
any, from which such Extended Term Loans were converted or exchanged (unless
such Term Loans of the Existing Tranche have otherwise been repaid in full) and
(y) the Borrower may allocate less than (but not more than) a pro rata amount of
such prepayment to any Incremental Term Loan to the extent so provided in the
applicable joinder agreement.
(s)With respect to any prepayment of Term Loans pursuant to Section 5.3.1(a) or
(b), the Lenders may decline to accept the applicable prepayment. The Borrower
shall notify the Administrative Agent of any event giving rise to a prepayment
under Section 5.3.1(a) or (b) at least ten (10) Business Days prior to the date
of such prepayment. Each such notice shall specify the expected date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment that is required to be made under Section 5.3.1(a) or (b) (the
“Prepayment Amount”). The Administrative Agent will promptly notify each Lender
of the contents of any such prepayment notice so received from the Borrower,
including the date on which such prepayment is to be made (the “Prepayment
Date”). Any Lender may decline to accept all (but not less than all) of its
share of any such prepayment (any such Lender, a “Declining Lender”) by
providing written notice to the Administrative Agent no later than five (5)
Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If any Lender does not give a
notice to the Administrative Agent on or prior to such fifth Business Day
informing the Administrative Agent that it declines to accept the applicable
prepayment, then such Lender will be deemed to have accepted such prepayment. On
any Prepayment Date, an amount equal to the Prepayment Amount minus the portion
thereof allocable to Declining Lenders, in each case for such Prepayment Date,
shall be paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Term Loans under the Term Loan Tranches
owing to the Lenders (other than Declining Lenders) in the manner described in
Section 5.3.1 for such prepayment. The remaining amount may be retained by the
Borrower (such remaining amounts, the “Declined Amounts”).
(t)Notwithstanding anything in this Section 5.3.1 to the contrary, if the
Borrower determines in good faith that the repatriation to the Borrower of any
amount of the relevant Excess Cash Flow, Net Proceeds or Casualty Proceeds, as
the case may be, generated by any Foreign Subsidiary that would otherwise be
required to be paid pursuant to Section 5.3.1(a) or 5.3.1(b) above would not be
permissible under any Applicable Law, would result in adverse tax consequences
(as reasonably determined by the Borrower), conflict with the fiduciary duties
of such Foreign Subsidiary’s directors, or would result in, or be reasonably be
expected to result in, a material risk of personal or criminal liability for any
officer, director, employee, manager, member of management or consultant of such
Foreign Subsidiary (such amount, a “Restricted Foreign Subsidiary Amount”), the
amount that the Borrower shall be required to mandatorily prepay pursuant to
Section 5.3.1(a) or 5.3.1(b), as the case may be, shall be reduced by the
Restricted Foreign Subsidiary Amount.
ii...Optional Prepayments
.


74






--------------------------------------------------------------------------------



(u)The Borrower may, upon notice to the Administrative Agent in substantially
the form of Exhibit B or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), in each
case, appropriately completed and signed by a Senior Officer of the Borrower, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (except as provided below in Section 5.3.2(b) or in
Section 3.2.3 and subject to Section 3.9); provided that (1) such notice must be
received by the Administrative Agent not later than 11:00 a.m. New York time (A)
three (3) Business Days prior to any date of prepayment of LIBOR Loans and (B)
on the date of the prepayment of Base Rate Loans; (2) any prepayment of LIBOR
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (3) any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
and (4) such notice shall indicate whether the prepayment contemplated thereby
is conditional. Each such notice shall specify the date and amount of such
prepayment, the Tranche of Loans to be prepaid, the Type(s) of Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans (except that if the Tranche of Loans to be prepaid includes both Base Rate
Loans and LIBOR Loans, the applicable prepayment shall be applied first to Base
Rate Loans to the full extent thereof before application to LIBOR Loans). The
Administrative Agent shall promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s ratable share of the relevant Facility). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein, unless any applicable condition to such prepayment has
not been satisfied. Any prepayment of a LIBOR Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.9.
(v)If, on or prior to the date that is twelve (12) months after the Effective
Date, the Borrower (x) prepays, refinances, substitutes or replaces any Initial
Term Loans in connection with a Repricing Event or (y) effects any amendment of
this Agreement resulting in a Repricing Event, then the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the Lenders holding
Initial Term Loans immediately prior to the consummation of such Repricing Event
(including each Lender holding Initial Term Loans immediately prior to the
consummation of such Repricing Event that withholds its consent to such
Repricing Event and is replaced pursuant to Section 12.10), (I) in the case of
clause (x), a prepayment premium equal to 1.00% of the aggregate principal
amount of the Initial Term Loans so prepaid, refinanced, substituted or replaced
and (II) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Initial Term Loans outstanding immediately
prior to such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Event (as applicable, the “Prepayment Fees”);
provided that the Borrower shall not be subject to the requirements of this
Section 5.3.2(b) with respect to any Repricing Event occurring after the date
that is twelve months after the Effective Date.
(w)Subject to Section 4.2, each prepayment of outstanding Loans pursuant to this
Section 5.3.2 shall be applied to each Tranche of Loans on a pro rata basis, and
shall be applied to the remaining amortization payments within each Tranche of
Loans as directed by the Borrower (and absent any such direction, within each
Tranche to the remaining amortization


75






--------------------------------------------------------------------------------



payments thereunder in direct order of maturity thereof); and each such
prepayment shall be paid to the appropriate Lenders in the same Tranche on a pro
rata basis.
d..Payment of Other Obligations
. Obligations other than Loans, including Extraordinary Expenses, shall be paid
by the Borrower as provided in the Loan Documents or, if no payment date is
specified, on demand.
e..Marshaling; Payments Set Aside
. None of Administrative Agent or Lenders shall be under any obligation to
marshal any assets in favor of any Obligor or against any Obligations. If any
payment by or on behalf of the Borrower is made to Administrative Agent or any
Lender, or Administrative Agent or any Lender exercises a right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.
f..Allocation of Payments
.
i...Allocations Generally
. Absent an Event of Default, monies to be applied to Obligations from payments
by Obligors shall be allocated as follows:
(x)if a specific payment of principal, interest, fees or other sum payable under
the Loan Documents, according to the instruction of the Borrower;
(y)if a mandatory prepayment, according to Section 5.3.1; and
(z)if any other amount, applied to the Obligations at the discretion of
Administrative Agent.
ii...Post-Default Allocation
. During an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:
(aa)first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Administrative Agent;
(ab)second, to all amounts owing to Administrative Agent on Loans and
participations that a Defaulting Lender has failed to settle or fund;


76






--------------------------------------------------------------------------------



(ac)third, to all Obligations constituting fees, indemnification, costs or
expenses owing to Lenders;
(ad)fourth, to all Obligations constituting interest;
(ae)fifth, to all other Loans;
(af)seventh, to all remaining Obligations; and
(ag)last, to the Borrower.
iii...Application of Amounts
. Amounts shall be applied to each category of Obligations set forth in Section
5.6.2 until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Obligations in the category. Monies and proceeds obtained from an
Obligor shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Obligors
to preserve the allocations in any applicable category. The allocations set
forth in Section 5.6.2 are solely to determine the rights and priorities of
Administrative Agent and Lenders as among themselves, and may be changed by
agreement among them without the consent of any Obligor. Section 5.6.2 is not
for the benefit of or enforceable by the Borrower.
iv...Erroneous Application
. Administrative Agent shall not be liable for any application of amounts made
by it in good faith and, if any such application is subsequently determined to
have been made in error, the sole recourse of any Lender or other Person to
which such amount should have been made shall be to recover the amount from the
Person that actually received it (and, if such amount was received by any
Lender, such Lender hereby agrees to return it).
g..[Reserved]
.
h..Loan Account; Account Stated
.
i...Loan Account
. Administrative Agent shall maintain in accordance with its usual and customary
practices an account or accounts (“Loan Account”) evidencing the Debt of the
Borrower resulting from each Loan from time to time. Any failure of
Administrative Agent to record anything in the Loan Account, or any error in
doing so, shall not limit or otherwise affect the obligation of the Borrower to
pay any amount owing hereunder. Administrative Agent may maintain a single Loan
Account in the name of the Borrower for the account of the Obligations.
ii...Entries Binding


77






--------------------------------------------------------------------------------



. Entries made in the Loan Accounts shall constitute presumptive evidence of the
information contained therein. If any information contained in the Loan Accounts
are provided to or inspected by any Person, then such information shall be
conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies Administrative Agent in writing within
30 days after receipt or inspection that specific information is subject to
dispute.
i..Taxes
.
i...Payments Free of Taxes; Obligation to Withhold; Tax Payment
.
(ah)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Administrative Agent in its discretion) requires the
deduction or withholding of any Tax from any such payment by Administrative
Agent or an Obligor, then Administrative Agent or such Obligor shall be entitled
to make such deduction or withholding based on information and documentation
provided pursuant to Section 5.10.
(ai)If Administrative Agent or any Obligor is required by the Code to withhold
or deduct Taxes, including backup withholding and withholding taxes, from any
payment, then (i) Administrative Agent shall withhold or make such deductions as
are determined by Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 5.10 below, (ii)
Administrative Agent or such Obligor shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (iii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(aj)If Administrative Agent or any Obligor is required by any Applicable Law
other than the Code to withhold or deduct Taxes from any payment, then (i)
Administrative Agent or such Obligor shall withhold or make such deductions as
are determined by Administrative Agent or such Obligor to be required based upon
the information and documentation it has received pursuant to Section 5.10
below, (ii) Administrative Agent or such Obligor, to the extent required by
Applicable Law, shall timely pay the full amount to be withheld or deducted to
the relevant Governmental Authority, and (iii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
ii...Payment of Other Taxes


78






--------------------------------------------------------------------------------



. Without limiting the foregoing, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at Administrative
Agent’s option, timely reimburse Administrative Agent for payment of, any Other
Taxes.
iii...Tax Indemnification
.
(ak)Each of the Obligors shall indemnify and hold harmless, on a joint and
several basis, each Recipient against any Indemnified Taxes (including those
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by a Recipient or required to be withheld or deducted from a
payment to a Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each of the Obligors shall indemnify and hold harmless Administrative
Agent against any amount that a Lender fails for any reason to pay indefeasibly
to Administrative Agent as required pursuant to this Section. Each of the
Obligors shall make payment within 10 days after demand for any amount or
liability payable under this Section. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error.
(al)Each Lender shall indemnify and hold harmless, on a several basis, (i)
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent the Borrower has not already paid or reimbursed
Administrative Agent therefor and without limiting the Borrower’s obligation to
do so), (ii) Administrative Agent and Obligors, as applicable, against any Taxes
attributable to such Lender’s failure to maintain a Participant register as
required hereunder, and (iii) Administrative Agent and Obligors, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment within 10 days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender by Administrative Agent shall be conclusive absent
manifest error.
iv...Evidence of Payments
. If Administrative Agent or an Obligor pays any Taxes pursuant to this Section,
then upon request, Administrative Agent shall deliver to the Borrower or the
Borrower shall deliver to Administrative Agent, respectively, a copy of a
receipt issued by the appropriate Governmental Authority evidencing the payment,
a copy of any return required by Applicable Law to report the payment, or other
evidence of payment reasonably satisfactory to Administrative Agent or the
Borrower, as applicable.
v...Treatment of Certain Refunds


79






--------------------------------------------------------------------------------



. Unless required by Applicable Law, at no time shall Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, nor have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of a Lender. If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower agrees, upon request by the Recipient, to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient if the Recipient is required
to repay such refund to the Governmental Authority. Notwithstanding anything
herein to the contrary, no Recipient shall be required to pay any amount to the
Borrower if such payment would place the Recipient in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. In no event shall Administrative Agent
or any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.
vi...Survival
. Each party’s obligations under Sections 5.9 and 5.10 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by or replacement of a Lender, the termination of the Term Loan Commitments, and
the repayment, satisfaction, discharge or Full Payment of any Obligations.
j..Lender Tax Information
.
i...Status of Lenders
. Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments of Obligations shall deliver to the Borrower and
Administrative Agent properly completed and executed documentation reasonably
requested by the Borrower or Administrative Agent as will permit such payments
to be made without or at a reduced rate of withholding. In addition, any Lender,
if reasonably requested by the Borrower or Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or Administrative Agent to enable them to determine whether such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.10.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.


80






--------------------------------------------------------------------------------



ii...Documentation
. Without limiting the foregoing, if the Borrower is a U.S. Person,
(am)Any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
the Borrower or Administrative Agent), executed copies of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(an)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of the Borrower or Administrative Agent), whichever of the
following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-BEN
or IRS Form W-8BEN-E (as applicable) establishing an exemption from or reduction
of U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(i)executed originals of IRS Form W-8ECI;
(ii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Administrative Agent to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(iii)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-BEN or IRS Form
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate in form satisfactory
to Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;
(ao)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
the reasonable request of the Borrower


81






--------------------------------------------------------------------------------



or Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and
(ap)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to the Borrower and
Administrative Agent at the time(s) prescribed by law and otherwise as
reasonably requested by the Borrower or Administrative Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or
Administrative Agent as may be necessary for them to comply with their
obligations under FATCA and to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date hereof.
iii...Redelivery of Documentation
. If any form or certification previously delivered by a Lender pursuant to this
Section expires or becomes obsolete or inaccurate in any respect, such Lender
shall promptly update the form or certification or notify the Borrower and
Administrative Agent in writing of its inability to do so.
SECTION 6.CONDITIONS PRECEDENT
a..Conditions Precedent to Effective Date
. This Agreement shall not become effective until the date on which each of the
following conditions is satisfied or waived in writing by Administrative Agent
and the Lenders (the “Effective Date”):
(aq)This Agreement shall be executed by each Obligor party hereto,
Administrative Agent and Lenders, and counterparts hereof as so executed shall
have been delivered to Administrative Agent, together with:
h.copies of proper UCC-1 financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in the jurisdictions necessary to perfect the
Liens on assets of each of the Obligors created under this Agreement and the
other Security Documents, constituting the Collateral, and
i.evidence that all other actions, recordings and filings required on the
Effective Date pursuant to this Agreement and the other Security Documents
necessary to perfect the Liens created thereby on the Collateral (subject to no
Lien other than Permitted Liens) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory


82






--------------------------------------------------------------------------------



to the Administrative Agent (including receipt of customary lien searches and
UCC-3 termination statements);
(ar)A Guaranty shall be executed by each Subsidiary required to be a Guarantor
on the Effective Date and Administrative Agent, and counterparts thereof as so
executed shall have been delivered to Administrative Agent;
(as)Each Pledge Agreement, Copyright Security Agreement, Patent Security
Agreement, Trademark Security Agreement and Deposit Account Control Agreement
(as applicable), in each case, shall be executed by each applicable Obligor and
Administrative Agent, and counterparts thereof as so executed shall have been
delivered to Administrative Agent;
(at)Administrative Agent shall have entered into an Intercreditor Agreement with
the Borrower and ABL Administrative Agent in form and substance reasonably
satisfactory to Administrative Agent;
(au)Administrative Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of Obligors
certifying that, after giving effect to the initial Loans and transactions
hereunder occurring on the Effective Date, (i) the Obligors (taken as a whole)
are Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects as of the Effective Date, except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be brought down to the Effective Date), in which case the same shall
continue on the Effective Date to be true and correct as of the applicable
specified date (or, in the event such representations and warranties are
qualified by materiality or material adverse effect or language of similar
import, such representations shall be true and correct in all respects as of the
Effective Date);
(av)Administrative Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown and (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility;
(aw)Administrative Agent shall have received good standing certificates, as
applicable, for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification;
(ax)Administrative Agent shall have received final executed copies of the ABL
Loan Documents, and all related agreements, documents and instruments as in
effect on the Effective Date all of which shall be reasonably satisfactory in
form and substance to Administrative Agent and the transactions contemplated by
such documentation shall be consummated prior or in simultaneously therewith the
making of the initial Advance;


83






--------------------------------------------------------------------------------



(ay)Administrative Agent shall have received evidence that a notice of
redemption has been issued in respect of the Second Lien Notes in accordance
with the terms of the Indenture;
(az)Administrative Agent shall have received written opinions of (i) Gibson,
Dunn & Crutcher LLP, (ii) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
LLP and (iii) Ahlers & Cooney, P.C., all such opinions to be in form and
substance reasonably satisfactory to Administrative Agent;
(ba)Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Senior Officer of the Borrower,
together with all attachments contemplated thereby; and
(bb)the Borrower shall have paid all reasonable and documented out-of-pocket
fees and expenses of Administrative Agent and of legal counsel to Administrative
Agent that have been invoiced on or prior to the Effective Date in connection
with the preparation, negotiation, execution and delivery of this Agreement.
b..Conditions Precedent to All Credit Extensions
. Administrative Agent and Lenders shall not be required to fund any Loans
unless the following conditions are satisfied:
(bc)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(bd)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date, and, in each such case,
shall be true and correct in all material respects as of such earlier date); and
(be)All conditions precedent in any other Loan Document shall be satisfied or
waived.
Each request (or deemed request) by the Borrower for funding of a Loan or grant
of an accommodation shall constitute a representation by the Borrower that the
foregoing conditions are satisfied or waived on the date of such request and on
the date of such funding, issuance or grant.
SECTION 7.COLLATERAL
a..Grant of Security Interest
. To secure the prompt payment and performance of all Obligations, the Borrower
and each Guarantor hereby grant to Administrative Agent for the benefit of
Secured Parties (in such capacity, a collateral agent), a continuing security
interest in and Lien upon all Property of the Borrower and each Guarantor,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:


84






--------------------------------------------------------------------------------



(bf)all Accounts;
(bg)all Chattel Paper, including electronic chattel paper;
(bh)all Commercial Tort Claims listed on Schedule 7.1 (as amended from time to
time);
(bi)all Deposit Accounts;
(bj)all Documents;
(bk)all General Intangibles, including Intellectual Property (excluding
applications filed in the United States Patent and Trademark Office to register
trademarks or service marks on the basis of any Obligor’s “intent to use” such
trademarks or service marks unless and until the filing of a “Statement of Use”
or “Amendment to Allege Use” has been filed and accepted, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral) and contracts that prohibit the granting of
security interests or encumbrances);
(bl)all Goods, including Inventory, Equipment and fixtures;
(bm)all Instruments;
(bn)all Investment Property;
(bo)all Licenses;
(bp)all Letter-of-Credit Rights;
(bq)all Supporting Obligations;
(br)all monies, whether or not in the possession or under the control of
Administrative Agent, a Lender, or a bailee or Affiliate of Administrative Agent
or a Lender, including any Cash Collateral;
(bs)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(bt)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets subject to a
certificate of title the perfection of a security interest in which is excluded
from the UCC in the relevant jurisdiction; (ii) any General Intangible or other
rights arising under contracts, Instruments, licenses, license agreements
(including Licenses) or other documents, and any joint venture or minority
Equity Interests, in each case, to the extent


85






--------------------------------------------------------------------------------



(and only to the extent) that the grant of a security interest would (x)
constitute a violation of a restriction (so long as such restriction is not
entered into in contemplation of the grant by a Grantor of a security interest
pursuant to this Agreement or, in the case of the Acquisition of any such
Property after the date hereof, in contemplation of such Acquisition) in favor
of a third party on such grant, unless and until any required consents shall
have been obtained, (y) give any other party the right to terminate its
obligations thereunder, or (z) violate any law, provided, however, that (1) any
portion of any such General Intangible or other right or Equity Interests shall
cease to be excluded pursuant to this clause (ii) at the time and to the extent
that the grant of a security interest therein does not result in any of the
consequences specified above and (2) the limitation set forth in this clause
(ii) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such General Intangible or
other right or Equity Interests, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the New York UCC, (iii) Property (and proceeds
thereof) owned by any Obligor on the date hereof or hereafter acquired that is
subject to a Lien securing a purchase money obligation or Capital Lease
permitted to be incurred pursuant to this Agreement, for so long as the contract
or other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capital Lease) validly prohibits the
creation of any other Lien on such Property (and, in the case of Property
hereafter acquired, so long as such prohibition was not entered into in
contemplation of such acquisition); (iv) applications filed in the United States
Patent and Trademark Office to register trademarks or service marks on the basis
of any Obligor’s “intent to use” such trademarks or service marks unless and
until the filing of a “Statement of Use” or “Amendment to Allege Use” has been
filed and accepted, whereupon such applications shall be automatically subject
to the Lien granted herein and deemed included in the Collateral; (v) any
property or assets to the extent that such grant of a security interest is
prohibited by any Applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to such Applicable Law; (vi) more than 65% of
the Equity Interests of any Foreign Subsidiary or any Foreign Holding Company
which represent Voting Stock to the extent a greater percentage would result in
adverse tax consequences to the Borrower; (vii) all tax, payroll, employee
benefit, fiduciary and trust accounts; (viii) accounts receivable and any assets
related thereto owned by an Excluded Receivables Subsidiary or which the
Borrower or its Subsidiaries have agreed to transfer to an Excluded Receivables
Subsidiary; (ix) de minimus Equity Interests of any indirect Foreign Subsidiary
or other foreign Person directly held by the Borrower or any Guarantor solely
for the benefit of any Person other than the Borrower or any Guarantor; (x) cash
collateral that is the subject of a deposit or pledge constituting a Permitted
Lien, but only to the extent the agreements governing such deposit or pledge
prohibit the existence of a Lien therein in favor of the Administrative Agent;
(xi) Margin Stock; (xii) any leasehold interest in Real Estate; or (xiii)
Property in circumstances where the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining or perfecting a security interest in
such Property is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby (clauses (i) through (xiii) collectively, the
“Excluded Collateral”). Furthermore, any assets or Property constituting
“Excluded Collateral” are expressly excluded from each term used in the
definition of Collateral (and any component definition thereof).
b..[Reserved]
.


86






--------------------------------------------------------------------------------



c..Lien on Deposit Accounts; Cash Collateral
.
i...Deposit Accounts
. To further secure the prompt payment and performance of all Obligations, the
Borrower and each Guarantor hereby grants to Administrative Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of the Borrower or such Guarantor that
otherwise constitutes Collateral hereunder, including any sums in any blocked or
lockbox account into which sums are swept.
ii...Cash Collateral
. Any Cash Collateral shall be invested, at the Borrower’s election, in Cash
Equivalents, and Administrative Agent shall have no responsibility for any
investment or loss. The Borrower and each Guarantor hereby grant to
Administrative Agent, for the benefit of Secured Parties, a security interest in
all Cash Collateral held from time to time and all proceeds thereof, as security
for the Obligations, whether such Cash Collateral is held in a Cash Collateral
Account or elsewhere. Administrative Agent may apply Cash Collateral in Deposit
Accounts to the payment of any Obligations in accordance with the provisions of
Section 5.6, as they become due and payable. Each Cash Collateral Account and
all Cash Collateral shall be under the sole dominion and control of
Administrative Agent. None of the Borrower, any Guarantor or any other Person
claiming through or on behalf of the Borrower or any Guarantor shall have any
right to any Cash Collateral, until Full Payment of all Obligations or such
amounts are due to be returned to the Borrower in accordance with the terms of
this Agreement.
d..Real Estate Collateral
.
i...Lien on Real Estate (Post-Closing)
. The Obligations shall also be secured by Mortgages upon all Mortgaged
Properties owned in fee by the applicable Obligor, as listed on Schedule 7.4
hereto. With respect to such Mortgaged Properties, within 90 days after the
Effective Date, or such longer period as the Administrative Agent may reasonably
agree, the Mortgages shall be duly recorded, at the Borrower’s or such other
applicable Obligor’s expense, in each office where such recording is required to
constitute a fully perfected Lien on the Real Estate covered thereby, and all
other Real Estate Documents shall be delivered to the Administrative Agent. No
Mortgages on leasehold interests in Real Estate shall be required.
ii...Lien on Real Estate (After-Acquired)
. If the Borrower or any other Obligor acquires any fee owned Real Estate
hereafter that constitutes Mortgaged Property, the Borrower or such other
Obligor shall promptly notify Administrative Agent of such acquisition and
shall, no earlier than 45 days after Administrative Agent’s request (and, in any
case, only after confirmation from all Lenders of


87






--------------------------------------------------------------------------------



satisfactory completion of flood due diligence and flood insurance compliance
procedures in respect of Flood Insurance Laws), but no later than 90 days after
Administrative Agent’s request (or such longer period as the Administrative
Agent may reasonably agree or as may be required for completion of such flood
due diligence and flood insurance compliance procedures in respect of Flood
Insurance Laws), execute, deliver and record a Mortgage sufficient to create a
first priority Lien (subject to Permitted Liens) in favor of Administrative
Agent on such Real Estate, and deliver all other Real Estate Documents.
e..Other Collateral
.
i...Commercial Tort Claims
. Concurrently with the delivery of each Compliance Certificate pursuant to
Section 10.1.2(c), the Borrower and each Guarantor shall notify Administrative
Agent in writing of any Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $1,000,000)
that is held by the Borrower or such Guarantor to the extent Agent was not
previously notified about the existence of such Commercial Tort Claim and, upon
Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to confer upon Administrative Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien (subject
to Permitted Liens) upon such claim.
ii...Certain After-Acquired Collateral
. Concurrently with the delivery of each Compliance Certificate pursuant to
Section 10.1.2(c), the Borrower and each Guarantor shall notify Administrative
Agent in writing if, after the Effective Date, the Borrower or such Guarantor
obtains any interest in any Collateral consisting of Deposit Accounts, Chattel
Paper, Documents, Instruments, Investment Property or Letter-of-Credit Rights to
the extent Administrative Agent was not previously notified about the existence
of such Collateral, and, upon Administrative Agent’s request, shall promptly
take such actions as Administrative Agent deems appropriate to effect
Administrative Agent’s duly perfected, first priority (subject to Permitted
Liens) Lien upon such Collateral (which is not yet subject to a Lien in favor of
Administrative Agent), including, to the extent obtained in connection with the
ABL Loan Documents, any appropriate possession, control agreement or lien
waiver. Concurrently with the delivery of each Compliance Certificate pursuant
to Section 10.1.2(c), the Borrower and each Guarantor shall notify
Administrative Agent of any registrations or applications for registration of
Intellectual Property obtained by the Borrower or such Guarantor (whether by
application with the United States Patent and Trademark Office the United States
Copyright Office, or an equivalent thereof in any state of the United States or
foreign jurisdiction, or acquisition of an Intellectual Property application or
registration by purchase or assignment, or where a registration of a Trademark
is issued hereafter to any Obligor resulting from a pending intent to use
trademark application, or where registration of any Intellectual Property is
issued hereafter to any Obligor as a result of any application now or hereafter
pending to the extent a security interest in such application has not already
been granted to or recorded on behalf of the Administrative Agent (collectively,
“After-Acquired Intellectual Property”)) since the last


88






--------------------------------------------------------------------------------



day of the previous Fiscal Quarter to the extent Administrative Agent was not
previously notified about the existence of such Intellectual Property, including
the owner of such Intellectual Property and a detailed description thereof. At
the time of notification of After-Acquired Intellectual Property, each relevant
Obligor shall deliver to the Administrative Agent, at such Obligor’s expense, a
Patent Security Agreement, Trademark Security Agreement and/or Copyright
Security Agreement, as applicable, covering such After-Acquired Intellectual
Property, for recording with the United States Patent and Trademark Office or
United States Copyright Office, as applicable.
iii...[Reserved]
.
f..No Assumption of Liability
. The Lien on Collateral granted hereunder is given as security only and shall
not subject Administrative Agent or any Lender to, or in any way modify, any
obligation or liability of the Borrower or any Guarantor relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.
g..Further Assurances
. All Liens granted to Administrative Agent under the Loan Documents are for the
benefit of Secured Parties. Promptly following written request, the Borrower and
each Guarantor shall deliver such instruments, collateral assignments, or other
documents or agreements, and shall take such actions, as Administrative Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. The
Borrower and each Guarantor authorizes Administrative Agent to file any
financing statement that indicates the Collateral as “all assets” or “all
personal property” of the Borrower or such Guarantor, as applicable, or words to
similar effect. Anything contained herein or in any other Loan Document to the
contrary notwithstanding, neither the Borrower nor any other Obligor shall be
required (i) to execute and deliver any document or instrument governed by any
law other than the laws of the United States or a political subdivision thereof,
(ii) with respect to any interests in Intellectual Property of the Borrower or
any other Obligor, to file or record in favor of the Administrative Agent any
agreement, notice or instrument with any office other than the United States
Patent and Trademark Office, the United States Copyright Office, or any
applicable office of a political subdivision of the United States, and (iii) to
obtain any landlord, collateral access, warehousemen, carrier or similar
agreement except to the extent required pursuant to the ABL Loan Documents.
h..Foreign Subsidiary Stock
. The Collateral shall include only 65% of the Voting Stock of any Foreign
Subsidiary to the extent such Voting Stock secures any Obligation.
SECTION 8.COLLATERAL ADMINISTRATION
a..Administration of Equipment


89






--------------------------------------------------------------------------------



.
i...Records and Schedules of Equipment
. The Borrower and each Guarantor shall keep accurate and complete records of
its Equipment, including kind, quantity, cost, acquisitions and dispositions
thereof.
ii...Dispositions of Equipment
. Neither Borrower or any Guarantor shall sell, lease or otherwise dispose of
any Equipment, without the prior written consent of Administrative Agent, other
than in connection with a Permitted Asset Disposition.
iii...Condition of Equipment
. The Equipment is in satisfactory operating condition and repair, and all
necessary replacements and repairs have been made so that the value and
operating efficiency of the Equipment is preserved at all times, reasonable
wear, tear, casualty and condemnation excepted.
b..Administration of Deposit Accounts
. Schedule 8.2 sets forth all Deposit Accounts maintained by the Borrower and
each Guarantor as of the Effective Date. The Borrower and each Guarantor shall
take all actions necessary to establish Administrative Agent’s control of each
such Deposit Account (other than an account exclusively used for payroll,
payroll taxes, taxes, employee benefits, fiduciary or trust accounts or an
account containing not more than $10,000 at any time (other than petty cash
accounts in an aggregate amount for all such accounts not to exceed $200,000)).
The Borrower or the applicable Guarantor shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than (i)
Administrative Agent, (ii) ABL Administrative Agent on a first priority basis
and (iii) the depositary bank maintaining the account for the applicable
Obligor) to have control over a Deposit Account or any Property deposited
therein. Concurrently with the delivery of each Compliance Certificate pursuant
to Section 10.1.2(c), the Borrower and each Guarantor shall promptly notify
Administrative Agent of any opening or closing of a Deposit Account and, with
the consent of Administrative Agent, will amend Schedule 8.2 to reflect same.
c..General Provisions
.
i...Insurance of Collateral; Condemnation Proceeds
.
(bu)The Borrower and each Guarantor shall maintain insurance with respect to the
Collateral and the Properties and businesses of the Borrower and the
Subsidiaries, in each case, with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower.


90






--------------------------------------------------------------------------------



From time to time upon Administrative Agent’s reasonable request, the Borrower
and each Guarantor shall promptly deliver to Administrative Agent the certified
copies of its insurance policies and updated flood plain searches. Unless
Administrative Agent shall agree otherwise, each policy shall include
endorsements reasonable satisfactory to Administrative Agent (i) showing
Administrative Agent as additional insured or loss payee; (ii) to the extent
available requiring 30 days prior written notice to Administrative Agent in the
event of cancellation of the policy for any reason whatsoever; and (iii) to the
extent available specifying that the interest of Administrative Agent shall not
be impaired or invalidated by any act or neglect of the Borrower, any Guarantor
or the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy. If the Borrower or any
Guarantor fails to provide and pay for any insurance required by this Section,
Administrative Agent may, at its option, but shall not be required to, procure
the insurance and charge the Borrower therefor. While no Event of Default
exists, the Borrower and each Guarantor may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Administrative Agent
to the extent required by Section 5.3.1(a). If an Event of Default exists, only
Administrative Agent shall be authorized to settle, adjust and compromise such
claims, in any case subject to the Intercreditor Agreement.
(bv)Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance or business interruption insurance) relating to any Collateral and
any awards arising from condemnation of any Collateral shall be applied to the
extent required by, and otherwise in accordance with, Section 5.3.1(b).
ii...Protection of Collateral
. All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by Administrative Agent to any Person to realize upon any Collateral, shall
be borne and paid by the Borrower. Administrative Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Administrative Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at the Borrower’s sole
risk.
iii...Defense of Title to Collateral
. The Borrower and each Guarantor shall at all times defend its title to
Collateral and Administrative Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens and other claims or demands
permitted to exist hereunder.
d..Power of Attorney
. The Borrower and each Guarantor hereby irrevocably constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent) as the
Borrower’s and such Guarantor’s true and lawful attorney (and agent-in-fact) for
the purposes provided in this Section 8.4. Administrative Agent, or
Administrative Agent’s designee, may, without notice and in


91






--------------------------------------------------------------------------------



either its or the Borrower’s or such Guarantor’s name, but at the cost and
expense of the Borrower:
(bw)Endorse the Borrower’s or such Guarantor’s name on any Payment Item or other
proceeds of Collateral (including proceeds of insurance) that come into
Administrative Agent’s possession or control in accordance with the terms of the
Loan Documents; and
(bx)During an Event of Default, (i) settle, adjust, modify, compromise,
discharge or release any Collateral, or any legal proceedings brought to collect
Collateral; (ii) sell or assign any Collateral upon such terms, for such amounts
and at such times as Administrative Agent deems advisable; (iii) collect,
liquidate and receive balances in Deposit Accounts or investment accounts, and
take control, in any manner, of proceeds of Collateral; (iv) prepare, file and
sign the Borrower’s or such Guarantor’s name to any notice, assignment or
satisfaction of Lien or similar document (including, without limitation, in
respect of any assignment of Intellectual Property); (v) receive, open and
dispose of mail addressed to the Borrower or such Guarantor, and notify postal
authorities to deliver any such mail to an address designated by Administrative
Agent; (vi) endorse any Chattel Paper, Document, Instrument, bill of lading, or
other document or agreement relating to any Inventory or other Collateral; (vii)
to the extent the Borrower or such Guarantor has rights sufficient to allow
Administrative Agent to do so, use information contained in any data processing,
electronic or information systems relating to Collateral; (viii) make and adjust
claims under insurance policies; (ix) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which the Borrower or such Guarantor is a beneficiary; and
(x) take all other actions as Administrative Agent deems appropriate to fulfill
the Borrower’s and each Guarantor’s obligations under the Loan Documents.
SECTION 9.REPRESENTATIONS AND WARRANTIES
a..General Representations and Warranties
. To induce Administrative Agent and Lenders to enter into this Agreement and to
make available the Term Loan Commitments and Loans, the Borrower and each
Guarantor represents and warrants that:
i...Organization and Qualification
. Each Obligor is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization. Each Obligor
is duly qualified, authorized to do business and in good standing (if
applicable) as a foreign corporation or company in each jurisdiction where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect. No Obligor is an EEA Financial Institution.
ii...Power and Authority
. Each Obligor is duly authorized to execute, deliver and perform its Loan
Documents. The execution, delivery and performance of the Loan Documents have
been duly authorized by all necessary action, and do not (a) require any consent
or approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic


92






--------------------------------------------------------------------------------



Documents of any Obligor; (c) violate or cause a default under any Applicable
Law, Material Contract or Restrictive Agreement, including the ABL Loan
Documents, except to the extent such violation or default could not reasonably
be expected to result in a Material Adverse Effect; or (d) result in or require
the imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor.
iii...Enforceability
. Each Loan Document is a legal, valid and binding obligation of each Obligor
party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and (ii) with respect
to enforceability against Foreign Subsidiaries or under foreign laws, the effect
of foreign laws, rules and regulation as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries and intercompany Debt owed by Foreign
Subsidiaries.
iv...Capital Structure
. Schedule 9.1.4 shows, for each Obligor, its name, its jurisdiction of
organization, its authorized and issued Equity Interests, (except in the case of
the Borrower) the holders of its Equity Interests, and (to the extent the
Borrower or another Obligor is a party thereto) all agreements binding on such
holders with respect to their Equity Interests as of the Effective Date. Except
as disclosed on Schedule 9.1.4, in the five years preceding the Effective Date,
no Obligor has acquired any substantial assets outside the Ordinary Course of
Business from any other Person nor been the surviving entity in a merger or
combination. The Borrower and each Guarantor has good title to its Equity
Interests in its Subsidiaries, subject only to Administrative Agent’s Lien and
other Permitted Liens, and all such Equity Interests are duly issued, (and in
the case of any Subsidiary that is a United States corporation) fully paid and
non-assessable to the extent applicable. Except as set forth on Schedule 9.1.4,
as of the Effective Date, there are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Subsidiary.
v...Title to Properties; Priority of Liens
. The Borrower and each applicable Subsidiary has good and marketable title to
(or valid leasehold interests in) all of its material Real Estate, and good and
marketable title to all of its material personal Property, including all such
Property reflected in any financial statements delivered to Administrative Agent
or Lenders, in each case free of Liens except Permitted Liens and minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such Property for its intended purposes. To
the extent required by the Loan Documents, all Liens of Administrative Agent in
the Collateral are duly perfected, valid and enforceable first priority Liens
(subject to the terms of the Intercreditor Agreement), subject only to Permitted
Liens and minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such Property for its
intended purposes (provided, however, that (i) for registered United States
copyrights, the security interest will be perfected upon filing, to the extent
perfection of a security interest can be accomplished by such a filing, of the
Copyright Security Agreement with the United States Copyright Office and (ii)
for Real Estate that is subject to a Mortgage, the security interest


93






--------------------------------------------------------------------------------



will be perfected upon the recording of a Mortgage, to the extent perfection of
a security interest can be accomplished by such a filing), and such perfected
security interest is to such extent enforceable as such against any and all
creditors of and purchasers from Obligors in the United States.
vi...[Reserved]
.
vii...Financial Statements
. The consolidated balance sheets, and related statements of income, cash flow
and shareholder’s equity, of the Borrower and Subsidiaries that have been and
are hereafter delivered to Administrative Agent and Lenders, are prepared in
accordance with GAAP, and fairly present in all material respects the financial
positions and results of operations of the Borrower and Subsidiaries at the
dates and for the periods indicated, subject to, in the case of monthly or
quarterly balance sheets and related statements, the absence of footnotes and
year end audit adjustments. All projections delivered by the Obligors to
Administrative Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2016, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.
viii...Surety Obligations
. Neither the Borrower nor any Subsidiary is obligated as surety or indemnitor
under any bond or other contract that assures payment or performance of any
obligation of any Person, except as permitted hereunder.
ix...Taxes
. The Borrower and each Subsidiary has filed all federal, state, national,
regional, provincial and material local tax returns and other material reports
and all other tax returns and reports and all state and foreign income reports
and declarations required by any jurisdiction to which any of them is subject
that it is required by law to file, and has paid, or made provision for the
payment of, all material Taxes upon it, its income and its Properties that are
due and payable, except to the extent being Properly Contested. The provision
for Taxes on the books of the Borrower and each Subsidiary is adequate for all
years not closed by applicable statutes, and for its current Fiscal Year.
x...[Reserved]
.
xi...Intellectual Property


94






--------------------------------------------------------------------------------



. Each Obligor owns or otherwise has the lawful right to use all Intellectual
Property used in the conduct of its business, except to the extent that any
failure to own or have such rights to use any Intellectual Property would not
reasonably be expected to result in a Material Adverse Effect. There is no
pending or, to the Borrower’s or any Guarantor’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor or any of their Property
that could reasonably be expected to have a Material Adverse Effect. All
Intellectual Property registered or applied for with the United States Patent
and Trademark Office, the United States Copyright Office, or an equivalent
thereof in any state of the United States or any foreign jurisdiction, that is
owned by any Obligor as of the Effective Date is shown on Schedule 9.1.11.
xii...Governmental Approvals
. The Borrower and each Subsidiary has, is in compliance with, and is in good
standing with respect to, all Governmental Approvals necessary to conduct its
business and to own, lease and operate its Properties except to the extent the
failure to have such Governmental Approval, to be in compliance therewith or
otherwise to be in good standing in respect thereof would not reasonably be
expected to result in a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and the Borrower and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where the
failure to possess any such effective license, permit or certificate, or any
noncompliance therewith, could not reasonably be expected to have a Material
Adverse Effect.
xiii...Compliance with Laws
. The Borrower and each Subsidiary has duly complied, and its Properties and
business operations are in compliance, in all material respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect. There have been no citations, notices or orders
of material noncompliance issued to the Borrower or any Subsidiary under any
Applicable Law which could reasonably be expected to have a Material Adverse
Effect. No Inventory has been produced in violation of the FLSA.
xiv...Compliance with Environmental Laws
. Except as disclosed on Schedule 9.1.14, as of the Effective Date, no Obligor’s
past or present operations, Real Estate or other Properties are subject to any
federal, state or local investigation to determine whether any remedial action
of a material nature is needed to address any environmental pollution, hazardous
material or environmental clean-up. No Obligor has received any Environmental
Notice which would reasonably be expected to result in a material liability to
the Borrower or any Guarantor. No Obligor has any contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
where such liability could reasonably be expected to result in a Material
Adverse Effect.
xv...Burdensome Contracts


95






--------------------------------------------------------------------------------



. Neither the Borrower nor any Subsidiary is a party or subject to any contract,
agreement or charter restriction that could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15 as of
the date hereof or as otherwise permitted pursuant to Section 10.2.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.
xvi...Litigation
. Except as shown on Schedule 9.1.16, there are no proceedings or investigations
pending or, to the Borrower’s or any Guarantor’s knowledge, threatened against
the Borrower or any Subsidiary, or any of their businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect.
xvii...No Defaults
. No event or circumstance has occurred or exists that constitutes a Default or
Event of Default. No Obligor is in default, and no event or circumstance has
occurred or exists that with the passage of time or giving of notice would
constitute a default (after giving effect to any cure or grace period and
waivers or amendments thereof), under any Material Contract or any Restrictive
Agreement that (in the case of any Restrictive Agreement) could reasonably be
expected to have a Material Adverse Effect. As of the date hereof, there is no
basis upon which any party (other than the Borrower or Subsidiary) could
terminate a Material Contract prior to its scheduled termination date.
xviii...ERISA
.
(by)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or prototype opinion from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of the Borrower or any Guarantor, nothing has occurred which
would reasonably be expected to prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(bz)There are no pending or, to the knowledge of the Borrower or any Guarantor,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect.


96






--------------------------------------------------------------------------------



(ca)No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(cb)Except as disclosed on Schedule 9.1.18 or as could not reasonably be
expected to have a Material Adverse Effect, with respect to any Foreign Plan,
(i) all employer and employee contributions required by law or by the terms of
the Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
xix...Trade Relations
. There exists no actual or threatened termination, limitation or modification
of any business relationship between the Borrower or any Subsidiary and any
customer or supplier, or any group of customers or suppliers, that could
reasonably be expected to result in a Material Adverse Effect.
xx...Labor Relations
. Except as described on Schedule 9.1.20, as of the date hereof no Obligor is
party to or bound by any collective bargaining agreement, or material management
agreement or consulting agreement. Except as described on Schedule 9.1.20, as of
the date hereof there are no material grievances, disputes or controversies with
any union or other organization of any Obligor’s employees, or, to the
Borrower’s or any Guarantor’s knowledge, any asserted or threatened strikes,
work stoppages or demands for collective bargaining.
xxi...[Reserved]
xxii...Not a Regulated Entity
. No Obligor is (a) an “investment company” or a “person directly or indirectly
controlled by or acting on behalf of an investment company” within the meaning
of the Investment Company Act of 1940; or (b) subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any public utilities code or any
other Applicable Law regarding its authority to incur Debt.


97






--------------------------------------------------------------------------------



xxiii...Margin Stock
. Neither the Borrower nor any Subsidiary is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Loan proceeds will be used by the
Borrower or any Guarantor to purchase or carry, or to reduce or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.
xxiv...OFAC
. Neither the Borrower nor any Subsidiary, nor to the knowledge of the Borrower
or any Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is currently the subject
or target of any Sanction or is located, organized or resident in a Designated
Jurisdiction.
xxv...Anti-Corruption Laws
. The Borrower and each Subsidiary and their respective directors, officers and
employees and, to the knowledge of the Borrower and each Guarantor, the agents
of the Borrower and the Subsidiaries, are in compliance with the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) and any other applicable anti-corruption law in all material respects.
The Obligors have instituted and maintain policies and procedures designed to
promote and achieve continued compliance with such laws.
xxvi...Delivery of ABL Loan Documents
. Administrative Agent has received complete copies of the ABL Credit Agreement
and each “Security Document” (as such term, or any analogous term, is defined in
the ABL Credit Agreement) and all material amendments thereto, other than such
documents as are the subject of a customary confidentiality undertaking (it
being understood that if any information is withheld in reliance on the
foregoing exception, the Borrower shall advise the Administrative Agent of such
fact and the Borrower or any of the Obligors shall, following a reasonable
request from the Administrative Agent or a Lender, use commercially reasonable
efforts to furnish the relevant information by alternative means that would not
violate the relevant obligation of confidentiality, including by requesting
consent from the applicable counterparty to disclose such information). None of
such documents and agreements has been amended or supplemented, nor have any of
the provisions thereof been waived, except in accordance with the Intercreditor
Agreement.
xxvii...Insurance
. The Properties and businesses of the Borrower and the Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operate. All such insurance policies are in full force and effect, all premiums
have been duly paid and none of the Borrower or the Subsidiaries has received a
written notice of violation or cancelation thereof.


98






--------------------------------------------------------------------------------



xxviii...EEA Financial Institutions
. Neither the Borrower nor any Guarantor is an EEA Financial Institution.
xxix...Use of Proceeds
. The proceeds of the Loans shall be used only in accordance with Section 2.1.3.
b..Complete Disclosure
. No Loan Document (as amended, restated, amended and restated, supplemented,
modified or updated as provided for herein) (including, without limitation, any
financial statements delivered to Administrative Agent or Lenders at any time),
other than (i) projections, budgets, estimates and other forward looking
statements, and (ii) information of a general economic or general industry
nature, contained, when delivered to Administrative Agent or Lenders and taken
as a whole, any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading in light of all of the circumstances under which such statements are
made (after giving effect to all supplements and updates thereto). There is no
fact or circumstance that any Obligor has failed to disclose to Administrative
Agent in writing that could reasonably be expected to have a Material Adverse
Effect.
SECTION 10.COVENANTS AND CONTINUING AGREEMENTS
a..Affirmative Covenants
. As long as any Term Loan Commitments or Term Loans remain outstanding (other
than contingent obligations), the Borrower shall, and shall cause each
Subsidiary to:
i...Inspections; Appraisals.
(cc)Permit Administrative Agent from time to time, subject (except when an Event
of Default exists) to reasonable prior notice and normal business hours, to
visit and inspect the Properties of the Borrower or any Subsidiary, inspect,
audit and make extracts from the Borrower’s or any Subsidiary’s books and
records (other than information which is subject to attorney-client privilege or
would result in a breach of a confidentiality obligation of the Obligors to any
other Person), and discuss with its officers, employees, agents, advisors and
independent accountants the Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense; provided, however, the
Obligors shall, absent a continuing Event of Default, be given the opportunity
to be present at any communications with their accountants. Neither
Administrative Agent nor any Lender shall have any duty to the Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with the Borrower.
(cd)Reimburse Administrative Agent for all reasonable charges, costs and
expenses of Administrative Agent in connection with examinations of any
Obligor’s books and records or any other financial or Collateral matters as
Administrative Agent deems appropriate, limited to once per Fiscal Year except
following the occurrence and during the continuance of any Default or Event of
Default.


99






--------------------------------------------------------------------------------



ii...Financial and Other Information
. Keep adequate records and books of account with respect to its business
activities, in which proper entries are made in accordance with GAAP in all
material respects reflecting all financial transactions; and furnish to
Administrative Agent and Lenders:
(ce)as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on a consolidated basis for the Borrower and Subsidiaries, which
consolidated statements shall be audited and certified (without any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, other than any such qualification or exception that
is expressly solely with respect to, or expressly resulting solely from, (x) an
upcoming maturity date under any Debt occurring within one year from the time
such report is delivered or (y) any potential inability to satisfy the financial
covenants set forth in Section 10.3 on a future date or in a future period) by
any independent certified public accountants of nationally recognized standing
selected by the Borrower, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;
(cf)as soon as available, and in any event within 45 days after the end of the
first three Fiscal Quarters of each Fiscal Year, unaudited balance sheets as of
the end of such Fiscal Quarter and the related statements of income and cash
flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on consolidated basis for the Borrower and Subsidiaries, setting forth
in comparative form corresponding figures for the preceding Fiscal Year and
certified by a Senior Officer of the Borrower as prepared in accordance with
GAAP and fairly presenting in all material respects the financial position and
results of operations for such Fiscal Quarter and period, subject to normal
yearend adjustments and the absence of footnotes;
(cg)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Administrative Agent while an Event of
Default exists a Compliance Certificate executed by a Senior Officer of the
Borrower;
(ch)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters (if any) and other material reports submitted
to the Borrower or any Guarantor by its accountants in connection with such
financial statements;
(ci)concurrently with delivery of financial statements under clause (b) above,
at the end of any Fiscal Quarter, a written report satisfactory in form and
scope to Administrative Agent, as to all Hedging Agreements entered into by the
Borrower or any Guarantor, including, without limitation, detailed calculations
with respect to the conversion values of all currency exchange Hedging
Agreements and such other items as Administrative Agent, in its sole discretion,
may from time to time request;
(cj)not later than 30 days after the end of each Fiscal Year, projections of
Borrower’s consolidated balance sheets, results of operations, and cash flow,
quarter by quarter for the next Fiscal Year;


100






--------------------------------------------------------------------------------



(ck)promptly upon availability, copies of the Borrower’s five-year strategic
plan and any updates thereto;
(cl)promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that the Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that the Borrower or any
Guarantor files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by the Borrower or any Guarantor to
the public concerning material changes to or developments in the business of the
Borrower or any Guarantor;
(cm)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with any Pension Plan, and promptly following
Administrative Agent’s request, after the sending or filing thereof, copies of
any annual report to be filed in connection with each other Plan or Foreign
Plan;
(cn)to the extent not already provided, copies of all notices sent to the ABL
Lenders pursuant to the ABL Loan Documents in respect of any default or other
material event thereunder;
(co)concurrently with delivery of financial statements under clause (a) above, a
supplemental or updated Perfection Certificate; and
(cp)such other reports and information (financial or otherwise, including,
without limitation, consolidating balance sheets, related statements of income,
cash flow and shareholder’s equity, but excluding any information subject to the
attorney-client privilege or other confidentiality arrangements with third
parties) promptly following Administrative Agent’s request therefor from time to
time in connection with any Collateral or the Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Administrative Agent may be made available by Administrative
Agent to Lenders by posting such information on the Platform. Information
delivered pursuant to this Section 10.1.2 may also be delivered by electronic
communication pursuant to procedures approved by Administrative Agent pursuant
to Section 15.4 hereto. Information required to be delivered pursuant to this
Section 10.1.2 (to the extent not made available as set forth above) shall be
deemed to have been delivered to Administrative Agent on the date on which such
information has been posted on (i) the Borrower’s website on the Internet at
http://www.cvgrp.com or (ii) are made available via EDGAR, or any successor
system of the SEC, on the Borrower’s Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, or 8-K, as applicable. Information required to be delivered
pursuant to this Section 10.1.2 shall be in a format which is suitable for
transmission.
Unless (i) expressly marked by the Borrower as “PUBLIC” or (ii) copies of the
Borrower’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.


101






--------------------------------------------------------------------------------



iii...Notices
. Notify Administrative Agent (for further distribution to Lenders) in writing,
promptly after the Borrower’s or any Guarantor’s obtaining knowledge thereof, of
any of the following that affects an Obligor: (a) the threat or commencement of
any proceeding or investigation, whether or not covered by insurance, that could
reasonably be expected to have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract that could reasonably be expected to have a Material Adverse
Effect; (c) any default under or termination of a Material Contract, the ABL
Credit Agreement or any other ABL Loan Document, any Subordinated Debt, or any
contract that relates to Debt (other than intercompany Debt) in any aggregate
amount of $5,000,000 or more; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $2,500,000; (f) the assertion
of any Intellectual Property Claim that could reasonably be expected to have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), that
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor that could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice that could reasonably be expected
to have a Material Adverse Effect or materially impact the value of any Property
of the Borrower or such Guarantor; (i) the occurrence of any ERISA Event that
could reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate; or (j) the discharge of or any withdrawal or
resignation by the Borrower’s independent accountants.
iv...[Reserved]
.
v...Compliance with Laws
. Comply with all Applicable Laws, including ERISA, Environmental Laws, FLSA,
OSHA, Anti-Terrorism Law (in all material respects), and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Law Laws,
which shall not be subject to the “Material Adverse Effect” qualification in
this sentence) or maintain could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, if any
Environmental Release occurs at or on any Properties of the Borrower or any
Subsidiary, it shall act promptly and diligently to investigate and report to
Administrative Agent and all appropriate Governmental Authorities the extent of,
and to make appropriate remedial action to eliminate, such Environmental
Release, whether or not directed to do so by any Governmental Authority, if, as
required by Environmental Law or necessary to preserve the value as a whole of
such Properties.
vi...Taxes
. Pay and discharge all Taxes on or prior to the date which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.


102






--------------------------------------------------------------------------------



vii...Insurance
.
(cq)In addition to the insurance required hereunder with respect to Collateral,
maintain insurance, with financially sound and reputable insurance companies,
with respect to the Properties and business of the Borrower and Subsidiaries of
such type, in such amounts, and with such coverages and deductibles as required
pursuant to Section 8.3.1.
(cr)If any improvements on any Mortgaged Property are at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Obligor to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to Administrative Agent,
and in compliance in all other respects with the Flood Insurance Laws and
Regulation H of the Board of Governors, and (ii) deliver to the Administrative
Agent evidence of such compliance and/or insurance in form and substance
reasonably acceptable to the Administrative Agent.
viii...Licenses
. Keep each License materially affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) in full force and effect
except (i) to the extent not otherwise required herein, (ii) for any Permitted
Asset Disposition or (iii) to the extent any failure to so maintain such License
would not reasonably be expected to result in a Material Adverse Effect.
ix...Future Subsidiaries and Property
. (a) Notify Administrative Agent within five Business Days (or such later date
as agreed to by Administrative Agent) of any Person becoming a Subsidiary
(including, without limitation, upon the formation of any Subsidiary that is a
Division Successor) and cause such Subsidiary (other than an Excluded
Subsidiary) within 30 days of such notice being delivered to Administrative
Agent (or such longer period as the Administrative Agent may reasonably agree,
or solely with respect to Mortgages, as may be required pursuant to Section
10.1.9(c)) to guaranty the Obligations and to execute and deliver such documents
(including with respect to any and all applicable “know your customer”
requirements, which information shall be delivered to Administrative Agent and
the Lenders prior to such Subsidiary being joined as a party hereto),
instruments and agreements and to take such other actions as Administrative
Agent shall require to evidence and perfect a Lien in favor of Administrative
Agent (for the benefit of Secured Parties) on all assets (other than Excluded
Assets) of such Person, including delivery of a Perfection Certificate, all Real
Estate Documents (if applicable) and such legal opinions, each in form and
substance reasonably satisfactory to Administrative Agent, as it shall deem
appropriate. If at any time any Subsidiary that is an Excluded Subsidiary as of
the Effective Date, shall cease to be an Excluded Subsidiary, such Subsidiary
shall be required, no later than 30 days after the delivery of the financial
statements pursuant


103






--------------------------------------------------------------------------------



to Section 10.1.2(b) hereof reflecting such occurrence, to guaranty the
Obligations in accordance with this Section 10.1.
          (b) Upon the acquisition of any property (other than Excluded
Collateral and any Real Estate that does not constitute Mortgaged Property) by
the Borrower or any Guarantor (including, without limitation, any acquisition
pursuant to a Division), which property, in the reasonable judgment of the
Administrative Agent, is not already subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (and where such a
perfected Lien would be required in accordance with the terms of this Agreement
or the other Security Documents), the Borrower and each Guarantor shall, in each
case at the Borrower’s expense, execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent in its reasonable judgment may deem necessary or desirable in obtaining
the full benefits of, or in perfecting and preserving Liens over, such property
(including, without limitation, Mortgages and other Real Estate Documents with
respect to Real Estate constituting Mortgaged Property, supplements to the
Security Documents and other security agreements), in each case, subject to the
terms and conditions otherwise set forth in the Loan Documents with respect to
any class of Collateral.
          (c) Notwithstanding anything herein to the contrary, no Mortgage will
be recorded with respect to Mortgaged Property pursuant to the foregoing until
each Lender expressly requesting flood due diligence has received written notice
of such Mortgage at least 45 days prior to such recording and each such Lender
has confirmed satisfactory completion of flood due diligence and flood insurance
compliance procedures in respect of Flood Insurance Laws.
x...Anti-Corruption and Sanctions Laws
. Maintain in effect policies and procedures designed to promote compliance by
the Borrower, the Subsidiaries, and their respective directors, officers,
employees, and agents with the FCPA and any other applicable anti-corruption
laws.
xi...Maintenance of Properties
. (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
xii...Further Assurances
. Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent,


104






--------------------------------------------------------------------------------



or any Lender through the Administrative Agent, may reasonably require from time
to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject the
Borrower’s or any Subsidiaries’ properties, assets, rights or interests to the
Liens now or hereafter intended to be covered by this Agreement or the other
Security Documents, (iii) perfect and maintain the validity, effectiveness and
priority of this Agreement and any of the other Security Documents and any of
the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which the Borrower or
Subsidiary is or is to be a party.
xiii...Use of Proceeds
. Use the proceeds of the Loans only in accordance with Section 2.1.3.
xiv...Intellectual Property
.
          (a) Process all documents reasonably required to maintain all
registrations and applications for registration of all of each Obligor’s
Intellectual Property, including but not limited to (a) the prompt filing of
affidavits of use and applications for renewals of registration in the United
States Patent and Trademark Office for all of its material registered
Trademarks, (b) the timely payment of all fees and disbursements in connection
therewith as well as any post-issuance fees due in connection with Patents, and
(c) refraining from the abandonment of any filing of affidavit of use or any
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Administrative Agent
(other than with respect to registrations and applications deemed by such
Obligor in its reasonable business judgment to be no longer prudent to pursue).
           (b) Diligently prosecute all applications for registrations of
Intellectual Property listed on Schedule 9.1.11, in each case for such Obligor,
and not abandon any such application prior to exhaustion of all administrative
and judicial remedies, absent written consent of the Administrative Agent (other
than applications that are deemed by such Obligor in its reasonable business
judgment to be no longer prudent to pursue).
xv...Post-Closing Covenants
. Notwithstanding the conditions precedent set forth in Section 6.1, the
Borrower has informed Administrative Agent and the Lenders that certain items
required to be delivered to Administrative Agent or otherwise satisfied as
conditions precedent to the effectiveness of this Agreement will not be
delivered to Administrative Agent as of the date hereof. As an accommodation to
the Borrower and the Guarantors, Administrative Agent and the Lenders have
agreed to make the Term Loans available under this Agreement notwithstanding
that such conditions to closing have not been satisfied (but subject to the
other conditions set forth herein). In consideration of such accommodation, the
Borrower and each Guarantor hereby agrees to take, and cause each Subsidiary to
take, each of the actions described on Schedule


105






--------------------------------------------------------------------------------



10.1.15 attached hereto, in each case in the manner and by the dates set forth
thereon, or such later dates as may be agreed to by Administrative Agent, in its
sole discretion.
b..Negative Covenants
. As long as any Term Loan Commitments or Obligations are outstanding (other
than contingent obligations), the Borrower shall not, and shall cause each
Subsidiary not to:
i...Permitted Debt
. Create, incur, guarantee or suffer to exist any Debt, except:
(cs)the Obligations;
(ct)Subordinated Debt;
(cu)Permitted Purchase Money Debt, to the extent incurred prior to the First
Amendment Effective Date and (to the extent incurred on or after the First
Amendment Effective Date) in an aggregate amount outstanding not to exceed
$100,000;
(cv)Borrowed Money and other Debt (other than the Obligations and Subordinated
Debt), but only to the extent identified on Schedule 10.2.1;
(cw)all obligations arising in connection with Bank Products entered into in the
ordinary course of business,
(cx)Permitted Contingent Obligations;
(cy)Refinancing Debt as long as each Refinancing Condition is satisfied;
(cz)Debt under any Hedging Agreement to the extent such Hedging Agreement is
permitted by this Agreement;
(da)intercompany Debt to the extent permitted by Section 10.2.6, and (ii)
intercompany Debt owed to an Obligor by an Excluded Receivables Subsidiary in
connection with a sale of receivables to such Excluded Receivables Subsidiary
pursuant to a Qualified Receivables Transaction;
(db)Debt in respect of workers’ compensation claims, self-insurance obligations,
performance bonds, export or import indemnitees or similar instruments, customs
bonds, governmental contracts, leases, surety appeal or similar bonds and
completion guarantees provided by an Obligor or Subsidiary in the Ordinary
Course of its Business;
(dc)Debt in respect of taxes, assessments or governmental charges to the extent
that payment thereof shall not at the time be required to be made in accordance
with Section 10.1.6;
(dd)Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;


106






--------------------------------------------------------------------------------



(de)Debt in respect of netting services and overdraft protections or other cash
management services in connection with deposit accounts and securities accounts,
in each case in the Ordinary Course of Business;
(df)Debt incurred by Subsidiaries that are not Obligors in an amount not to
exceed, at any time outstanding, the greater of (i) $25,000,000 and (ii)
measured at the time of incurrence thereof, 10.0% of the portion of Total Assets
attributable to all Subsidiaries that are not Obligors (prior to giving effect
to any acquisition or Investment made or intended to be made using the proceeds
of such Debt), and so long as (A) no Default or Event of Default exists or would
result therefrom and (B) such Debt was incurred prior to the First Amendment
Effective Date;
(dg)[reserved];
(dh)Contingent Obligations in respect of Debt otherwise permitted under Section
10.2.1 or in respect of obligations not constituting Debt that are permitted
hereunder, in each case, subject, if applicable, to Section 10.2.6;
(di)Contingent Obligations of the Borrower and its Subsidiaries incurred in
connection with the guaranty of Debt extended to a Foreign Subsidiary by Bank of
America, N.A. or its Affiliates in an amount not to exceed $10,000,000 in the
aggregate at any time unless otherwise approved by Administrative Agent in
writing, but only to the extent issued prior to the First Amendment Effective
Date;
(dj)Contingent Obligations of an Obligor in respect of Debt of another Obligor
otherwise permitted under this Section 10.2.1 or in respect of other obligations
of another Obligor permitted hereunder;
(dk)Debt incurred in connection with the financing of insurance premiums in the
Ordinary Course of Business;
(dl)without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and payment-in-kind
interest with respect to Debt permitted hereunder;
(dm)Debt constituting any earn-out obligation or other post-closing balance
sheet adjustment prior to such time as it becomes a liability on the balance
sheet of such Person in accordance with GAAP or that exists on the balance sheet
of such Person on a non-interest bearing basis and is paid within thirty days of
the date such obligation becomes a liability on the balance sheet;
(dn)Debt incurred by any Excluded Receivables Subsidiary in connection with any
Qualified Receivables Transaction provided that the Debt is non-recourse to any
Person other than the Excluded Receivables Subsidiary;
(do)Debt incurred pursuant to the ABL Loan Documents in an aggregate principal
amount not to exceed the greater of (i) $65,000,000$90,000,000 (plus accrued
interest),


107






--------------------------------------------------------------------------------



including any Refinancing Debt thereof, as permitted and in accordance with the
terms of the Intercreditor Agreement and (ii) the Borrowing Base;
(dp)Debt incurred or assumed in connection with a Permitted Acquisition, so long
as (i) the Total Leverage Ratio after giving effect to such Permitted
Acquisition is less than or equal to the Effective Date Total Leverage Ratio on
a Pro Forma Basis and (ii) no Default or Event of Default exists or would result
therefrom;
(dq)so long as incurred prior to the First Amendment Effective Date, additional
Debt in an aggregate principal amount not to exceed $35,000,000; and
(dr)Permitted Ratio Debt; and
(ds)additional Debt in an aggregate principal amount not to exceed $15,000,000,
so long as (i) such Debt is unsecured and (ii) such Debt is incurred after the
Elevated Pricing Period.
ii...Permitted Liens
. Create or suffer to exist any Lien upon any of its Property, except the
following (collectively, “Permitted Liens”):
(dt)Liens created pursuant to any Loan Document;
(du)Purchase Money Liens securing Permitted Purchase Money Debt permissibly
incurred in reliance upon Section 10.2.1(c);
(dv)Liens for Taxes not yet delinquent or being Properly Contested;
(dw)contractual Liens and Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not yet delinquent and payable or
is being Properly Contested, and (ii) such Liens do not materially impair the
value or use of the Property or materially impair operation of the business of
any Obligor;
(dx)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), surety, stay customs and appeal bonds, statutory obligations
and other similar obligations, or arising as a result of progress payments under
government contracts;
(dy)[reserved];
(dz)Liens arising by virtue of a judgment or judicial order to the extent such
judgment does not constitute an Event of Default;
(ea)easements, rights-of-way, survey exceptions, title exceptions, restrictions,
covenants or other agreements of record, minor defects or other irregularities
in title and other


108






--------------------------------------------------------------------------------



similar charges or encumbrances on Real Estate, that do not secure any monetary
obligation and do not materially interfere with the Ordinary Course of Business;
(eb)municipal and zoning ordinances, building and other land use laws imposed by
any governmental authority which are not violated in any material respect by
existing improvements or the present use of Property, or in the case of any Real
Estate subject to a Mortgage, encumbrances disclosed in the title insurance
policy issued to, and reasonably approved by, Administrative Agent;
(ec)leases, subleases, licenses, sublicenses granted to others in the Ordinary
Course of Business;
(ed)any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the other
Security Documents, including any interest of a bailor;
(ee)normal and customary rights of setoff upon deposits or securities in favor
of depository institutions or brokerages, and Liens of a collecting bank on
payment items in the course of collection, bankers’ Liens securing amounts owing
to such bank with respect to overdrafts, cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall such Liens secure (either directly
or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);
(ef)Liens on amounts payable under insurance policies and deposits arising in
the Ordinary Course of Business in connection with the financing of insurance
premiums;
(eg)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by such Person in the
Ordinary Course of Business in accordance with the past practices of such
Person;
(eh)Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary in existence at the time such Subsidiary
or property is acquired pursuant to a Permitted Acquisition; provided that (x)
any Debt that is secured by such Liens is permitted hereunder and (y) such Liens
are not incurred in connection with, or in contemplation or anticipation of,
such Permitted Acquisition and do not attach to any other property or assets of
the Borrower or any Subsidiaries other than the property and assets subject to
such Liens at the time of such Permitted Acquisition, together with any
extensions, renewals and replacements of the foregoing, so long as the Debt
secured by such Liens is permitted hereunder and such extension, renewal or
replacement does not encumber any additional assets or properties of the
Borrower or any Subsidiaries;
(ei)security given to a public or private utility or any Governmental Authority
as required in the Ordinary Course of Business;
(ej)the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignments;


109






--------------------------------------------------------------------------------



(ek)Liens with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding; provided, that no such Lien may be created
from and after the First Amendment Effective Date;
(el)the replacement, extension or renewal of any Permitted Lien; provided, that
such Lien shall at no time be extended to cover any assets or property other
than such assets or property subject thereto on the date such Lien was incurred;
(em)Liens granted by Subsidiaries that are not Obligors securing (i) Debt
permitted to be incurred pursuant to Section 10.2.1(n), (q), (x) or (y) or (ii)
any obligations not constituting Debt that are permitted hereunder;
(en)existing Liens shown on Schedule 10.2.2;
(eo)Liens granted to the ABL Administrative Agent pursuant to the ABL Loan
Documents and any Refinancing Debt thereof, provided that the Administrative
Agent, for the benefit of the Lenders, has a first priority Lien (subject to
Permitted Liens) on the Term Loan First Lien Collateral and a second priority
Lien on the ABL Facility First Lien Collateral as set forth and governed by the
Intercreditor Agreement;
(ep)Liens with respect to those Accounts and related rights and assets subject
to purchase pursuant to any Qualified Receivables Transaction; and
(eq)Liens securing obligations in an aggregate principal amount not to exceed
$10,000,000; provided, that, (i) in the event such Liens are granted in
Collateral such Liens are junior in priority to the Liens granted to the
Administrative Agent, and (ii) no such Liens may be created from and after the
First Amendment Effective Date.
iii...[Reserved]
.
iv...Distributions; Upstream Payments
. Make or declare any Distributions other than:
(er)Upstream Payments;
(es)dispositions by Obligors and Subsidiaries permitted hereunder;
(et)the purchase, redemption or other acquisition of shares of Equity Interests
of the Borrower or any Subsidiary from employees, former employees, directors or
former directors of the Borrower or any Subsidiary (or permitted transferees of
such employees, former employees, directors or former directors) following the
death, disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee, management or director equity plan,
employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of the Borrower or any Subsidiary; provided, however, that (i) in the
case of any date of determination


110






--------------------------------------------------------------------------------



prior to the First Amendment Effective Date, the aggregate amount of such
Distributions (excluding amounts representing cancellation of Debt) shall not
exceed $5,000,000 in any Fiscal Year, except that any amount not so used in any
Fiscal Year may be used in subsequent Fiscal Years subject to a total cap of
$10,000,000 on such Distributions in any Fiscal Year, and (ii) in the case of
any date of determination occurring on or after the First Amendment Effective
Date, the aggregate amount of such Distributions (excluding amounts representing
cancellation of Debt) shall not exceed $1,000,000 for the Fiscal Year ended
December 31, 2020 or in any subsequent Fiscal Year;
(eu)so long as not made or declared on or after the First Amendment Effective
Date, additional Distributions in an aggregate amount not to exceed $10,000,000;
and
(ev)additional Distributions in an aggregate amount not to exceed an amount
(which shall not be less than zero) equal to the portion, if any, of the
Available Amount on the date of such election that the Borrower elects to apply
to this Section 10.2.4(e), such election to be specified in a written notice of
a Senior Officer of the Borrower calculating in reasonable detail the amount of
the Available Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that, in the case of this Section 10.2.4(e),
(A) immediately before and after giving effect to any such Distribution, no
Default or Event of Default shall have occurred and be continuing and, (B)
immediately after giving effect to any such Distribution, the Total Leverage
Ratio is less than or equal to 3.00:1.00 on a Pro Forma Basis, and (C) no such
Distributions may be made on or after the First Amendment Effective Date.
v...[Reserved]
.
vi...Investments
. Make any Restricted Investment, other than, so long as no Default or Event of
Default exists or would result therefrom, Permitted Acquisitions.
vii...Disposition of Assets
. Make any Asset Disposition, except Permitted Asset Dispositions.
viii...[Reserved]
.
ix...Restrictions on Payment of Certain Debt
. Make any payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) with respect to any unsecured
Borrowed Money or Subordinated Debt (the foregoing, “Junior Debt”), except (i)
any scheduled payment, or other contractually required payment, as and when due
and payable in accordance with the terms of the definitive documentation
governing such Junior Debt (including any applicable subordination agreements),
(ii) in connection with, and to the extent permitted hereby, any


111






--------------------------------------------------------------------------------



Refinancing Debt in connection with such Junior Debt, and (iii) any other
payment in respect of Junior Debt, so long as immediately before and after
giving effect to any such payment, (x) no Default or Event of Default shall have
occurred and be continuing and (y) the Total Leverage Ratio is less than or
equal to 3.00:1.00.
x...Fundamental Changes
. (a) Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself (unless, in the case of any liquidation, winding up
or dissolution, the assets of such entity are transferred to its corporate
parent), in each case including pursuant to a Division and whether in a single
transaction or in a series of related transactions, except for mergers,
consolidations, amalgamations or combinations of (i) a wholly-owned Domestic
Subsidiary (or National Seating Company) with another wholly-owned Domestic
Subsidiary (provided that if any such Subsidiary is an Obligor, the Obligor will
be the surviving company) or into the Borrower or (ii) a Foreign Subsidiary with
and into another Foreign Subsidiary, provided that if any such Subsidiary is an
Obligor, the Obligor will be the surviving company; or (b) in the case of any
Obligor, unless 30 days’ advance written notice is given to Administrative
Agent, (i) change its name as reflected in its Organic Documents, (ii) change
its tax, charter or other organizational identification number, or (iii) change
its form or state of jurisdiction of organization.
xi...Subsidiaries
. Form or acquire any Subsidiary, except in accordance with Sections 10.1.9 or
10.2.6 and except for any Excluded Receivables Subsidiary, or permit any
existing Subsidiary to issue any additional Equity Interests except pursuant to
clause (m) or (u) of the definition of Permitted Asset Disposition.
xii...Organic Documents
. Amend, modify or otherwise change any of its Organic Documents as in effect on
the date hereof to the extent such amendment, modification or change could
reasonably be expected to result in a Material Adverse Effect.
xiii...Tax Consolidation
. File or consent to the filing of any consolidated income tax return with any
Person other than the Borrower and Subsidiaries.
xiv...Accounting Changes
. Make any material change in accounting treatment or reporting practices,
except as permitted by GAAP and in accordance with Section 1.2; or change its
Fiscal Year without consent of Administrative Agent.
xv...Restrictive Agreements
. Become a party to any Restrictive Agreement, except:


112






--------------------------------------------------------------------------------



(ew)Restrictive Agreements relating to Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt;
(ex)Restrictive Agreements constituting customary restrictions on assignment,
encumbrances or subletting in leases and other contracts;
(ey)Restrictive Agreements constituting customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 10.2.7 pending the consummation of such sale;
(ez)Restrictive Agreements in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower;
(fa)the documents described on Schedule 10.2.15;
(fb) the ABL Loan Documents, each as amended, restated, supplemented or
otherwise modified as permitted under the Intercreditor Agreement, including any
Refinancing Debt thereof;
(fc)any agreements evidencing a Qualified Receivables Transaction; or
(fd)agreements related to Debt permitted under Section 10.2.1 so long as (in the
case of Debt with an initial outstanding principal balance (or the establishment
of revolving lending commitments) greater than $5,000,000) the Board of
Directors in its reasonable and good faith judgment determines at the time such
Debt is incurred (or revolving lending commitments established) that entering
into the applicable Restrictive Agreement will not affect the ability of the
Obligors to make payments on the Obligations.
xvi...Hedging Agreements
. Enter into any Hedging Agreement, except to hedge risks arising in the
Ordinary Course of Business and not for speculative purposes.
xvii...Conduct of Business
. Engage in any business, other than its business as conducted on the Effective
Date and any activities ancillary, incidental, complementary or reasonably
related thereto.
xviii...Affiliate Transactions
. Enter into or be party to any transaction with an Affiliate, except (a)
transactions contemplated or otherwise permitted by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.6; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among (i) Obligors or (ii) non-Obligors; (e) transactions with Affiliates that
were consummated prior to the Effective Date, as shown on Schedule 10.2.18; and
(f) transactions with Affiliates, upon fair and reasonable terms no less
favorable (taken as a whole) than could reasonably be obtained in a comparable
arm’s-length transaction with a non-Affiliate.


113






--------------------------------------------------------------------------------



xix...Plans
. Become party to any (i) Multiemployer Plan or (ii) Foreign Plan (which would
reasonably be expected to result in a material liability to the Borrower or any
Guarantor), in each case other than (a) any in existence on the Effective Date,
(b) in connection with the consummation of a Permitted Acquisition, or (c) as
mandated by a government other than the United States for employees of any
Obligor or Subsidiary in connection with the establishment of manufacturing
facilities in jurisdictions in which the Obligors and their Subsidiaries do not
operate manufacturing facilities on the Effective Date.
xx...[Reserved]
.
xxi...Amendments to Subordinated Debt or ABL Credit Agreement
. Amend, supplement or otherwise modify (i) any document, instrument or
agreement relating to any Subordinated Debt (other than intercompany Debt, to
the extent permitted to be incurred hereunder and except for the provisions of
any document, instrument or agreement relating to the subordination of such
intercompany Debt), if such modification (a) increases the principal balance of
such Debt (other than as a result of capitalization of fees and interest), or
increases any required payment of principal or interest (other than as a result
of capitalization of fees and interest), (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions, (c) shortens the final maturity date
or otherwise accelerates amortization, (d) increases the interest rate, (e)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect (when taken
as a whole) for any Obligor, or that is otherwise materially adverse to any
Obligor or Lenders, or (f) results in the Obligations not being fully benefited
by the subordination provisions thereof; or (ii) the ABL Credit Agreement or any
related agreements, except as expressly permitted in the Intercreditor
Agreement.
c..Financial Covenant
.
i...Total Leverage Ratio
. As. Commencing with the Fiscal Quarter ending March 31, 2021, as long as any
Term Loan Commitments or Obligations are outstanding, the Borrower shall not
permit the Total Leverage Ratio as of the last day of any Fiscal Quarter to
exceed the ratio set forth below for the applicable Fiscal Quarter (the
“Financial Covenant”):


114






--------------------------------------------------------------------------------




Fiscal Quarter EndingTotal Leverage Ratio
March 31, 20172021
5.7512.00:1.00
June 30, 20172021
5.757.25:1.00
September 30, 20175.75:1.00December 31, 20175.75:1.00March 31, 20185.75:1.00June
30, 20185.50:1.00
September 30, 20182021
5.50:1.00December 31, 20185.25:1.00March 31, 20195.25:1.00June 30,
20195.00:1.00September 30, 20195.00:1.00
December 31, 20192021 and thereafter
4.75:1.00

ii...Liquidity
. Commencing with the Fiscal Quarter ending June 30, 2020, the Borrower shall
not permit the sum of (i) the aggregate amount of cash and Cash Equivalents of
the Borrower and its consolidated Subsidiaries plus (ii) the aggregate amount of
available (but undrawn) ABL Loans to be less than $40,000,000 as of the last day
of each Fiscal Quarter through and including the Fiscal Quarter ending September
30, 2021.
SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT
a..Events of Default
. Each of the following shall be an “Event of Default” hereunder, if the same
shall occur for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(fe)the Borrower or any Guarantor fails to pay any Obligations when due (whether
at stated maturity, on demand, upon acceleration or otherwise); provided that,
with respect to any non-payment (other than non-repayment of principal when due
hereunder), such failure shall only constitute an Event of Default if it is not
cured within three (3) Business Days of the due date thereof;
(ff)any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(fg)the Borrower breaches or fails to perform any covenant contained in Section
7.3, 8.3.1, 10.1.3(d), 10.2 or 10.3;
(fh)an Obligor breaches or fails to perform any covenant contained in any Loan
Documents (other than as specified in clauses (a), (b) and (c) above), and such
breach or failure is not cured within 30 days for any such breach or failure to
perform any other covenant contained in any Loan Document, in each case after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Administrative Agent, whichever is sooner;


115






--------------------------------------------------------------------------------



(fi)a Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to
Administrative Agent except for Collateral with a value not in excess of
$1,000,000 at any time; or any Loan Document ceases to be in full force or
effect for any reason (other than a waiver or release by Administrative Agent
and Lenders or action or inaction by the Administrative Agent or as otherwise
permitted hereunder);
(fj)any breach or default (beyond the period of grace, if any, provided in the
instrument or agreement under which the Debt was created) of an Obligor has
occurred and is continuing under any document, instrument or agreement to which
it is a party or by which it or any of its Properties is bound, relating to any
Debt (other than the Obligations) in excess of $5,000,000, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach;
(fk)an Event of Default (as defined in the ABL Credit Agreement) has occurred
and is continuing under any ABL Loan Document, which default shall not have been
cured within any applicable grace period (or a period of time sufficient to
permit the acceleration of the ABL Loans) or waived by the lenders thereunder;
(fl)other than any judgment disclosed on Schedule 11.1 (to the extent the
aggregate amount of any such judgment plus accrued interest thereon does not
exceed $5,000,000), any final judgment or order for the payment of money is
entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied final judgments or orders against all
Obligors, $5,000,000 (net of any insurance coverage therefor not denied in
writing by the insurer) and such final judgment(s) or order(s) shall not have
been satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof;
(fm)the Obligors, taken as a whole, are enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of
their business; there is a cessation of any material part of the Obligors’
business for a material period of time (other than as permitted hereunder); any
material Collateral or Property of the Obligors, taken as a whole, is taken or
impaired through condemnation; an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs (except as otherwise
permitted hereunder); or the Obligors, taken as a whole, are not Solvent;
(fn)an Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; or an Insolvency Proceeding is commenced against an Obligor and: the
Obligor consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 60 days after filing, or an order for relief is entered in the
proceeding;
(fo)an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in a material
liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect


116






--------------------------------------------------------------------------------



to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;
(fp)an Obligor is convicted for (i) a felony committed in the conduct of the
Obligor’s business, or (ii) the forfeiture of any material Property or any
material Collateral by an Obligor as a result of violating any state or federal
law (including the Controlled Substances Act, Money Laundering Control Act of
1986 and Illegal Exportation of War Materials Act); or
(fq)a Change of Control occurs.
b..Remedies upon Default
(fr). If an Event of Default described in Section 11.1(j) occurs with respect to
the Borrower or any Guarantor, then to the extent permitted by Applicable Law,
all Obligations shall become automatically due and payable and all Term Loan
Commitments shall terminate, without any action by Administrative Agent or
notice of any kind. In addition, or if any other Event of Default exists,
Administrative Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
(a)declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor to the
fullest extent permitted by law;
(b)terminate, reduce or condition any Term Loan Commitment; and
(c)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require the Borrower and each Guarantor to
assemble Collateral, at the Borrower’s expense, and make it available to
Administrative Agent at a place designated by Administrative Agent; (iii)
subject to the terms of any Lease Agreement or Lease Waiver, as applicable,
enter any premises where Collateral is located and store Collateral on such
premises until sold (and if the premises are owned or leased by the Borrower or
any Guarantor, the Borrower and such Guarantor agrees not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Administrative Agent, in its discretion,
deems advisable. The Borrower and each Guarantor agrees that 10 days’ notice of
any proposed sale or other disposition of Collateral by Administrative Agent
shall be reasonable. Administrative Agent shall have the right to conduct such
sales on any Obligor’s premises, without charge, and such sales may be adjourned
from time to time in accordance with Applicable Law. Administrative Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Administrative Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.


117






--------------------------------------------------------------------------------



c..License
. For the purpose of enabling Administrative Agent, upon the occurrence and
during the continuance of an Event of Default, to exercise the rights and
remedies under Section 11.2 at such time as Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, the Borrower and each Guarantor hereby grants to Administrative Agent a
non-exclusive license (subject to the rights of third parties and to the extent
not prohibited in the case of licensed in Intellectual Property and (i) in the
case of trademarks, to sufficient rights to quality control and inspection in
favor of the Borrower or any Guarantor to avoid the risk of invalidation of such
trademarks, and (ii) in the case of trade secrets, to an obligation of
Administrative Agent to take steps reasonable under the circumstances to keep
trade secrets confidential to avoid the risk of invalidation of such trade
secrets) to use, license or sub-license (without payment of Royalties or other
compensation to any Person) any or all Intellectual Property of the Borrower or
any Guarantor, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. The Borrower’s and each Guarantor’s
rights and interests under Intellectual Property shall inure to Administrative
Agent’s benefit.
d..Setoff
. At any time during an Event of Default, Administrative Agent, Lenders, and any
of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) (other than tax,
payroll, trust or employee benefit accounts) at any time held and other
obligations (in whatever currency) at any time owing by Administrative Agent,
such Lender or such Affiliate to or for the credit or the account of an Obligor
against any Obligations, irrespective of whether or not Administrative Agent,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Administrative Agent, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of Administrative Agent, each Lender
and each such Affiliate under this Section 11.4 are in addition to other rights
and remedies (including other rights of setoff) that such Person may have.
e..Remedies Cumulative; No Waiver
.
i...Cumulative Rights
. All agreements, warranties, guaranties, indemnities and other undertakings of
the Borrower and each Guarantor under the Loan Documents are cumulative and not
in derogation of each other. The rights and remedies of Administrative Agent and
Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or


118






--------------------------------------------------------------------------------



otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.
ii...Waivers
. No waiver or course of dealing shall be established by (a) the failure or
delay of Administrative Agent or any Lender to require strict performance by the
Borrower or any Guarantor with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan during a Default, Event of Default or other failure by the Obligors
to satisfy any conditions precedent; or (c) acceptance by Administrative Agent
or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein. It is expressly
acknowledged by the Borrower and each Guarantor that any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.
SECTION 12.ADMINISTRATIVE AGENT
a..Appointment, Authority and Duties of Administrative Agent
.
i...Appointment and Authority
. Each Lender appoints and designates Bank of America as Administrative Agent
hereunder. Administrative Agent may, and each Lender authorizes Administrative
Agent to, enter into all Loan Documents to which Administrative Agent is
intended to be a party and accept all Security Documents, for Administrative
Agent’s benefit and the Pro Rata benefit of Lenders. Each Lender agrees that any
action taken by Administrative Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Administrative Agent or
Required Lenders of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Lenders. Without limiting the generality of the foregoing,
Administrative Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Administrative Agent each Loan Document, including any intercreditor
or subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise. The duties of Administrative Agent shall be ministerial and
administrative in nature, and Administrative Agent shall not have a fiduciary
relationship with any Lender, Secured Party, Participant or other Person, by
reason of any Loan Document or any transaction relating thereto.
ii...Duties


119






--------------------------------------------------------------------------------



. The title of “Administrative Agent” is used solely as a matter of market
custom and the duties of Administrative Agent are administrative in nature only.
Administrative Agent has no duties except those expressly set forth in the Loan
Documents, and in no event does Administrative Agent have agency, fiduciary or
implied duty to or relationship with any Secured Party or other Person by reason
of any Loan Document or related transaction. The conferral upon Administrative
Agent of any right shall not imply a duty on Administrative Agent’s part to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.
iii...Delegation of Duties; Administrative Agent Professionals
. Administrative Agent may perform its duties through sub-agents and employees.
The Administrative Agent and any such sub-agents may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 12 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent may consult with and employ
Administrative Agent Professionals, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by an Administrative Agent Professional. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents, employees,
Related Parties or Administrative Agent Professionals selected by it with
reasonable care.
iv...Instructions of Required Lenders
. The rights and remedies conferred upon Administrative Agent under the Loan
Documents may be exercised without the necessity of joinder of any other party,
unless required by Applicable Law. In determining compliance with a condition
for any action hereunder, including satisfaction of any condition in Section 6,
Administrative Agent may presume that the condition is satisfactory to a Secured
Party unless Administrative Agent has received notice to the contrary from such
Secured Party before Administrative Agent takes the action. Administrative Agent
may request instructions from Required Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Administrative Agent in connection with any act. Administrative Agent shall be
entitled to refrain from any act until it has received such instructions or
assurances, and Administrative Agent shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders shall be binding upon
all Lenders, and no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of all Lenders shall
be required in the circumstances described in Section 15.1.1, and in no event
shall Required Lenders, without the prior written consent of each Lender, direct
Administrative Agent to accelerate and demand payment of Loans held by one
Lender without accelerating and demanding payment of all other Loans, nor to
terminate the Term Loan Commitment of one Lender without terminating the Term
Loan Commitments of all Lenders.


120






--------------------------------------------------------------------------------



In no event shall Administrative Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Administrative Agent Indemnitee to personal liability.
b..Agreements Regarding Collateral and Guaranties
.
i... Lien and Guaranty Releases; Care of Collateral
. Lenders authorize Administrative Agent to release any (i) Lien with respect to
any Collateral (a) upon Full Payment of the Obligations; (b) that is the subject
of an Asset Disposition which the Borrower certifies in writing to
Administrative Agent is a Permitted Asset Disposition or a Lien which the
Borrower certifies is a Permitted Lien entitled to priority over Administrative
Agent’s Liens (and Administrative Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; (d) as required to effect any sale or other disposition
of Collateral in connection with any exercise of remedies of Administrative
Agent pursuant to the Security Documents; or (e) with the written consent of the
Required Lenders or (ii) Guarantor from its obligations under any Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Lenders hereby authorize Administrative Agent to
execute and deliver any instruments, documents and agreements necessary or
desirable to evidence and confirm the release of any Collateral or any Guarantor
from its obligations under any Guaranty pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.
Administrative Agent shall have no obligation whatsoever to any Lenders to
assure that any Collateral exists or is owned by the Borrower or a Guarantor, or
is cared for, protected, insured or encumbered, nor to assure that
Administrative Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.
ii...Possession of Collateral
. Administrative Agent and Lenders appoint each Lender as agent (for the benefit
of Secured Parties) for the purpose of perfecting Liens in any Collateral held
or controlled by such Lender, to the extent such Liens are perfected by
possession or control. If any Lender obtains possession or control of any
Collateral, it shall notify Administrative Agent thereof and, promptly upon
Administrative Agent’s request, deliver such Collateral to Administrative Agent
or otherwise deal with it in accordance with Administrative Agent’s
instructions.
c..Reliance By Administrative Agent
. Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any certification, notice or other communication (including
those by telephone, telex, telegram, telecopy or e-mail) believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person,
and upon the advice and statements of Administrative Agent Professionals.
Administrative Agent shall have a reasonable and practicable amount of time to
act upon any instruction, notice or other communication under any Loan Document,
and shall not


121






--------------------------------------------------------------------------------



be liable for any delay in acting, except to the extent such delay is due to
Administrative Agent’s gross negligence or willful misconduct.
d..Action Upon Default
. Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless it has received written notice from a Lender or the
Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Administrative Agent and Required Lenders, it will not take
any Enforcement Action, accelerate Obligations under any Loan Documents, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against an Obligor where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of Obligations held
by such Lender, including the filing of proofs of claim in an Insolvency
Proceeding. Each Lender hereby irrevocably authorizes Administrative Agent,
based upon the instruction of the Required Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including pursuant to Sections 9-610 or 9-620 of the Bankruptcy
Code, at any sale thereof conducted under the provisions thereof (including
Section 363 of the Bankruptcy Code) or any applicable bankruptcy, insolvency,
reorganization or other similar law (whether domestic or foreign) now or
hereafter in effect, or at any sale or foreclosure conducted by Administrative
Agent (whether by judicial action or otherwise) in accordance with applicable
law.
e..Ratable Sharing
. If any Lender shall obtain any payment or reduction of any Obligation, whether
through set-off or otherwise, in excess of its share of such Obligation,
determined on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable, such Lender shall forthwith purchase from Administrative Agent and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to Administrative Agent describing the Obligation affected by
such payment or reduction.
f..Indemnification of Administrative Agent Indemnitees
. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA
BASIS, AGAINST ALL


122






--------------------------------------------------------------------------------



CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY ADMINISTRATIVE AGENT
INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES FROM AN ADMINISTRATIVE AGENT
INDEMNITEE ACTING AS OR FOR ADMINISTRATIVE AGENT (IN ITS CAPACITY AS
ADMINISTRATIVE AGENT). In Administrative Agent’s discretion, it may reserve for
any such Claims made against an Administrative Agent Indemnitee, and may satisfy
any judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Lenders. If
Administrative Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Administrative Agent by each Lender to the extent of its Pro Rata
share.
g..Limitation on Responsibilities of Administrative Agent
. Administrative Agent shall not be liable to Lenders for any action taken or
omitted to be taken under the Loan Documents, except for losses directly and
solely caused by Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by any Obligor or Lender of any obligations under
the Loan Documents. Administrative Agent does not make to Lenders any express or
implied warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Administrative Agent Indemnitee shall
be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents, Borrower
Materials; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor. No Administrative Agent Indemnitee shall have any
obligation to any Lender to ascertain or inquire into the existence of any
Default or Event of Default, the observance or performance by any Obligor of any
terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents.
h..Successor Administrative Agent and Co-Agents
.
i...Resignation; Successor Administrative Agent
. Administrative Agent may resign at any time by giving at least 30 days written
notice thereof to Lenders and the Borrower. Upon receipt of such notice,
Required Lenders shall have the right to appoint a successor Administrative
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and in each case (provided no Event of Default exists) is
reasonably acceptable to the Borrower. If no successor agent is appointed prior
to the effective date of the resignation of Administrative


123






--------------------------------------------------------------------------------



Agent, then Administrative Agent may appoint a successor agent from among
Lenders. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. Upon acceptance by a successor Administrative Agent of an appointment to
serve as Administrative Agent hereunder, such successor Administrative Agent
shall thereupon succeed to and become vested with all the powers and duties of
the retiring Administrative Agent without further act, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall, and each of such retiring Administrative Agent’s Related
Parties shall, in each case, continue to have the benefits of the
indemnification set forth in Sections 12.6 and 15.2. Notwithstanding any
Administrative Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Administrative Agent. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be
Administrative Agent hereunder without further act on the part of the parties
hereto, unless such successor resigns as provided above.
ii...Separate Collateral Agent
. It is the intent of the parties that there shall be no violation of any
Applicable Law denying or restricting the right of financial institutions to
transact business in any jurisdiction. If Administrative Agent believes that it
may be limited in the exercise of any rights or remedies under the Loan
Documents due to any Applicable Law, Administrative Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent; provided such collateral agent or co-collateral agent is
reasonably acceptable to the Borrower (unless an Event of Default exists). If
Administrative Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Administrative Agent under the Loan
Documents shall also be vested in such separate agent. Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Administrative Agent. Lenders shall execute and
deliver such documents as Administrative Agent deems appropriate to vest any
rights or remedies in such agent. If any collateral agent or co-collateral agent
shall die or dissolve, become incapable of acting, resign or be removed, then
all the rights and remedies of such agent, to the extent permitted by Applicable
Law, shall vest in and be exercised by Administrative Agent until appointment of
a new agent.
i..Due Diligence and Non-Reliance
. Each Lender acknowledges and agrees that it has, independently and without
reliance upon Administrative Agent or any other Lenders or any of their
respective Related Parties, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans.
Each Lender has made such inquiries concerning the Loan Documents, the
Collateral and each Obligor as such Lender feels necessary. Each Lender further
acknowledges and agrees that the other Lenders and Administrative Agent and
their respective Related Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Lender will,
independently and without reliance upon the other Lenders or Administrative
Agent or any of their respective Related Parties, and based upon such financial
statements, documents and


124






--------------------------------------------------------------------------------



information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and in taking or refraining from any
action under any Loan Documents. Except for notices, reports and other
information expressly requested by a Lender, Administrative Agent shall have no
duty or responsibility to provide any Lender with any notices, reports or
certificates furnished to Administrative Agent by any Obligor or any credit or
other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Administrative Agent or any of Administrative Agent’s Affiliates.
j..Replacement of Certain Lenders
. If a Lender (a) is a Defaulting Lender, (b) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Administrative Agent may, by notice to such Lender
within 10 days after such event, require such Lender to assign all of its rights
and obligations under the Loan Documents to Eligible Assignee(s) specified by
Administrative Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after Administrative Agent’s notice. Administrative Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment (but excluding any prepayment charge other than, to the
extent such Lender is being replaced pursuant to this Section 12.10 to effect a
Repricing Event, the Prepayment Fees that would have otherwise been payable to
such Lender if it had consented to such Repricing Event).
k..Remittance of Payments and Collections
.
i...Remittances Generally
. All payments by any Lender to Administrative Agent shall be made by the time
and on the day set forth in this Agreement, in immediately available funds. If
no time for payment is specified or if payment is due on demand by
Administrative Agent and request for payment is made by Administrative Agent by
11:00 a.m. on a Business Day, payment shall be made by Lender not later than
2:00 p.m. on such day, and if request is made after 11:00 a.m., then payment
shall be made by 11:00 a.m. on the next Business Day. Payment by Administrative
Agent to any Lender shall be made by wire transfer, in the type of funds
received by Administrative Agent. Any such payment shall be subject to
Administrative Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
ii...Failure to Pay
. If any Lender fails to pay any amount when due by it to Administrative Agent
pursuant to the terms hereof, such amount shall bear interest from the due date
until paid at the rate determined by Administrative Agent as customary in the
banking industry for interbank compensation. In no event shall the Borrower be
entitled to receive credit for any interest


125






--------------------------------------------------------------------------------



paid by a Lender to Administrative Agent, nor shall any Defaulting Lender be
entitled to interest on any amounts held by Administrative Agent pursuant to
Section 4.2.
iii...Recovery of Payments
. If Administrative Agent pays any amount to a Lender in the expectation that a
related payment will be received by Administrative Agent from an Obligor and
such related payment is not received, then Administrative Agent may recover such
amount from each Lender that received it. If Administrative Agent determines at
any time that an amount received under any Loan Document must be returned to an
Obligor or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, Administrative Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by Administrative Agent to any Obligations are later
required to be returned by Administrative Agent pursuant to Applicable Law, each
Lender shall pay to Administrative Agent, on demand, such Lender’s Pro Rata
share of the amounts required to be returned.
l..Administrative Agent in its Individual Capacity
. As a Lender, Bank of America shall have the same rights and remedies under the
other Loan Documents as any other Lender, and the terms “Lenders,” “Required
Lenders” or any similar term shall include Bank of America in its capacity as a
Lender. Each of Bank of America and its Affiliates may accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, provide Bank
Products to, act as trustee under indentures of, serve as financial or other
advisor to, and generally engage in any kind of business with, Obligors and
their Affiliates, as if Bank of America were any other bank, without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the other Lenders. In their individual capacity, Bank
of America and its Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Administrative Agent
hereunder.
m..Administrative Agent Titles
. Each Lender, other than Bank of America, that is designated (on the cover page
of this Agreement or otherwise) by Bank of America as an “Agent” or “Arranger”
of any type shall not have any right, power, responsibility or duty under any
Loan Documents other than those applicable to all Lenders, and shall in no event
be deemed to have any fiduciary relationship with any other Lender.
n..[Reserved]
.
o..Administrative Agent May File Proofs of Claim


126






--------------------------------------------------------------------------------



. In case of the pendency of any proceeding under the Bankruptcy Code or any
other insolvency, debtor relief or debt adjustment law or any other judicial
proceeding relative to any Obligor, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
(d)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.2, 3.4, 12.6 and 15.2) allowed in such
judicial proceeding; and
(e)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2, 3.4, 12.6 and 15.2.
p..No Third Party Beneficiaries
. This Section 12 is an agreement solely among Secured Parties and
Administrative Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon the Borrower or any other
Person other than as set forth in Section 12.8. As between the Borrower and
Administrative Agent, any action that Administrative Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Secured Parties.
q..Certain ERISA Matters
.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Obligor, that at least
one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance


127






--------------------------------------------------------------------------------



into, participation in, administration of and performance of the Loans, the Term
Loan Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Term Loan
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of t the Loans, the Term Loan Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Obligor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Term Loan Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
SECTION 13.[Reserved].
SECTION 14.BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
a..Successors and Assigns
. This Agreement shall be binding upon and inure to the benefit of the Borrower,
each Guarantor, Administrative Agent, Lenders, Secured Parties and their
respective successors and


128






--------------------------------------------------------------------------------



assigns, except that (a) neither the Borrower nor any Guarantor shall have the
right to assign its respective rights or delegate its respective obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3. Administrative Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 14.3. Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.
b..Participations
.
i...Permitted Participants; Effect
. Any Lender may, in the ordinary course of its business and in accordance with
Applicable Law, at any time sell to a financial institution (“Participant”) a
participating interest in the rights and/or obligations of such Lender under any
Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Term Loan Commitment for all purposes, all amounts payable by
the Borrower or any Guarantor shall be determined as if such Lender had not sold
such participating interests, and the Borrower, the Guarantors and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Administrative Agent and the other Lenders or Obligors shall not have any
obligation or liability to any such Participant. Each Participant shall be
entitled to the benefits of Sections 3.7, 3.9, and 5.9 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
14.3 (it being understood that the documentation required under Section 5.10
shall be delivered to the Lender who sells the participation); provided that
such Participant (A) agrees to be subject to the provisions of Section 3.8 as if
it were an assignee under Section 14.3 and (B) shall not be entitled to receive
any greater payment under Sections 3.7 or 5.10, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive.
ii...Voting Rights
. Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, waiver or other modification of any Loan Documents
other than that which (i) forgives principal (other than mandatory prepayments),
interest or fees (other than wavier of default interest), (ii) reduces the
stated interest rate or fees payable with respect to any Loan in which such
Participant has an interest (other than wavier of default interest), (iii)
postpones any Maturity Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan, or (iv) releases the
Borrower, any Guarantor or substantial portion of the Collateral (except as
otherwise permitted herein).
iii...Participant Register


129






--------------------------------------------------------------------------------



. Each Lender that sells a participation shall, acting as a non-fiduciary agent
of the Borrower (solely for tax purposes), maintain a register in which it
enters the Participant’s name, address and interest in Loans (and stated
interest). Entries in the register shall be conclusive, absent manifest error,
and such Lender shall treat each Person recorded in the register as the owner of
the participation for all purposes, notwithstanding any notice to the contrary.
No Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
iv...Benefit of Set-Off
. The Borrower agrees that each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
c..Assignments
.
i...
ii...Permitted Assignments
. A Lender may assign to an Eligible Assignee any of its rights and obligations
under the Loan Documents, as long as (a) each assignment is of a constant, and
not a varying, percentage of the transferor Lender’s rights and obligations
under the Loan Documents and, in the case of a partial assignment, is in a
minimum principal amount of $5,000,000 (unless otherwise agreed by
Administrative Agent in its discretion) and integral multiples of $1,000,000 in
excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Term Loan
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Administrative Agent in its discretion); and (c) the parties
to each such assignment shall execute and deliver to Administrative Agent, for
its acceptance and recording, an Assignment and Acceptance. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to (i) any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors and any
Operating Circular issued by such Federal Reserve Bank, or (ii) counterparties
to swap agreements relating to any Loans; provided, however, that any payment by
the Borrower to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy the Borrower’s obligations hereunder to
the extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder.
iii...Effect; Effective Date


130






--------------------------------------------------------------------------------



. Upon delivery to Administrative Agent of an assignment notice substantially in
the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed by
Administrative Agent in its discretion), the assignment shall become effective
as specified in the notice, if it complies with this Section 14.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder (provided that any liability of the Borrower to such assignee under
Section 3.7, 3.8 and 5.9 shall be limited to the amount, if any, that would have
been payable thereunder by the Borrower in the absence of such assignment,
except to the extent any such amounts are attributable to a Change in Law
occurring after the date of such assignment). Upon consummation of an
assignment, the transferor Lender, Administrative Agent and the Borrower shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Administrative
Agent.
iv...Certain Assignees
. No assignment or participation may be made to the Borrower, any Affiliate of
the Borrower, any Subsidiary, any Defaulting Lender or any natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Administrative Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Administrative Agent deems
appropriate), to satisfy all funding and payment liabilities then owing by the
Defaulting Lender hereunder. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.
v...Register
. Administrative Agent, acting as a non-fiduciary agent of the Borrower (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans and interest owing to,
each Lender. Entries in the register shall be conclusive, absent manifest error,
and the Borrower, the Guarantors, Administrative Agent and Lenders shall treat
each Person recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary. The register shall
be available for inspection by the Borrower or any Lender, from time to time
upon reasonable notice.
SECTION 15.MISCELLANEOUS
a..Consents, Amendments and Waivers
.
i...Amendment


131






--------------------------------------------------------------------------------



. No modification of any Loan Document, including any extension or amendment of
a Loan Document or any waiver of a Default or Event of Default, shall be
effective without the prior written agreement of the Required Lenders and each
Obligor party to such Loan Document, and acknowledgment by the Administrative
Agent; provided, however, that
(a)without the prior written consent of Administrative Agent, no modification
shall be effective with respect to any provision in a Loan Document that relates
to any rights, duties or discretion of Administrative Agent;
(b)[reserved];
(c)without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Term Loan Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (other than waiver of default
interest or waiver of any Default or Event of Default); and
(d)without the prior written consent of each affected Lender (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Initial Maturity Date; (ii) alter Sections
5.6 or 15.1.1; (iii) amend the definitions of Pro Rata or Required Lenders; (iv)
increase total Term Loan Commitments; (vi) release Collateral with a book value
greater than $10,000,000 during any calendar year, except as contemplated by the
Loan Documents; or (vii) release any Obligor from liability for any Obligations
if such Obligor is Solvent at the time of the release, except as permitted by
the Loan Documents.
ii...Limitations
. The agreement of the Borrower shall not be necessary to the effectiveness of
any modification of a Loan Document that deals solely with the rights and duties
of Lenders and/or Administrative Agent as among themselves. Any waiver or
consent granted by Administrative Agent or Lenders hereunder shall be effective
only if in writing and only for the matter specified.
iii...Payment for Consents
. Neither the Borrower nor any Guarantor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
iv...Technical Amendments
. Notwithstanding anything to the contrary contained in Section 15.1, if
Administrative Agent and the Borrower shall have jointly identified any error of
a technical nature in any provision of the Loan Documents, then Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action


132






--------------------------------------------------------------------------------



or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.
v...Flood Insurance Laws
. Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, any amendment, extension or other modification of any Loan
Document that has the effect of increasing, extending the maturity of, or
renewing the Loans, the Term Loan Commitments or any Facility shall in all cases
be subject to the prior completion by the Administrative Agent and each Lender,
to its respective satisfaction, of all due diligence and compliance requirements
pursuant to or in respect of Flood Insurance Laws.
vi...Additional Facilities
. Notwithstanding the foregoing, in addition to any credit extensions and
related Incremental Amendment(s) or Extension Amendment(s) effectuated without
the consent of Lenders in accordance with Section 2.1.5 or 2.1.6, respectively,
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrower (a) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and Term Loan Commitments
and the accrued interest and Fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new Loans and Term
Loan Commitments.
b..Indemnity
. THE BORROWER AND EACH GUARANTOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee to the extent a Claim is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a Claim solely among the
Indemnitees.
c..Waiver of Consequential Damages, etc.
        To the fullest extent permitted by applicable law, the Borrower and each
Guarantor shall not assert, and hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through


133






--------------------------------------------------------------------------------



telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
d..Notices and Communications
.
i...Notice Address
. Subject to Section 4.1.4, all notices and other communications by or to a
party hereto shall be in writing and shall be given to the Borrower or any
Guarantor, at the Borrower’s or such Guarantor’s address shown on the signature
pages hereof, to the Administrative Agent, at the Administrative Agent’s Office,
and to any other Person, at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Effective Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 15.4. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Administrative Agent pursuant to Section 3.1.2, 4.1.1 or
15.4.3 shall be effective until actually received by the individual to whose
attention at Administrative Agent such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by the Borrower shall be
deemed received by the Borrower and all Guarantors.
ii...Electronic Communications; Voice Mail
. Electronic mail, FpML messaging and internet websites may be used only for
routine communications, such as financial statements and other information
required by Section 10.1.2, administrative matters, distribution of Loan
Documents for execution and delivery of executed signature pages, matters
permitted under Section 4.1.4 and such other communications as agreed by
Administrative Agent. Administrative Agent and Lenders make no assurances as to
the privacy and security of electronic communications. Electronic and voice mail
may not be used as effective notice under the Loan Documents.
iii...Platform
. Borrower Materials shall be delivered pursuant to procedures approved by
Administrative Agent, including electronic delivery (if possible) upon request
by Administrative Agent on Syndtrak, ClearPar, or a substantially similar
electronic transmission system maintained by Administrative Agent (“Platform”).
The Borrower shall notify Administrative Agent of each posting of Borrower
Materials to be provided by them, which notice may be communicated
electronically in accordance with Section 15.4.2 and the Borrower Materials
shall be deemed received by Administrative Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the


134






--------------------------------------------------------------------------------



Platform. The Platform is provided “as is” and “as available.” Administrative
Agent does not warrant the accuracy or completeness of any information on the
Platform nor the adequacy or functioning of the Platform, and expressly
disclaims liability for any errors or omissions in the Borrower Materials or any
issues involving the Platform, except to the extent such errors, omissions or
issues arise as a result of Administrative Agent’s gross negligence or willful
misconduct. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER MATERIALS OR
THE PLATFORM. Secured Parties acknowledge that Borrower Materials may include
material non-public information of Obligors and should not be made available to
any personnel who do not wish to receive such information or who may be engaged
in investment or other market-related activities with respect to any Obligor’s
securities. Administrative Agent, each Secured Party, each Obligor and each
Lender acknowledge that (a) the information on the Platform may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information, and (c) it will handle such material non-public
information in accordance with Applicable Law. No Administrative Agent
Indemnitee shall have any liability to the Borrower, any Guarantor, Secured
Parties or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform or delivery of Borrower Materials and other information
through the Platform or over the internet, except to the extent such losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arise as a result of Administrative Agent’s gross negligence or
willful misconduct.
iv...Public Information
. Obligors and Secured Parties acknowledge that “public” information may not be
segregated from material non-public information on the Platform. Secured Parties
acknowledge that Borrower Materials may include Obligors’ material non-public
information, and should not be made available to personnel who do not wish to
receive such information or may be engaged in investment or other market-related
activities with respect to an Obligor’s securities.
v...Non-Conforming Communications
. Administrative Agent and Lenders may rely upon any notices purportedly given
by or on behalf of the Borrower or any Guarantor even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. The Borrower shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of the Borrower or any
Guarantor.
e..Performance of Borrower’s Obligations
. Administrative Agent may, in its discretion at any time and from time to time,
at the Borrower’s expense, with, unless an Event of Default is continuing, five
days prior notice to the


135






--------------------------------------------------------------------------------



Borrower, pay any amount or do any act required of the Borrower or any Guarantor
under any Loan Documents or otherwise lawfully requested by Administrative Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Administrative Agent’s Liens in any Collateral,
including any payment of a judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim, or any discharge of a Lien.
All payments, costs and expenses (including Extraordinary Expenses) of
Administrative Agent under this Section 15.5 shall be reimbursed to
Administrative Agent by the Borrower, promptly following demand, with interest
from the date incurred to the date of payment thereof at the Default Rate
applicable to Base Rate Loans. Any payment made or action taken by
Administrative Agent under this Section 15.5 shall be without prejudice to any
right to assert an Event of Default or to exercise any other rights or remedies
under the Loan Documents.
f..Credit Inquiries
. The Borrower and each Guarantor hereby authorizes Administrative Agent and
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning the Borrower or any Subsidiary.
g..Severability
. Wherever possible, each provision of the Loan Documents shall be interpreted
in such manner as to be valid under Applicable Law. If any provision is found to
be invalid under Applicable Law, it shall be ineffective only to the extent of
such invalidity and the remaining provisions of the Loan Documents shall remain
in full force and effect.
h..Cumulative Effect; Conflict of Terms
. The provisions of the Loan Documents are cumulative. The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided. Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.
i..Counterparts; Execution
. Any Loan Document may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when Administrative Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the


136






--------------------------------------------------------------------------------



keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


j..Entire Agreement
. Time is of the essence with respect to all Loan Documents and Obligations. The
Loan Documents constitute the entire agreement, and supersede all prior
understandings and agreements, oral or written, among the parties relating to
the subject matter hereof.
k..Relationship with Lenders
. The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Term Loan Commitments of any other Lender.
Amounts payable hereunder to each Lender shall be a separate and independent
debt. It shall not be necessary for Administrative Agent or any other Lender to
be joined as an additional party in any proceeding for such purposes. Nothing in
this Agreement and no action of Administrative Agent or Lenders pursuant to the
Loan Documents shall be deemed to constitute Administrative Agent and Lenders to
be a partnership, association, joint venture or any other kind of entity, nor to
constitute control of the Borrower.
l..No Advisory or Fiduciary Responsibility
. In connection with all aspects of each transaction contemplated by any Loan
Document, the Borrower and each Guarantor acknowledges and agrees that (a)(i)
this credit facility and any related arranging or other services by
Administrative Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between the Obligors and such Person; (ii)
the Borrower and each Guarantor has consulted its own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Borrower and each Guarantor is capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each of Administrative
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal in connection with this credit facility, is not the financial
advisor, agent or fiduciary for the Borrower, any of its Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Administrative
Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from the Borrower and
its Affiliates, and have no obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by Applicable Law,
the Borrower and each Guarantor hereby waives and releases any claims that it
may have against Administrative Agent, Lenders, their Affiliates and any
arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated by a Loan
Document.


137






--------------------------------------------------------------------------------



m..Process Agent
. Without prejudice to any other mode of service allowed under any relevant law,
the Borrower and each Guarantor:
(i)irrevocably appoints National Registered Agents, Inc. as its agent for
service of process in relation to any proceedings before the New York courts in
connection with any Loan Document; and
(ii)agrees that failure by an agent for service of process to notify the
Borrower or any Guarantor of the process will not invalidate the proceedings
concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Administrative Agent.
Failing this, Administrative Agent may appoint another agent for this purpose.
n..Confidentiality
. Administrative Agent and each Lender agrees to maintain the confidentiality of
all Information (as defined below) with the same degree of care that it uses to
protect its confidentiality information, except that Information may be
disclosed (a) to its Related Parties (provided such Persons are informed of the
confidential nature of the Information and instructed to keep such Information
confidential) involved in the transaction; (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Related Parties; (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with any action or proceeding, or other exercise
of rights or remedies, relating to any Loan Documents or Obligations; (f)
subject to an agreement containing provisions substantially the same as this
Section 15.14, to any Transferee or any actual or prospective party (or its
Related Parties) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) with the consent of the Borrower; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 15.14 or (ii) is available to Administrative Agent, any
Lender or any of their Affiliates on a nonconfidential basis from a source other
than the Borrower or any Guarantor. Notwithstanding the foregoing,
Administrative Agent and Lenders may publish or disseminate general information
describing this credit facility, including the names and addresses of the
Borrower and the Guarantors and a general description of the Borrower’s and the
Guarantor’s businesses, and may use the Borrower’s and each Guarantor’s logos,
trademarks, product photographs or name in advertising materials. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business or to the Collateral. Any Person
required to maintain the confidentiality of Information pursuant to this Section
15.14 shall be deemed to have complied if it exercises the same degree of care
to maintain the confidentiality of such Information that it accords its own
confidential information. Administrative Agent and each Lender acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public


138






--------------------------------------------------------------------------------



information in accordance with Applicable Law, including federal and state
securities laws. This Section 15.14 shall survive Full Payment of the
Obligations.
o..[Reserved]
.
p..GOVERNING LAW
. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
q..Consent to Forum; Bail-In of EEA Financial Institutions
.
i...Forum
. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.4.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.
ii...Other Jurisdictions
. Nothing herein shall limit the right of Administrative Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by
Administrative Agent of any judgment or order obtained in any forum or
jurisdiction.
iii...Acknowledgement and Consent to Bail-In of EEA Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among theany such parties, each party
hereto (including each Secured Party) acknowledges that any liability arising
under a Loan Document of any Secured PartyLender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion


139






--------------------------------------------------------------------------------



powers of an EEAthe applicable Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by,: (a) the application of any
Write-Down and Conversion Powers by an EEAthe applicable Resolution Authority to
any such liabilities arising under any Loan Documentshereunder which may be
payable to it by any Secured PartyLender that is an EEAAffected Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEAthe applicable Resolution Authority.
r..Waivers by the Borrower and Guarantors
. To the fullest extent permitted by Applicable Law, the Borrower and each
Guarantor waives (a) the right to trial by jury (which Administrative Agent and
each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Administrative Agent on which the Borrower or any Guarantor
may in any way be liable, and hereby ratifies anything Administrative Agent may
do in this regard; (c) notice prior to taking possession or control of any
Collateral (except as required under the Loan Documents); (d) any bond or
security that might be required by a court prior to allowing Administrative
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Administrative Agent, or
any Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. The Borrower
and each Guarantor acknowledges that the foregoing waivers are a material
inducement to Administrative Agent and Lenders entering into this Agreement and
that Administrative Agent and Lenders are relying upon the foregoing in their
dealings with the Borrower and the Guarantors. The Borrower and each Guarantor
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
s..Patriot Act Notice
. Administrative Agent and Lenders hereby notify the Borrower and the Guarantors
that pursuant to the requirements of the Patriot Act, Administrative Agent and
Lenders are required to obtain, verify and record information that identifies
the Borrower and each Guarantor, including its legal name, address, tax ID
number and other information that will allow Administrative Agent and Lenders to
identify it in accordance with the Patriot Act. Administrative Agent and


140






--------------------------------------------------------------------------------



Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding the Borrower’s or any Guarantor’s
management and owners, such as legal name, address, social security number and
date of birth. The Borrower and each Guarantor shall, promptly upon request,
provide all documentation and other information as Administrative Agent or any
Lender may reasonably request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.
t..Intercreditor Agreement
. Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Administrative Agent pursuant to this Agreement in any
ABL Facility First Lien Collateral and the exercise of any right or remedy by
the Administrative Agent with respect to any ABL Facility First Lien Collateral
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
For so long as the Intercreditor Agreement remains in effect, the delivery of
any ABL Facility First Lien Collateral to the ABL Administrative Agent as
required by the Intercreditor Agreement shall satisfy any delivery requirement
with respect to such Collateral hereunder. Any reference in this Agreement or
any other Loan Document to “first priority lien” or words of similar effect in
describing the Liens created hereunder or under any other Loan Document shall be
understood to refer to such priority as set forth in the Intercreditor
Agreement.
u..NO ORAL AGREEMENT
. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
v..Acknowledgement Regarding Any Supported QFCs
. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support,


141






--------------------------------------------------------------------------------



and any rights in property securing such Supported QFC or such QFC Credit
Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)As used in this Section 15.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Remainder of page intentionally left blank; signatures begin on following page]




142






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWER:


COMMERCIAL VEHICLE GROUP, INC.




By:      
Name:
Title:
Address:
        7800 Walton Parkway
        New Albany, OH 43054
        Attn: Chief Financial Officer
        Telecopy: (614) 289-5365




GUARANTORS:


CABARRUS PLASTICS, INC.
CVG ALABAMA, LLC
CVG AR LLC
CVG CVS HOLDINGS, LLC
CVG LOGISTICS, LLC
CVG MANAGEMENT CORPORATION
CVG MONONA, LLC
CVG MONONA WIRE, LLC
CVG NATIONAL SEATING COMPANY, LLC
CVG SPRAGUE DEVICES, LLC
MAYFLOWER VEHICLE SYSTEMS, LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.




By:      
Name:
Title:
Address:
        7800 Walton Parkway
        New Albany, OH 43054
        Attn: Chief Financial Officer
        Telecopy: (614) 289-5365



143






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Administrative Agent and Lender




By:      
Name:
Title:
        









144







--------------------------------------------------------------------------------



SCHEDULE 1.1
to
Term Loan Credit Agreement
INITIAL TERM LOAN COMMITMENTS OF LENDERS

LenderInitial Term Loan Commitment


Bank of America, N.A.


$175,000,000.00
TOTAL$175,000,000.00





--------------------------------------------------------------------------------



SCHEDULE 15.4
to
Term Loan Credit Agreement
ADMINISTRATIVE AGENT’S OFFICE
ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Bank of America Plaza
901 Main St
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Ryan Miller
Telephone: 972-338-3796
Facsimile: 214-290-8302
Electronic Mail: rmiller24@baml.comrmiller24@baml.com
Account No.: 1366072250600
Ref: Commercial Vehicle Group
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Gateway Village – 900 Building
900 W. Trade St
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Patrick Devitt
Telephone: 980-387-4155
Facsimile: 704-409-0016
Electronic Mail: patrick.devitt@baml.compatrick.devitt@baml.com





